


Exhibit 10.1

--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED REVOLVING CREDIT
AND TERM LOAN AGREEMENT


dated as of April 1, 2015


among


THE E.W. SCRIPPS COMPANY,
as Borrower,




THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,


SUNTRUST BANK,
as Administrative Agent,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent







--------------------------------------------------------------------------------



SUNTRUST ROBINSON HUMPHREY, INC.,
and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunning Managers


    



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS; CONSTRUCTION
2


 
Section 1.1.
 
Definitions
2


 
Section 1.2.
 
Classifications of Loans and Borrowings
38


 
Section 1.3.
 
Accounting Terms and Determination
38


 
Section 1.4.
 
Terms Generally
39


 
 
 
 
 
ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS
40


 
Section 2.1.
 
General Description of Facilities
40


 
Section 2.2.
 
Term Loans
40


 
Section 2.3.
 
Revolving Loans
41


 
Section 2.4.
 
Procedure for Borrowings
41


 
Section 2.5.
 
Swingline Commitment
42


 
Section 2.6.
 
Funding of Borrowings
44


 
Section 2.7.
 
Interest Elections
45


 
Section 2.8.
 
Option Reduction and Termination of Commitments
46


 
Section 2.9.
 
Repayment of Loans
46


 
Section 2.10.
 
Evidence of Indebtedness
47


 
Section 2.11.
 
Optional Prepayments
47


 
Section 2.12.
 
Mandatory Repayments
48


 
Section 2.13.
 
Interest on Loans
49


 
Section 2.14.
 
Fees
50


 
Section 2.15.
 
Computation of Applicable Margin, Applicable Percentage, Interest and Fees
51


 
Section 2.16.
 
Inability to Determine Interest Rates
52


 
Section 2.17.
 
Illegality
52


 
Section 2.18.
 
Increased Costs
53


 
Section 2.19.
 
Funding Indemnity
54


 
Section 2.20.
 
Taxes
55


 
Section 2.21.
 
Payments Generally; Pro Rata Treatment; Sharing of
Set-offs
59


 
Section 2.22.
 
Letters of Credit
60


 
Section 2.23.
 
Cash Collateral; Defaulting Lenders
65


 
Section 2.24.
 
Incremental Facilities
68


 
Section 2.25.
 
Mitigation of Obligations
70


 
Section 2.26.
 
Replacement of Lenders
71


 
Section 2.27.
 
Application of Payments
71


 
Section 2.28.
 
Bank Products
73


 
Section 2.29.
 
Prepayments Below Par
74


 
Section 2.30.
 
Extensions of Revolving Commitments and Term Loans
76


 
 
 
 
 





--------------------------------------------------------------------------------



 
 
 
 
 
ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
80


 
Section 3.1.
 
Conditions to Effectiveness
80


 
Section 3.2.
 
Each Credit Event
84


 
Section 3.3.
 
Delivery of Documents
85


 
Section 3.4.
 
Effect of Amendment and Restatement
85


 
 
 
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
87


 
Section 4.1.
 
Existence; Power
87


 
Section 4.2.
 
Organizational Power; Authorization
87


 
Section 4.3.
 
Capital Stock and Related Matters
87


 
Section 4.4.
 
Government Approvals; No Conflicts
88


 
Section 4.5.
 
Financial Statements
88


 
Section 4.6.
 
Liabilities, Litigation and Environmental Matters
89


 
Section 4.7.
 
Compliance with Laws and Agreements
90


 
Section 4.8.
 
Material Contracts
90


 
Section 4.9.
 
Investment Company Act, Etc.
90


 
Section 4.10.
 
Taxes
90


 
Section 4.11.
 
Margin Regulations
90


 
Section 4.12.
 
ERISA
91


 
Section 4.13.
 
Ownership of Property; Intellectual Property
91


 
Section 4.14.
 
Disclosure
92


 
Section 4.15.
 
Labor Relations
92


 
Section 4.16.
 
Subsidiaries and Joint Ventures
93


 
Section 4.17.
 
Solvency
93


 
Section 4.18.
 
OFAC
93


 
Section 4.19.
 
Patriot Act
93


 
Section 4.20.
 
Anti-Money Laundering Laws
93


 
Section 4.21.
 
Security Interests
94


 
Section 4.22.
 
Use of Proceeds
94


 
Section 4.23.
 
Licenses; FCC
94


 
Section 4.24.
 
Transactions
95


 
 
 
 
 
ARTICLE V
AFFIRMATIVE COVENANTS
95


 
Section 5.1.
 
Financial Statements and Other Information
95


 
Section 5.2.
 
Notices of Material Events
97


 
Section 5.3.
 
Existence; Conduct of Business
98


 
Section 5.4.
 
Compliance with Laws, Etc.
98


 
Section 5.5.
 
Payment of Obligations
98


 
Section 5.6.
 
Books and Records
98


 
Section 5.7.
 
Visitation, Inspection, Etc.
99




ii



--------------------------------------------------------------------------------



 
Section 5.8.
 
Maintenance of Properties; Insurance
99


 
Section 5.9.
 
Use of Proceeds and Letters of Credit
99


 
Section 5.10.
 
Further Assurances
100


 
Section 5.11.
 
The Blocked Accounts
100


 
Section 5.12.
 
Formation of Subsidiaries
100


 
Section 5.13.
 
Real Estate
101


 
Section 5.14.
 
Corporate Credit Ratings
101


 
Section 5.15.
 
Post-Closing Obligations
102


 
 
 
 
 
ARTICLE VI
FINANCIAL COVENANT
102


 
Section 6.1.
 
Total Net Leverage Ratio
102


 
Section 6.2.
 
Pro Forma Adjustments
102


 
 
 
 
 
ARTICLE VII
NEGATIVE COVENANTS
103


 
Section 7.1.
 
Indebtedness
103


 
Section 7.2.
 
Liens
105


 
Section 7.3.
 
Fundamental Changes; Permitted Acquisitions
106


 
Section 7.4.
 
Investments, Loans, Etc.
108


 
Section 7.5.
 
Restricted Payments
109


 
Section 7.6.
 
Sale of Assets
110


 
Section 7.7.
 
Transactions with Affiliates
111


 
Section 7.8.
 
Restrictive Agreements
112


 
Section 7.9.
 
Sale and Leaseback Transactions
112


 
Section 7.10.
 
Hedging Transactions
112


 
Section 7.11.
 
Licenses
113


 
Section 7.12.
 
Accounting Changes
113


 
Section 7.13.
 
Government Regulation
113


 
Section 7.14.
 
ERISA Liability
113


 
Section 7.15.
 
Waivers and Amendments
113


 
Section 7.16.
 
Bank Accounts
113


 
 
 
 
 
ARTICLE VIII
EVENTS OF DEFAULT
114


 
Section 8.1.
 
Events of Default
114


 
Section 8.2.
 
Remedies
117


 
 
 
 
 
ARTICLE IX
THE ADMINISTRATIVE AGENT
118


 
Section 9.1.
 
Appointment of Administrative Agent
118


 
Section 9.2.
 
Nature of Duties of Administrative Agent
119


 
Section 9.3.
 
Lack of Reliance on the Administrative Agent
120


 
Section 9.4.
 
Certain Rights of the Administrative Agent
120


 
Section 9.5.
 
Reliance by Administrative Agent
120


 
Section 9.6.
 
The Administrative Agent in its Individual Capacity
120


 
Section 9.7.
 
Successor Administrative Agent
121


 
Section 9.8.
 
Authorization to Execute Other Loan Documents
122




iii



--------------------------------------------------------------------------------



 
Section 9.9.
 
Collateral
122


 
Section 9.10.
 
Release of Collateral
122


 
Section 9.11.
 
No Other Duties, etc.
123


 
Section 9.12.
 
Withholding Tax
123


 
Section 9.13.
 
Administrative Agent May File Proofs of Claim
123


 
Section 9.14.
 
[Reserved]
125


 
Section 9.15.
 
Right to Realize on Collateral and Enforce Guarantee
125


 
Section 9.16.
 
Secured Bank Products
125


 
 
 
 
 
ARTICLE X
MISCELLANEOUS
125


 
Section 10.1.
 
Notices
125


 
Section 10.2.
 
Waiver; Amendments
128


 
Section 10.3.
 
Expenses; Indemnification
130


 
Section 10.4.
 
Successors and Assigns
132


 
Section 10.5.
 
Governing Law; Jurisdiction; Consent to Service of Process
138


 
Section 10.6.
 
WAIVER OF JURY TRIAL
138


 
Section 10.7.
 
Right of Setoff
139


 
Section 10.8.
 
Counterparts; Integration
139


 
Section 10.9.
 
Survival
140


 
Section 10.10.
 
Severability
140


 
Section 10.11.
 
Confidentiality
140


 
Section 10.12.
 
Interest Rate Limitation
141


 
Section 10.13.
 
Waiver of Effect of Corporate Seal
141


 
Section 10.14.
 
Patriot Act
141


 
Section 10.15.
 
Independence of Covenants
141


 
Section 10.16.
 
No Advisory or Fiduciary Relationship
142






iv



--------------------------------------------------------------------------------



Schedules
Schedule I        -    Applicable Margin and Applicable Percentage
Schedule II        -    Commitment Amounts
Schedule 4.3        -    Equity Interests
Schedule 4.4        -    Third Party Consents
Schedule 4.6(a)    -    Litigation and Liabilities
Schedule 4.6(b)    -    Environmental Matters
Schedule 4.8        -    Material Contracts
Schedule 4.12        -    ERISA Matters
Schedule 4.13(b)    -    Intellectual Property
Schedule 4.13(c)    -    Websites
Schedule 4.13(d)    -    Insurance
Schedule 4.16        -    Subsidiaries
Schedule 4.23        -    Station Licenses
Schedule 4.23(b)    -    Adverse Actions
Schedule 5.11(a)    -    Deposit Accounts
Schedule 5.11(b)    -    Journal Deposit Accounts
Schedule 5.15        -    Post-Closing Obligations
Schedule 7.1        -    Outstanding Indebtedness
Schedule 7.2        -    Existing Liens
Schedule 7.4        -    Existing Investments
Schedule 7.7        -    Affiliate Transactions


Exhibits
Exhibit A        -     Form of Revolving Credit Note
Exhibit B        -    Form of Swingline Note
Exhibit C        -     Form of Term Loan Note
Exhibit D        -     Form of Assignment and Acceptance
Exhibit E        -     Form of Subsidiary Guaranty Agreement
Exhibit F        -     Form of Perfection Certificate
Exhibit G        -    Form of Security Agreement
Exhibit H        -    [Reserved]
Exhibit I        -    Form of Environmental Indemnity Agreement
Exhibit J        -    [Reserved]
Exhibit K        -    Form of Discounted Prepayment Option Notice
Exhibit L         -    Form of Lender Participation Notice
Exhibit M         -    Form of Discounted Voluntary Prepayment Notice
Exhibit 2.4        -    Form of Notice of Revolving Borrowing
Exhibit 2.5        -    Form of Notice of Swingline Borrowing
Exhibit 2.7        -    Form of Notice of Conversion/Continuation
Exhibit 2.20A            Form of U.S. Tax Compliance Certificate
Exhibit 2.20B            Form of U.S. Tax Compliance Certificate
Exhibit 2.20C            Form of U.S. Tax Compliance Certificate
Exhibit 2.20D            Form of U.S. Tax Compliance Certificate
Exhibit 3.1(b)(x)    -    Form of Secretary’s Certificate
Exhibit 3.1(b)(xiv)    -    Form of Officer’s Certificate
Exhibit 3.1(b)(xxv)    -    Form of Solvency Certificate
Exhibit 5.1(d)        -    Form of Compliance Certificate



v



--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT


THIS SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Agreement”) is made and entered into as of April 1, 2015, by and among THE E.W.
SCRIPPS COMPANY, an Ohio corporation (the “Borrower”), the several banks and
other financial institutions and lenders from time to time party hereto (the
“Lenders”), and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), as issuing bank (the “Issuing Bank”) and
as swingline lender (the “Swingline Lender”).
W I T N E S S E T H:
WHEREAS, the Borrower, certain of the Lenders and the Administrative Agent
entered into that certain Revolving Credit and Term Loan Agreement dated as of
December 9, 2011 (as amended, modified or supplemented from time to time through
the date hereof, the “Original Credit Agreement”), pursuant to which such
Lenders established an $88,000,000 revolving credit facility and a $212,000,000
term loan facility in favor of the Borrower; and
WHEREAS, on November 26, 2013, the Borrower, the Administrative Agent and
certain of the Lenders amended and restated the Original Credit Agreement (as so
amended and restated and in existence immediately prior to the date hereof, “the
“Existing Credit Agreement”) to, among other things (a) decrease the revolving
credit facility under the Original Credit Agreement to an aggregate committed
amount of up to $75,000,000 and (b) refinance all term loans outstanding under
the Original Credit Agreement on the Prior Closing Date using the proceeds of a
$200,000,000 term loan facility;
WHEREAS, on July 30, 2014, the Borrower entered into that certain Master
Transaction Agreement dated as of July 30, 2014 (together with all exhibits,
appendices and disclosure schedules thereto, the “MTA”) by and among the
Borrower, Scripps Media, Desk Spinco, Inc., Scripps NP Operating, LLC, successor
by name change to Desk NP Operating, LLC, Desk NP Merger Co., Desk BC Merger,
LLC, Journal Communications, Inc., Boat Spinco, Inc., Boat NP Merger Co. and
Journal Medial Group, Inc., formerly known as Boat NP Newco, Inc.;
WHEREAS, in connection with the transactions contemplated by the MTA, the
Borrower has requested that the Administrative Agent and the Lenders party to
the Existing Credit Agreement amend and restate the Existing Credit Agreement to
(a) increase the size of the revolving credit facility to an aggregate committed
amount of $100,000,000, (b) provide for incremental term loan commitments in an
aggregate principal amount of $200,000,000, (c) release certain of the
Collateral; (d) permit certain other transactions described in the MTA; and (e)
modify the Existing Credit Agreement in certain other respects; and, subject to
the terms and conditions of this Agreement, the Administrative Agent, the
Lenders, the Issuing Bank and the Swingline Lender, are willing to do so;
WHEREAS, the parties hereto desire to have JPMorgan Chase Bank, N.A. (the “Added
Lender”) become a party to this Agreement in its capacity as a “Revolving Credit
Lender” to have all rights, benefits and obligations of a Revolving Credit
Lender hereunder, and the Added




--------------------------------------------------------------------------------



Lender, by executing this Agreement, desires to become a “Revolving Credit
Lender” hereunder and under the other Loan Documents with all of the rights and
benefits hereunder and thereunder, and be bound by all of the terms and
provisions (and subject to all of the obligations) of a Revolving Credit Lender
hereunder and thereunder;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:
ARTICLE I

DEFINITIONS; CONSTRUCTION
Section 1.16.    Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
“2015 Term Loan Lender” shall mean each of the Lenders set forth on Schedule II
under the heading “2015 Term Loan Lender”.
“ACH Transactions” shall mean any cash management or related services including
the automated clearinghouse transfer of funds by the Administrative Agent or any
Lender (or any Affiliate of the Administrative Agent or any Lender) for the
account of a Loan Party pursuant to agreement or overdrafts.
“Acceptance Date” shall have the meaning set forth in Section 2.29(b).
“Acceptable Discount” shall have the meaning set forth in Section 2.29(c).
“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by the Borrower or any of its Subsidiaries in
exchange for any Permitted Acquisition, whether paid in cash or by exchange of
Equity Interests or of properties or otherwise and whether payable at or prior
to the consummation of such Permitted Acquisition or deferred for payment at any
future time, whether or not any such future payment is subject to the occurrence
of any contingency, and includes any and all payments representing the purchase
price and any assumptions of Indebtedness, “earn-outs” and other agreements to
make any payment the amount of which is, or the terms of payment of which are,
in any respect subject to or contingent upon the revenues, income, cash flow or
profits (or the like) of any Person or business acquired in connection with such
Permitted Acquisition; provided that any such future payment that is subject to
a contingency shall be considered Acquisition Consideration only to the extent
of the reserve, if any, or the liability required under GAAP at the time of such
sale to be established or otherwise recorded in respect thereto by the Borrower
or any of its Subsidiaries.
“Activation Notice” shall have the meaning assigned to such term in Section
5.11(a).

2



--------------------------------------------------------------------------------



“Added Lender” shall have the meaning assigned to such term in the fifth WHEREAS
clause hereof.
“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, (i) the rate per annum equal to the London interbank
offered rate for deposits in U.S. Dollars appearing on Reuters screen page LIBOR
01 (or on any successor or substitute page of such service or any successor to
such service, or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately11:00 A.M. (London time) two (2) Business Days prior to the
first day of such Interest Period, with a maturity comparable to such Interest
Period, divided by (ii) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets that may be available from time to time)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, that (x) if the rate referred to
in clause (i) is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement and (y) if the rate referred to in clause (i) above
is not available at any such time for any reason, then the rate referred to in
clause (i) shall instead be the interest rate per annum, as determined by the
Administrative Agent, to be the arithmetic average of the rates per annum at
which deposits in U. S. Dollars in an amount equal to the amount of such
Eurodollar Loan are offered by major banks in the London interbank market to the
Administrative Agent at approximately 11:00 A.M. (London time), two (2) Business
Days prior to the first day of such Interest Period (and if such offered rate
referred to in this clause (y) is less than zero, such rate shall be deemed to
be zero for purposes of this Agreement).
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph hereof.
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. As of the
Closing Date, the Aggregate Revolving Commitment Amount is $100,000,000.
“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
“Aggregate Revolving Credit Exposure” shall mean, collectively, the Revolving
Credit Exposure of all Lenders at any time of determination.

3



--------------------------------------------------------------------------------



“Aggregate Subsidiary Threshold” shall mean an amount equal to ninety percent
(90%) of the total consolidated revenue and ninety (90%) of the total
consolidated assets, in each case of the Borrower and its Subsidiaries for the
most recent Fiscal Quarter as shown on the financial statements most recently
delivered or required to be delivered pursuant to Section 5.1(a) or (b), as the
case may be; provided, that, for purposes of determining the Aggregate
Subsidiary Threshold as of the Closing Date, such determination shall be based
on the pro forma balance sheet and related pro forma consolidated statement of
income of the Borrower and its Subsidiaries provided to the Administrative Agent
pursuant to Section 3.1(xviii).
“Anti-Money Laundering Laws” shall mean any and all laws, judgments, executive
orders, decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to the Borrower or any of its Subsidiaries related to terrorism
financing or money laundering, including any applicable provision of the Patriot
Act and The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959).
“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 24, 2001.
“Applicable Discount” shall have the meaning set forth in Section 2.29(c).
“Applicable Lending Office” shall mean, for each Lender and for each Type or
Class of Loan, the “Lending Office” of such Lender (or an Affiliate of such
Lender) designated for such Type or Class of Loan in the Administrative
Questionnaire submitted by such Lender or such other office of such Lender (or
an Affiliate of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Borrower as the office by which its Loans of such
Type or Class are to be made and maintained.
“Applicable Margin” shall mean, as of any date, (a) with respect to all Term
Loans outstanding on such date, 1.75% per annum on Base Rate Loans and 2.75% per
annum with respect to Eurodollar Loans and (b) with respect to interest on all
Revolving Loans outstanding on such date and Revolving LC Participation Fees, a
percentage per annum determined by reference to the applicable Total Net
Leverage Ratio in effect on such date as set forth on Schedule I attached
hereto, as adjusted and otherwise determined from time to time in accordance
with Section 2.15(a). Notwithstanding the foregoing, the Applicable Margin in
respect of any tranche of Extended Revolving Commitments or Extended Revolving
Loans made pursuant thereto or Extended Term Loans shall be the applicable
percentages set forth in the relevant Extension Offer.
“Applicable Percentage” shall mean, at any date, with respect to the commitment
fee, the percentage per annum determined by reference to the applicable Total
Net Leverage Ratio in effect on such date as set forth on Schedule I attached
hereto, as adjusted and otherwise determined from time to time in accordance
with Section 2.15(a). Notwithstanding the foregoing, the Applicable Percentage
in respect of any tranche of Extended Revolving Commitments or Extended
Revolving Loans made pursuant thereto shall be the applicable percentages set
forth in the relevant Extension Offer.

4



--------------------------------------------------------------------------------



“Applicable Period” shall have the meaning set forth in Section 5.1.
“Appraisal” means, with respect to any Real Estate, an M.A.I. appraisal
commissioned by and addressed to the Administrative Agent (acceptable to the
Administrative Agent as to form, substance and appraisal date), prepared by a
professional appraiser acceptable to the Administrative Agent, having at least
the minimum qualifications required under applicable law governing the
Administrative Agent and the Lenders, including without limitation, FIRREA, and
determining the “as is” market value of such Real Estate as between a willing
buyer and a willing seller.
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) a Lender
Affiliate of a Lender or (iii) an entity or a Lender Affiliate of an entity that
administers or manages a Lender.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit D attached hereto or any other form approved by
the Administrative Agent.
“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
“Bank Product Documents” shall mean all agreements entered into from time to
time by a Loan Party evidencing Bank Products.
“Bank Products” shall mean each and any of the following types of services or
facilities extended to a Loan Party by any Lender or any Affiliate of any
Lender: (a) commercial credit cards; (b) cash management services (including
controlled disbursement services, ACH Transactions, and interstate depository
network services); (c) return items; (d) Hedging Transactions; (e) pension
related products; and (f) foreign exchange; provided, however, that for any of
the foregoing to be included as an “Obligation” for purposes of a distribution
under Section 2.27, the applicable Lender or Affiliate of any Lender providing
such Bank Product must have previously provided written notice to the
Administrative Agent (with a copy to the Borrower) of (i) the existence of such
Bank Product, (ii) the maximum dollar amount of net obligations arising
thereunder (“Bank Product Amount”), and (iii) the methodology to be used by such
party in determining the Indebtedness owing from time to time in respect
thereof, which written notice may be updated from time to time as determined by
the applicable Lender or Affiliate of any Lender as to the then-current Bank
Product Amount. No Bank Product Amount may be established or increased at any
time that an Event of Default of which such Lender or Affiliate of any Lender
has knowledge exists.
“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent announces from time to time as its prime lending rate, as
in effect from time to time, (ii) the Federal Funds Rate, as in effect from time
to time, plus one-half of one percent (0.50%) per annum

5



--------------------------------------------------------------------------------



and (iii) the Adjusted LIBO Rate determined on a daily basis for an Interest
Period of one (1) month, plus one percent (1.00%) per annum. The Administrative
Agent’s prime lending rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in any of the rates described above in this definition shall be effective
from and including the date such change is announced as being effective.
“Blocked Account” shall have the meaning specified in Section 5.11(a).
“Blocked Account Agreement” shall mean any agreement executed by a depository
bank and the Administrative Agent, for the benefit of the Lenders, and
acknowledged and agreed to by a Loan Party, in form acceptable to the
Administrative Agent in its sole discretion which provides the Administrative
Agent with “control” (within the meaning of the UCC) of the applicable Blocked
Account.
“Borrower” shall have the meaning specified in the introductory paragraph
hereof.
“Borrowing” shall mean a borrowing consisting of (i) Revolving Loans of the same
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, (ii) Term
Loans of the same Type, made, converted or continued on the same date and in the
case of Eurodollar Loans, as to which a single Interest Period is in effect, or
(iii) a Swingline Loan.
“Broadcast Merger” shall mean the merger of Journal with and into Scripps
Broadcast Merger, LLC on the Closing Date pursuant to the terms and conditions
of the MTA (including Section 5.04 of the MTA).
“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia and New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which banks are open for dealings in
dollar deposits are carried on in the London interbank market.
“Capital Expenditures” shall mean, for any period, on a consolidated basis for
the Borrower and its Subsidiaries, the aggregate of all expenditures made by the
Borrower or its Subsidiaries during such period that, in conformity with GAAP,
are required to be included in or reflected on the consolidated balance sheet as
a capital asset of the Borrower and its Subsidiaries, including, without
limitation, Capital Lease Obligations of the Borrower and its Subsidiaries.
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

6



--------------------------------------------------------------------------------



“Cash” shall mean money, currency or a credit balance of any Loan Party in any
demand deposit account located in the United States of America.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or Lenders, as
collateral for LC Exposure or obligations of Lenders to fund participations in
respect of LC Exposure, Cash or, if the Administrative Agent and the applicable
Issuing Bank shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
the Administrative Agent and the Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support.
“Cash Management Bank” shall have the meaning set forth in Section 5.11(a).
“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Exchange Act
and the rules of the Securities and Exchange Commission thereunder in effect on
the date hereof), (ii) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or “group” (within the meaning of the
Exchange Act and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof), other than Permitted Holders, of 50% or more
of the outstanding Common Voting Shares and any other common stock at any time
issued by the Borrower, other than the Borrower’s Class A Common Shares, or
(iii) during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals who are Continuing Directors. As used herein,
“Common Voting Shares” shall mean the common Equity Interests of the Borrower
designated as Common Voting Shares. For the avoidance of doubt, Common Voting
Shares do not include the Borrower’s Class A Common Shares.
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or for purposes of Section 2.18(b), by the Parent Company
of such Lender or the Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that for
purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Term Loans, New Revolving Loans, New Term Loans, Extended Revolving Loans
or Extended Term Loans and when used in reference to any Commitment, refers to
whether such Commitment is a

7



--------------------------------------------------------------------------------



Revolving Commitment, Term Loan Commitment, a Swingline Commitment, New
Revolving Commitment, New Term Loan Commitment or Extended Revolving Commitment.
Extended Revolving Loans and Extended Term Loans that have different terms and
conditions (together with the Commitments in respect thereof) shall be construed
to be in different Classes.
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.
“Closing Date Dividend” shall mean the special dividend permitted to be made on
the Closing Date pursuant to Section 7.5(f).
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
“Collateral” shall mean all Property pledged as collateral security for the
Obligations pursuant to the Security Documents or otherwise, and all other
Property of the Loan Parties that is now or hereafter in the possession or
control of any Lender, or on which any Lender has been granted a Lien.
“Collateral Access Agreement” shall mean any agreement of any lessor,
warehouseman, processor, consignee or other Person in possession of, having a
Lien upon or having rights or interests in, any of the Collateral in favor of
the Administrative Agent, for the benefit of the Lenders, in form and substance
satisfactory to the Administrative Agent, waiving or subordinating Liens or
certain other rights or interests such Person may hold in regard to the Property
of the Loan Parties and providing the Administrative Agent access to its
Collateral.
“Collateral Related Account” shall mean all deposit, investment, collection,
clearing and concentration accounts (other than petty cash accounts, trust
accounts, payroll accounts, employee benefit accounts, the Excluded Account and
the Restricted Cash Deposit Account) into which any proceeds of Collateral are
deposited, collected or invested (including all cash and other funds on deposit
therein).
“Commitment” shall mean, with respect to each Lender, such Lender’s Revolving
Commitment, Term Loan Commitment and Swingline Commitment.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.
“Communications Act” shall mean the Communications Act of 1934, as amended, and
any similar or successor federal statute.
“Communications Laws” shall mean (i) the Communications Act and (ii) all rules,
regulations, written policies, orders and decisions of the FCC under the
Communications Act, as each may be in effect from time to time.

8



--------------------------------------------------------------------------------



“Compliance Certificate” shall mean a certificate from the chief executive
officer, the chief financial officer or treasurer of the Borrower in the form
of, and containing the certifications set forth in, the certificate attached
hereto as Exhibit 5.1(d).
“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries on a
consolidated basis for any period, an amount equal to the sum of (i)
Consolidated Net Income for such period plus (ii) to the extent deducted in
determining Consolidated Net Income for such period and without duplication, (A)
Consolidated Interest Expense, (B) Consolidated Income Tax Expense, (C)
depreciation and amortization determined on a consolidated basis in accordance
with GAAP, (D) all other non-cash expenses and other non-cash charges recorded
during such period (other than any non-cash charge that represents an accrual or
reserve for potential cash charges in any future period or amortization of a
prepaid cash charge that was paid in a prior period), (E) transaction fees,
costs and expenses incurred on or within 90 days after the Closing Date in
connection with the Transactions which fees, costs and expenses do not exceed
$40,000,000 in the aggregate and are paid to Persons that are not Affiliates of
the Borrower or its Subsidiaries, (F) fees, out of pocket costs and expenses
incurred in connection with Permitted Acquisitions, dispositions, Investments,
issuances of Indebtedness or Equity Interests and Capital Expenditures permitted
hereunder (whether or not successfully consummated) and (G)(1) unusual or
nonrecurring cash charges and (2) charges or losses incurred in connection with
any corporate restructuring or integration plan in an aggregate amount for
subclauses (1) and (2) of this clause (G) not to exceed $10,000,000 in any four
consecutive Fiscal Quarters, plus (iii) the amount of “run rate” cost savings
projected by the Borrower in good faith to be realized in connection with any
Investment under Section 7.4(e) or 7.4(f), any Permitted Acquisition or the
Broadcast Merger, in each case to the extent permitted hereunder, committed to
be taken or reasonably expected to be taken during such period (which cost
savings shall be added to Consolidated EBITDA until fully realized and
calculated on a pro forma basis as though such cost savings had been realized on
the first day of the relevant period), net of the amount of actual benefits
realized or expected to be realized during such period from such actions;
provided that (1) a Responsible Officer of the Borrower shall have certified to
the Administrative Agent that (x) such cost savings are reasonably identifiable
and quantifiable, reasonably anticipated to be realizable and factually
supportable in the good faith judgment of the Borrower and (y) such actions have
been taken or are committed to be taken within or are reasonably expected to be
taken within 12 months after the end of the relevant period and (2) the
aggregate amount of all such cost savings that are included in this clause (iii)
shall not exceed 10% of Consolidated EBITDA for such period, minus (iv) to the
extent included in determining Consolidated Net Income for such period and
without duplication, any non-cash gain attributable to the mark to market
movement in the valuation of hedging obligations or other derivative instruments
pursuant to FASB ASC 815.
For the purposes of determining Consolidated EBITDA under this Agreement for any
period that includes any of the Fiscal Quarters set forth immediately below,
Consolidated EBITDA for such Fiscal Quarters shall be deemed to be that amount
corresponding to such Fiscal Quarter.

9



--------------------------------------------------------------------------------



Fiscal Quarter Ending
Consolidated EBITDA
March 31, 2013
$18,140,716
June 30, 2013
$42,454,439
September 30, 2013
$22,347,129
December 31, 2013
$48,191,716
March 31, 2014
$23,765,288
June 30, 2014
$35,068,430
September 30, 2014
$38,387,922
December 31, 2014
$82,186,360



“Consolidated Income Tax Expense” shall mean, for the Borrower and its
Subsidiaries determined on a consolidated basis, for any period, income tax
expense or benefit determined in accordance with GAAP for such period.
“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries, for any period determined on a consolidated basis in accordance
with GAAP, the sum, without duplication, of (i) interest expense and loan fees,
including capitalized and non-capitalized interest and the interest component of
Capital Lease Obligations (whether or not actually paid during such period) and
(ii) the net amount payable (minus the net amount receivable) under any Hedging
Transaction during such period (whether or not actually paid or received during
such period).
“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains or losses attributable to
write-ups or write-downs of assets, (iii) any income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of the Borrower or is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower on the
date that such Person’s assets are acquired by the Borrower or any Subsidiary of
the Borrower, (iv) any Equity Interest of the Borrower and its Subsidiaries in
the unremitted earnings of any Person that is not a Subsidiary, (v) the income
of any Subsidiary of the Borrower that is not a Loan Party to the extent that
the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of any Requirement of Law or any agreement, instrument, or judgment applicable
to that Subsidiary, (vi) any impairment charges, amortization of or immediate
recognition of actuarial gains or losses, in each case, only to the extent such
items are non-cash in nature, on the Borrower’s or its Subsidiaries’ defined
benefit pension plans, (vii) any gains or losses attributable to Dispositions
and (viii) to the extent reflected in the calculation of such net income (or
loss), gains or losses attributable to earn-outs or other contingent
consideration arising in connection with any acquisition permitted hereunder
(including payments required to be made under earnouts to which a seller becomes
entitled).
“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of all assets of the Borrower and its Subsidiaries, determined on a
consolidated basis in

10



--------------------------------------------------------------------------------



accordance with GAAP, as shown on the most recent balance sheet delivered
pursuant to Section 5.1(a) or (b), as applicable.
“Consolidated Total Debt” shall mean, as of any date, the difference of (a) all
Indebtedness of the Borrower and its Subsidiaries measured on a consolidated
basis as of such date, but excluding (i) Indebtedness of the type described in
subsection (xi) of the definition thereto, (ii) Indebtedness of the type
described in subsection (vi) of the definition thereto and (iii) the portion of
any earn-out or other deferred or purchase consideration that is based upon the
achievement of future financial or operational criteria until any such
obligation becomes due and payable and is not so paid in accordance with the
terms of the applicable agreement, minus (b) Unrestricted Cash and Cash
Equivalents of the Borrower and its Subsidiaries.
“Continuing Director” shall mean, with respect to any period, any individuals
(a) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (b) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (a) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (c) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (a) and (b)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Default Interest” shall have the meaning set forth in Section 2.13(c).
“Defaulting Lender” shall mean, subject to Section 2.23(b)(ii), any Lender that
(a) has failed to (i) fund all or any portion of any Loan within two Business
Days of the date such Loan was required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or the Issuing Bank or the Swingline
Lender in writing that it

11



--------------------------------------------------------------------------------



does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
Parent Company that has, after the Closing Date, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.23(b)(ii)) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swingline Lender and each Lender.
“Discount Range” shall have the meaning set forth in Section 2.29(b).
“Discounted Prepayment Option Notice” shall have the meaning set forth in
Section 2.29(b).
“Discounted Voluntary Prepayment” shall have the meaning set forth in Section
2.29(a).
“Discounted Voluntary Prepayment Notice” shall have the meaning set forth in
Section 2.29(e).
“Disposition” means the sale, lease, conveyance or other disposition of
Collateral or other Property of the Borrower or any Subsidiary of the Borrower
including, without limitation, any Sale/Leaseback Transaction; provided that,
solely for purposes of Section 2.12(c), sales or dispositions permitted pursuant
to clauses (a), (b), (e) and (g) of Section 7.6 shall not be deemed to be a
Disposition.
“Disposition Reinvestment Amount” shall have the meaning set forth in Section
2.12(c).

12



--------------------------------------------------------------------------------



“Disqualified Equity Interests” shall mean, with respect to any Person, any
Equity Interests that by their terms (or by the terms of any other Equity
Interests into which they are convertible or exchangeable) or otherwise (i)
mature (other than as a result of a voluntary redemption or repurchase by the
issuer of such Equity Interests) or are subject to mandatory redemption or
repurchase (other than solely for Equity Interests that are not Disqualified
Equity Interests) pursuant to a sinking fund obligation or otherwise (except as
a result of a change of control or asset sale so long as any rights of the
holder thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior payment in full in cash of the Obligations (other
than any Obligations which expressly survive termination, Obligations described
in clause (b) of the definition of the Obligations and indemnities and other
contingent obligations not then due and payable and as to which no claim has
been made) and termination of the Commitments and the Letters of Credit); (ii)
are convertible into or exchangeable or exercisable for Indebtedness or any
Disqualified Equity Interests at the option of the holder thereof; (iii) may be
required to be redeemed or repurchased at the option of the holder thereof
(other than solely for Equity Interests that are not Disqualified Equity
Interests), in whole or in part, in each case specified in (i), (ii) or (iii)
above on or prior to the date that is ninety one (91) days after the later of
the Revolving Commitment Termination Date and the Term Loan Maturity Date; or
(iv) provide for mandatory scheduled payments of dividends to be made in cash.
“Disqualified Institutions” shall mean those Persons that are direct competitors
of the Borrower and its Subsidiaries and are primarily engaged in at least one
of the same lines of business as the Borrower and its Subsidiaries, as the same
are identified in writing by the Borrower to the Administrative Agent on the
Closing Date (together with any such Persons identified in writing by the
Borrower to the Administrative Agent after the Closing Date pursuant to Section
5.1(e)(ii)).
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Subsidiary” means any Subsidiary of the Borrower that is not a Foreign
Subsidiary.
“DQ List” shall have the meaning set forth in Section 5.1(e).
“EBITDA Percentage” means, as of the date of the consummation of any sale or
disposition of assets (which may include the Equity Interests of a Subsidiary
owning the assets to be sold or otherwise disposed of) by the Borrower or any of
its Subsidiaries pursuant to Section 7.6(h), the ratio, expressed as a
percentage, obtained by dividing (a) the portion of Consolidated EBITDA
attributable to such assets (or such Equity Interests) of such Person for the
most recent Test Period prior to such date by (b) Consolidated EBITDA for such
Test Period.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.4(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.4(b)(iii)). For the avoidance of doubt,
any Disqualified Institution is subject to Section 10.4(h).

13



--------------------------------------------------------------------------------



“Environmental Indemnity Agreement” shall mean the Amended and Restated
Environmental Indemnity Agreement dated as of the Closing Date and substantially
in the form of Exhibit I among the Loan Parties and the Administrative Agent.
“Environmental Laws” shall have the meaning assigned to the term “Environmental
Laws” in the Environmental Indemnity Agreement.
“Environmental Liability” shall have the meaning assigned to the term “Losses”
in the Environmental Indemnity Agreement.
“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower or any Subsidiary of the
Borrower, is treated as a single employer under Section 414(b) or (c) of the
Code or, solely for the purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.
“ERISA Event” shall mean (i) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the failure of any
Plan to meet the minimum funding standard applicable to the Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA, whether or not waived;
(iii) the filing pursuant to Section 412(c) of the Code or Section 302(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower, any Subsidiary or any
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower, any Subsidiary or any
ERISA Affiliate from the PBGC or a plan administrator appointed by the PBGC of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (vi) the incurrence by the Borrower, any
Subsidiary or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (vii)
the receipt by the Borrower, any Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Borrower, any
Subsidiary or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“Eurodollar” when used in reference to any Loan or Borrowing of a Loan, refers
to whether such Loan, or the Loans comprising such Borrowing, bears interest at
a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” shall have the meaning provided in Article VIII.

14



--------------------------------------------------------------------------------



“Event of Loss” shall mean (a) with respect to any Collateral or any other
Property of the Borrower or any Domestic Subsidiary, any of the following: (i)
any loss, destruction or damage of such Property; or (ii) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such asset or the requisition of
the use of such asset and (b) the occurrence of any event, condition or
circumstance pursuant to which the Borrower or any of its Domestic Subsidiaries
are or become entitled to receive amounts as a result of an insurance policy for
business interruption.
“Event of Loss Reinvestment Amount” shall have the meaning set forth in Section
2.12(d).
“Excess Cash Flow” shall mean, for any Fiscal Year of the Borrower, an amount
equal to, (a) the sum of: (i) Consolidated EBITDA for such Fiscal Year plus
(ii) the net decrease in Working Capital during such Fiscal Year minus (b) the
sum of the following (without duplication and determined on a consolidated basis
for the Borrower and its Subsidiaries): (i) Consolidated Income Tax Expense paid
in cash (less cash refunds received) during such Fiscal Year; (ii) the aggregate
Consolidated Interest Expense paid in cash during such Fiscal Year;
(iii) scheduled repayments of principal in respect of Indebtedness (for purposes
of this definition, ‘principal’ shall include the principal component of
payments for such period in respect of Capital Lease Obligations) paid in such
Fiscal Year; (iv) the amount of Permitted Acquisitions and Investments made
pursuant to Sections 7.4(e) and 7.4(f) and Restricted Payments made pursuant to
Sections 7.5(b) and 7.5(c) in cash during such period (excluding the portion, if
any, of such Permitted Acquisitions, Investments and Restricted Payments funded
with (x) the proceeds of the incurrence of long term Indebtedness, (y) the
proceeds of Equity Interests or a capital contribution and (z) the proceeds of
any disposition of assets outside the ordinary course of business or other
proceeds not included in Consolidated Net Income); (v) Capital Expenditures made
during such Fiscal Year which are not financed with Indebtedness; (vi) all other
items added back to Consolidated EBITDA pursuant to (and subject to the
limitations in) the definition of Consolidated EBITDA to the extent paid in cash
during such Fiscal Year and (vii) the net increase in Working Capital during
such Fiscal Year.
“Excluded Account” shall mean that certain trust account number 000134678 at
HSBC Bank which account is utilized for certain disability payments to be made
by the Borrower or its Subsidiaries.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

15



--------------------------------------------------------------------------------



“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.26) or (ii) such Lender
changes its Applicable Lending Office, except in each case to the extent that,
pursuant to Section 2.20, amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Applicable Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section 2.20
and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” shall have the meaning set forth in the second
“WHEREAS” clause of this Agreement.
“Extended Revolving Commitment” shall have the meaning set forth in
Section 2.30.
“Extended Revolving Loans” shall have the meaning set forth in Section 2.30.
“Extended Term Loans” shall have the meaning set forth in Section 2.30.
“Extending Revolving Credit Lenders” shall have the meaning set forth in
Section 2.30.
“Extending Term Loan Lenders” shall have the meaning set forth in Section 2.30.
“Extension” shall have the meaning set forth in Section 2.30.
“Extension Offer” shall have the meaning set forth in Section 2.30.
“Facility” shall mean, individually, each of the Term Loan Facility and the
Revolving Facility and the Term Loan Facility and the Revolving Facility are
collectively referred to herein as the “Facilities”.
“Fair Market Value” shall mean with respect to any Real Estate, the price which
could be negotiated in an arm’s-length free market transaction, for cash,
between a willing seller and a willing buyer, neither of which is under pressure
or compulsion to complete the transaction, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

16



--------------------------------------------------------------------------------



“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.
“FCC” shall mean the Federal Communications Commission or any Governmental
Authority substituted therefor.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
“Fee Letter” shall mean that certain fee letter, dated as of December 4, 2014,
executed by SunTrust Robinson Humphrey, Inc., and accepted by the Borrower.
“Financial Covenant” shall mean the financial covenant applicable to the
Borrower from time to time pursuant to Section 6.1.
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
“Fiscal Year” shall mean any fiscal year of the Borrower.
“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect of any successor statute thereto, in each case, together with all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing, implementing or interpreting any of the foregoing.
“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.
“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of the
Borrower that is organized under the laws of a jurisdiction other than the
United States of America or any political subdivision thereof.

17



--------------------------------------------------------------------------------



“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to the Issuing Bank, such Defaulting Lender’s LC Exposure other
than LC Exposure as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Swingline Exposure other than Swingline Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.
“Guarantor” shall mean each of the Subsidiary Loan Parties.
“Hazardous Substances” shall have the meaning assigned to such term in the
Environmental Indemnity Agreement.
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals,

18



--------------------------------------------------------------------------------



extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Increased Amount Date” shall have the meaning set forth in Section 2.24.
“Incur” means issue, assume, enter into any Guarantee of, incur or otherwise
become liable for; and the terms “Incurs”, “Incurred” and “Incurrence” shall
have a correlative meaning; provided that any Indebtedness or Equity Interests
of a Person existing at the time such Person becomes a Subsidiary (whether by
merger, consolidation, acquisition or otherwise) shall be deemed to be Incurred
by such Subsidiary at the time it becomes a Subsidiary. Any Indebtedness issued
at a discount (including Indebtedness on which interest is payable through the
issuance of additional Indebtedness) shall be deemed incurred at the time of
original issuance of the Indebtedness at the initial accreted amount thereof.
“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables and obligations regarding programming rights incurred
in the ordinary course of business; provided, that for purposes of Section
8.1(g), trade payables and obligations regarding programming rights overdue by
more than 120 days shall be included in this definition except to the extent
that any of such trade payables and obligations regarding programming rights are
being disputed in good faith and by appropriate measures), (iv) all obligations
of such Person under any conditional sale or other title retention agreement(s)
relating to property acquired by such Person, (v) all Capital Lease Obligations
of such Person, (vi) all obligations, contingent or otherwise, of such Person in
respect of letters of credit, acceptances or similar extensions of credit,
(vii) all Guarantees of such Person of the type of Indebtedness described in
clauses (i) through (vi) above and clauses (x) and (xi) below, (viii) all
Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or

19



--------------------------------------------------------------------------------



not such Indebtedness has been assumed by such Person, (ix) all obligations of
such Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Disqualified Equity Interests of such Person, but
excluding any other obligations under any Equity Interests that are not
Disqualified Equity Interests, (x) Off-Balance Sheet Liabilities, and (xi) all
Hedging Obligations of such Person. The Indebtedness of any Person shall include
the Indebtedness of any partnership in which such Person is a general partner,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor. For purposes of this Agreement, the amount of any
Indebtedness referred to in clause (xi) of the preceding sentence shall be
amounts, including any termination payments, required to be paid to a
counterparty after giving effect to any contractual netting arrangements, and
not any notional amount with regard to which payments may be calculated.
“Indemnified Taxes” shall mean (a) Taxes other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” shall have the meaning set forth in Section 10.3(b).
“Intellectual Property” shall mean (i) patents, trademarks, service marks, trade
names, logos, domain names, copyrights, designs and trade secrets, (ii)
applications for and registrations of such patents, trademarks, service marks,
trade names, logos, domain names, copyrights and designs, (iii) know-how,
inventions, whether or not patentable, computer software programs and
applications (including source code and object code), databases and data
collections, (iv) Websites and (v) any other similar type of proprietary
intellectual property right.
“Interest Period” shall mean with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree and (ii)
any Eurodollar Borrowing, a period of one, two, three or six months; provided,
that:
(i)    the initial Interest Period for such Borrowing shall commence on the date
of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
(ii)    if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;
(iii)    any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

20



--------------------------------------------------------------------------------



(iv)    no Interest Period may extend beyond (A) the Revolving Credit
Termination Date with respect to Revolving Loans or (B) the Term Loan Maturity
Date with respect to Term Loans.
“Investments” shall have the meaning as set forth in Section 7.4.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” shall mean SunTrust Bank or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.22.
“Journal” shall mean Journal Communications, Inc., a Wisconsin corporation.
“Journal Credit Agreement” shall have the meaning set forth in
Section 3.1(b)(xxii).
“Journal Deposit Accounts” shall mean those deposit accounts listed on
Schedule 5.11(b).
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $15,000,000.
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit (but excluding the Letters of Credit).
“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Revolving Credit
Lender shall be its Pro Rata Share of the total LC Exposure at such time.
“Lender Affiliate” shall mean, as to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is under common Control with such Person. For the purposes of this
definition, “Control” shall mean the power, directly or indirectly, either to
(i) vote 10% or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of a Person or
(ii) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control, by contract or
otherwise. The terms “Controlling”, “Controlled by”, and “under common Control
with” shall have the meanings correlative thereto.
“Lender Participation Notice” shall have the meaning set forth in
Section 2.29(c).
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include the Revolving Credit Lenders, the Term Loan
Lenders, where

21



--------------------------------------------------------------------------------



appropriate, the Swingline Lender and each New Lender that joins this Agreement
pursuant to Section 2.24.
“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.
“Letter of Credit Reserve Account” shall mean any account maintained by the
Administrative Agent the proceeds of which shall be applied as provided in
Section 8.2(d).
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
“License” shall mean any authorization, permit, consent, special temporary
authorization, franchise, ordinance, registration, certificate, license,
agreement or other right filed with, granted or issued by or entered into with a
Governmental Authority (including the FCC) which permits or authorizes the
acquisition, construction, ownership or operation of a Station or any part
thereof.
“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the Subsidiary Guaranty Agreement, the Blocked Account Agreements, the Fee
Letter, all Collateral Access Agreements, the LC Documents, the Security
Documents, any Environmental Indemnity Agreement, all Notices of Borrowing, all
Notices of Conversion/Continuation, all Compliance Certificates and any and all
other instruments, agreements, documents and writings executed by and among any
Loan Party, the Administrative Agent or any Lender, the Swingline Lender or the
Issuing Bank in connection with any of the foregoing, including, without
limitation, any environmental indemnities related to Real Estate; provided,
however, that, notwithstanding the foregoing, none of the Bank Product Documents
shall constitute Loan Documents.
“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.
“Loans” shall mean all Revolving Loans, Term Loans and Swingline Loans in the
aggregate or any of them, as the context shall require.
“MTA” shall have the meaning set forth in the third “WHEREAS” clause of this
Agreement
“Majority Revolving Credit Lenders” means, at any time, Non-Defaulting Lenders
holding at least a majority in interest of the Aggregate Revolving Commitments
held by Non-Defaulting Lenders at such time or if the Revolving Commitments have
been terminated, Non-Defaulting Lenders owed or holding at least a majority in
interest of the Aggregate Revolving Credit Exposure held by Non-Defaulting
Lenders at such time.

22



--------------------------------------------------------------------------------



“Majority Term Loan Lenders” means, at any time, Non-Defaulting Lenders owed or
holding at least a majority in interest of the aggregate principal amount of the
Term Loans held by all Non-Defaulting Lenders at such time.
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, condition (financial or otherwise), assets, operations,
liabilities (contingent or otherwise) or properties of the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of the Loan Parties to pay any
of their obligations under the Loan Documents or perform any of their
obligations under the Loan Documents or (iii) the rights and remedies of the
Administrative Agent, the Issuing Bank, the Swingline Lender, and the Lenders
under any of the Loan Documents (other than as a result of any action or
inaction on the part of the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender).
“Material Contracts” shall mean, collectively, all contracts, leases,
instruments, guaranties, licenses or other arrangements (other than the Loan
Documents) to which the Borrower or any Subsidiary of the Borrower is or becomes
a party and which are filed or required to be filed with the U.S. Securities and
Exchange Commission under Regulation S-K and shall in any event include the MTA.
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) of the Borrower or any of its Subsidiaries, individually or
in an aggregate committed or outstanding amount exceeding $30,000,000. For
purposes of determining the amount of attributed Indebtedness from Hedging
Obligations, the “principal amount” of any Hedging Obligations at any time shall
be the Net Mark-to-Market Exposure of such Hedging Obligations.
“Material Subsidiary” shall mean at any time any direct or indirect Subsidiary
of the Borrower having: (a) assets (determined on a consolidating basis) in an
amount equal to at least 5.0% of the total assets of the Borrower and its
Subsidiaries determined on a consolidated basis as of the last day of the most
recent Fiscal Quarter at such time; or (b) revenues or net income (determined on
a consolidating basis) in an amount equal to at least 5.0% of the total revenues
or net income of the Borrower and its Subsidiaries on a consolidated basis for
the 12-month period ending on the last day of the most recent Fiscal Quarter at
such time.
“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Bank in their sole
discretion.
“Minimum Extension Condition” shall have the meaning set forth in Section 2.30.
“Moody’s” shall mean Moody’s Investors Service, Inc.

23



--------------------------------------------------------------------------------



“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or similar
security instrument executed prior to the Closing Date by the Borrower or one or
more of its Subsidiaries granting a Lien on Real Estate of such Person as
security for the payment of Obligations.
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
“Net Cash Proceeds” shall mean, with respect to any Disposition, Event of Loss
or the incurrence by the Borrower or any Subsidiary thereof of any Indebtedness
(other than the Obligations), in each case, after the Closing Date, the
aggregate amount of cash (including all insurance proceeds) received as a result
of such Disposition, Event of Loss or incurrence of such Indebtedness, net of
(x) reasonable and customary transaction costs properly attributable to such
transaction and payable by the Borrower or such Subsidiary to a non-Affiliate in
connection with such Disposition, Event of Loss or the incurrence of any
Indebtedness, including, without limitation, sales commissions and underwriting
discounts, and (y) the amount of all taxes paid (or reasonably estimated to be
payable) by the Borrower or such Subsidiary that are directly attributable to
such Disposition, Event of Loss or the incurrence of any such Indebtedness.
“Newco” shall mean Journal Media Group, Inc., formerly known as Boat NP Newco,
Inc., a Wisconsin corporation.
“New Commitments” shall have the meaning set forth in Section 2.24.
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).
“New Lender” shall have the meaning set forth in Section 2.24.
“New Revolving Commitments” shall have the meaning set forth in Section 2.24.
“New Revolving Credit Lender” shall have the meaning set forth in Section 2.24.
“New Revolving Loan” shall have the meaning set forth in Section 2.24.
“New Term Loan” shall have the meaning set forth in Section 2.24.
“New Term Loan Commitments” shall have the meaning set forth in Section 2.24.
“New Term Loan Lender” shall have the meaning set forth in Section 2.24.

24



--------------------------------------------------------------------------------



“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender at such time.
“Notes” shall mean, collectively, the Revolving Credit Notes, Term Loan Notes
and the Swingline Note.
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b).
“Notice of Revolving Borrowing” shall have the meaning as set forth in Section
2.4.
“Notice of Swingline Borrowing” shall have the meaning as set forth in Section
2.5.
“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing, and the Notices of Swingline Borrowing.
“Obligations” shall mean (a) all amounts owing by the Borrower or any other Loan
Party to the Administrative Agent, the Issuing Bank or any Lender (including the
Swingline Lender) pursuant to or in connection with this Agreement or any other
Loan Document or otherwise with respect to any Loan or Letter of Credit,
including without limitation, all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or like proceeding relating to the Borrower or
any other Loan Party, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), all reimbursement obligations, fees,
expenses, indemnification and reimbursement payments, costs and expenses
(including all reasonable fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, and (b) all obligations of the
Borrower or any other Loan Party in respect of Bank Products between the
Borrower or such Loan Party and any Lender or Affiliate of any Lender, together
with all renewals, extensions, modifications or refinancings of any of the
foregoing; provided that with respect to any Guarantor, the Obligations shall
not include any Excluded Swap Obligations.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
“Offered Loans” shall have the meaning set forth in Section 2.29(c).

25



--------------------------------------------------------------------------------



“Option Proceeds” shall mean all cash received by the Borrower from time to time
after December 30, 2011 upon the holders’ exercise of options to purchase common
stock of the Borrower, which options were issued by the Borrower and outstanding
prior to December 30, 2011.
“Option Proceeds Basket Amount” shall mean, at any time of determination,
(a) the aggregate amount of Option Proceeds theretofore received by the
Borrower, minus (b) the aggregate amount, if any, of Restricted Payments made by
the Borrower or its Subsidiaries after the Closing Date and prior to such date
of determination under Section 7.5(c) of this Agreement.
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by‑laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, certificate of formation or comparable documents,
as amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
“Original Credit Agreement” shall have the meaning set forth in the recitals to
this Agreement.
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.26).
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
“Participant” shall have the meaning set forth in Section 10.4(d).

26



--------------------------------------------------------------------------------



“Participant Register” shall have the meaning set forth in Section 10.4(e).
“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
“Perfection Certificate” shall mean a certificate or certificates of the Loan
Parties in substantially the form of Exhibit F hereto.
“Permitted Acquisition” shall have the meaning set forth in Section 7.3(b).
“Permitted Acquisition Target” shall have the meaning set forth in Section
7.3(b).
“Permitted Holders” shall mean all lineal descendants of Robert Paine Scripps or
John Paul Scripps, or trusts for the benefit of such lineal descendants or their
spouses.
“Permitted Investments” shall mean:
(i)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
(ii)    commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;
(iii)    certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
(iv)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
(v)    mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above; and

27



--------------------------------------------------------------------------------



(vi)    other short term, liquid investments approved by the Administrative
Agent.
“Permitted Liens” shall mean, as applied to any Person:
(a)    Any Lien in favor of the Administrative Agent or any other Lender given
to secure the Obligations;
(b)    (i) Liens on real estate for real estate taxes not yet delinquent and
(ii) Liens for taxes, assessments, judgments, governmental charges or levies, or
claims not yet delinquent or the non-payment of which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside on such Person’s books;
(c)    Liens of carriers, warehousemen, mechanics, laborers, suppliers, workers
and materialmen incurred in the ordinary course of business for sums not yet due
or being diligently contested in good faith, if such reserve or appropriate
provision, if any, as shall be required by GAAP shall have been made therefor;
(d)    Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance or other types of social
security benefits;
(e)    Easements, rights-of-way, restrictions (including zoning or deed
restrictions), and other similar encumbrances on the use of real property which
in the reasonable opinion of the Administrative Agent do not materially
interfere with the ordinary conduct of the business of such Person;
(f)    Deposits to secure the performance of bids, trade contracts, tenders,
sales, leases, statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;
(g)    Liens on assets of the Borrower or any of its Subsidiaries existing as of
the Closing Date which are set forth on Schedule 7.2;
(h)    statutory Liens in favor of landlords with respect to Inventory at leased
premises in a state that provides for statutory Liens in favor of landlords or
Liens arising under leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business;
(i)    with respect to Real Estate subject to a Mortgage, Permitted Encumbrances
(as defined in such Mortgage);
(j)    judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
(k)    Liens of (i) a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code as in effect in the relevant
jurisdiction and (ii) any

28



--------------------------------------------------------------------------------



depositary bank in connection with statutory, common law and contractual rights
of set-off and recoupment with respect to any deposit account of the Borrower or
any Subsidiary thereof, in each case, other than any deposit account with
deposits intended as cash collateral;
(l)    Liens on insurance policies and the proceeds thereof in favor of the
provider of such insurance policies securing the financing of the premiums with
respect thereto;
(m)    leases, subleases, licenses or sublicenses on the property covered
thereby, in each case, in the ordinary course of business which do not (i)
materially interfere with the business of the Borrower and its Subsidiaries,
taken as a whole or (ii) secure any Indebtedness;
(n)    Liens in favor of a seller solely on any cash earnest money deposits or
indemnity escrows made by the Borrower or any of its Subsidiaries in connection
with any letter of intent or purchase agreement with respect to any Permitted
Acquisition; and
(o)    Liens evidenced by precautionary UCC financing statements relating to
operating leases, bailments and consignments of personal property.
“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, replacement, refunding,
renewal or extension of any Indebtedness of such Person; provided that (a) the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, replaced, renewed or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, replacement, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.1(c), such modification,
refinancing, refunding, renewal or extension has a final stated maturity date
equal to or later than the final maturity date of, and has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of, the Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) such modified, refinanced, refunded, renewed or extended Indebtedness shall
only be guaranteed by the Borrower or Subsidiaries of the Borrower that are
otherwise guarantors of the Indebtedness being modified, refinanced, refunded,
renewed or extended, that are otherwise guarantors of the Indebtedness under the
Loan Documents, or, if not otherwise guarantors of such Indebtedness or the
Obligations, are immaterial Subsidiaries of the Borrower as approved by the
Administrative Agent, in each case, at the time such modification, refinancing,
refund, renewal or extension of Indebtedness occurs, (d) such modified,
refinanced, refunded, renewed or extended Indebtedness shall not be secured by
any property or assets other than the property or assets that were collateral
(and then only with the same or lesser priority) for the Indebtedness being
modified, refinanced, refunded, renewed or extended, or, if not collateral for
such Indebtedness, which constitutes immaterial property and assets of a
Subsidiary of the Borrower as approved by the Administrative Agent, in each
case, at the time of such modification, refinancing, refunding, renewal or
extension (unless in connection with an acquisition to the extent any additional
property or assets constituting collateral for the modified, refinanced,
refunded, renewed or extended Indebtedness also secure the Obligations in
accordance with the terms herein), and (e) to the extent such Indebtedness being
so modified, refinanced,

29



--------------------------------------------------------------------------------



refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable, taken as a whole (as determined by the Administrative Agent), to the
Lenders as those contained in the documentation governing the Indebtedness being
so modified, refinanced, refunded, renewed or extended.
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prior Closing Date” shall mean November 26, 2013.
“Pro Forma Basis” shall mean, in connection with any calculation of the Total
Net Leverage Ratio or the Senior Secured Net Leverage Ratio, the calculation
thereof after giving effect on a pro forma basis to (x) the Incurrence or
repayment of any Indebtedness after the first day of the relevant period of four
consecutive Fiscal Quarters (the “Relevant Period”) (including any Incurrence of
Indebtedness to finance a transaction or payment giving rise for the need to
make such determination) as if such Indebtedness had been Incurred or repaid on
the first day of such Relevant Period (and, in the case of Incurrence, remains
outstanding on the date of measurement), (y) the making of any Restricted
Payment, Investment or Permitted Acquisition after the first day of the Relevant
Period as if such Restricted Payment, Investment or Permitted Acquisition had
been made on the first day of such Relevant Period and (z) the sale or other
disposition of assets after the first day of the Relevant Period as if such
asset sale had been made as of the first day of such Relevant Period.
“Pro Rata Share” shall mean, with respect to (i) any Revolving Credit Lender at
any time, a percentage, the numerator of which shall be such Lender’s Revolving
Commitment (or if such Revolving Commitments have been terminated or expired or
the Revolving Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure) and the denominator of which shall be the sum of all
Lenders’ Revolving Commitments (or if such Revolving Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders funded under such Revolving
Commitments) and (ii) any Term Loan Lender at any time, a percentage, the
numerator of which shall be the aggregate outstanding principal amount of Term
Loans held by such Lender and the denominator of which shall be the aggregate
outstanding principal amount of all Term Loans at such time. A Lender’s Pro Rata
Share with respect to any Letter of Credit, LC Disbursement, LC Exposure,
Swingline Loan or Swingline Exposure shall be determined as to such Lender in
its capacity as a Revolving Credit Lender in accordance with clause (i) above.
“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, inventory or
other asset owned, leased or

30



--------------------------------------------------------------------------------



operated by the Borrower or any Subsidiary (including, without limitation, any
surface water thereon or adjacent thereto, and soil and groundwater thereunder).
“Proposed Discounted Prepayment Amount” shall have the meaning set forth in
Section 2.29(b).
“Qualifying Lenders” shall have the meaning set forth in Section 2.29(d).
“Qualifying Loans” shall have the meaning set forth in Section 2.29(d).
“Real Estate” means a parcel (or group of related parcels) of real property
owned by the Borrower or any Subsidiary of the Borrower.
“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Bank.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
“Release” shall have the meaning assigned to such term in the Environmental
Indemnity Agreement.
“Repricing Transaction” shall mean (a) any prepayment or repayment of Term
Loans, with the proceeds of, or any conversion of Term Loans into, any new or
replacement tranche of term loans (including any New Term Loans) bearing
interest with an “effective yield” (taking into account, for example, upfront
fees, interest rate spreads, interest rate benchmark floors and original issue
discount, but excluding the effect of any arrangement, structuring, syndication
or other fees payable in connection therewith that are not shared with all
lenders or holders of such new or replacement loans) less than the “effective
yield” to the Term Loans (as such comparative yields are determined in the
reasonable judgment of the Administrative Agent consistent with generally
accepted financial practices) and (b) any amendment and/or modification
(including pursuant to a replacement of a Term Loan pursuant to Section 10.2(b))
to the Term Loans which reduces the “effective yield” applicable to the Term
Loans, but in either case (A) not if such prepayment, repayment, amendment or
modification is made in connection with a Change in Control transaction

31



--------------------------------------------------------------------------------



and (B) only if the primary purpose of such prepayment, repayment, amendment or
modification is to refinance the Term Loans at a lower “effective yield”. For
purposes of the foregoing, “effective yield” per annum, shall mean, as of any
date of determination, the sum of (i) the higher of (A) the Adjusted LIBO Rate
on such date for a deposit in Dollars with a maturity of one month and (b) the
Adjusted LIBO Rate floor, if any, with respect thereto as of such date, (ii) the
interest rate margins as of such date (with such interest rate margin and
interest spreads to be determined by reference to the Adjusted LIBO Rate) and
(iii) the amount of the original issue discount and upfront fees thereon
(converted to yield assuming a four-year average life and without any present
value discount).
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of (i)
the aggregate outstanding Revolving Commitments at such time (or if the Lenders
have no Revolving Commitments outstanding, then Lenders holding more than 50% of
the Revolving Credit Exposure) and (ii) the aggregate outstanding principal
amount of the Term Loans at such time. The Commitments and Loans of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.
“Requirement of Law” for any Person shall mean the Organizational Documents of
such Person, and any law (including the Communications Laws), treaty, rule or
regulation, or determination of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of a Person or such other representative of a Person as may
be designated in writing by any one of the foregoing with the consent of the
Administrative Agent; and, with respect to the Financial Covenants and
Compliance Certificate, Responsible Officer shall mean only the chief financial
officer or the treasurer of the Borrower or such other officer of the Borrower
as may be agreed to in writing by the Administrative Agent.
“Restricted Cash Deposit Account” shall mean that certain restricted cash
deposit held by the Borrower’s insurance carrier so long as maintenance of such
account is necessary to provide financial assurance to such insurance carrier of
the Borrower’s ability to fulfill certain obligations with respect to cash
requirements associated with workers compensation self-insurance.
“Restricted Payment” shall have the meaning set forth in Section 7.5.
“Revolving Commitment” shall mean (a) with respect to each Revolving Credit
Lender, the commitment of such Lender to make Revolving Loans to the Borrower
and to acquire participations in Letters of Credit and Swingline Loans in an
aggregate principal amount not exceeding the amount set forth with respect to
such Lender on Schedule II, or in the case of a Person becoming a Lender after
the Closing Date through an assignment of an existing Revolving Commitment, the
amount of the assigned “Revolving Commitment” as provided in the Assignment and
Acceptance or joinder agreement, as applicable, executed by such Person, (b) any
New Revolving Commitment of a New Revolving Credit Lender to make New Revolving
Loans to the Borrower and to acquire participations in Letters of Credit and
Swingline Loans in an aggregate

32



--------------------------------------------------------------------------------



principal amount not exceeding such New Revolving Credit Lender’s New Revolving
Commitment or (c) any Extended Revolving Commitment of an Extending Revolving
Credit Lender to make Extended Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding such Extending Revolving Credit Lender’s Extended
Revolving Commitment, as the context may require, in each case, as such
commitment may be subsequently increased or decreased pursuant to terms hereof.
“Revolving Commitment Termination Date” shall mean the earliest of (i) November
26, 2018 (or, solely with respect to any Extended Revolving Loans, the
termination date for the related Extended Revolving Commitments), (ii) the date
on which the Revolving Commitments are terminated pursuant to Section 2.8 and
(iii) the date on which all Revolving Loans outstanding under this Agreement
have been declared or have automatically become due and payable (whether by
acceleration or otherwise).
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.
“Revolving Credit Lender” shall mean each Lender with a Revolving Commitment
(including the Added Lender) or, to the extent the Revolving Commitments have
been terminated, a Revolving Loan or other Revolving Credit Exposure.
“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.
“Revolving Facility” shall mean the extensions of credit made hereunder by
Lenders holding a Revolving Commitment.
“Revolving LC Participation Fee” shall have the meaning set forth in
Section 2.14(c).
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.
“S&P” shall mean Standard & Poor's Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sale/Leaseback Transaction” shall have the meaning set forth in Section 7.9.
“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx, or as
otherwise published from time to time.
“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://

33



--------------------------------------------------------------------------------



www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx, or as
otherwise published from time to time, or (ii) (A) an agency of the government
of a Sanctioned Country, (B) an organization controlled by a Sanctioned Country,
or (C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
“Scripps Media” shall mean Scripps Media, Inc., a Delaware corporation.
“Scripps Spinco” shall mean Desk Spinco, Inc., a Wisconsin corporation.
“Security Agreement” shall mean the Amended and Restated Pledge and Security
Agreement dated as of the Closing Date among the Loan Parties and the
Administrative Agent, on behalf of, and for the benefit of, the Lenders and in
substantially the form of Exhibit G hereto.
“Security Documents” shall mean, collectively, the Security Agreement, all UCC-1
financing statements, any Mortgages relating to Real Estate and any other
document, instrument or agreement granting a Lien on the Collateral as security
for the Obligations.
“Senior Secured Net Leverage Ratio” means as of any date, the ratio of
(i) Consolidated Total Debt as of such date that is secured by a Lien on any
assets (including Equity Interests) of the Borrower and/or its Subsidiaries to
(ii) the quotient of: (x) Consolidated EBITDA for the eight (8) consecutive
Fiscal Quarters ending on or immediately prior to such date divided by (y) two
(2).
“SNOC” shall mean Scripps NP Operating, LLC, a Wisconsin limited liability
company (formerly known as Desk NP Operating, LLC).
“Spin/Merger Divestitures” means radio station KFTI-FM in Wichita Kansas,
television station KNIN-TV in Boise, Idaho and the assets related thereto that
have been or will be divested (whether to a trust or otherwise) in order to
consummate the Broadcast Merger.
“Spin/Merger Related Transactions” shall mean each of the following
transactions, individually and collectively (but only to the extent such
transactions are consummated in accordance with the terms and conditions of the
MTA): (i) the contribution by Scripps Media to the capital of Scripps Spinco of
all of the issued and outstanding membership interests in SNOC owned by Scripps
Media; (ii) the distribution by Scripps Media of all of the issued and
outstanding shares of capital stock of Scripps Spinco to the Borrower; (iii) the
contribution by the Borrower to the capital of Scripps Spinco of all of the
Scripps Newspaper Assets (as defined in the MTA) and the assumption by Scripps
Spinco of all of the Scripps Newspaper Liabilities (as defined in the MTA); (iv)
the distribution by the Borrower of shares of common stock of Scripps Spinco to
or for the benefit of holders of the Borrower’s common stock; (v) the transfer
by the Borrower to Newco of the Newco common stock owned by the Borrower; (vi)
the Broadcast Merger and (vii) the Spin/Merger Divestitures.
“Station” means (a) each television or radio station identified as such on
Schedule 4.23 and (b) any television or radio station the Licenses of which are
owned or held by the Borrower or any of its Subsidiaries on or after the Closing
Date.

34



--------------------------------------------------------------------------------



“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.
“Subsidiary Guaranty Agreement” shall mean the Amended and Restated Subsidiary
Guaranty Agreement, dated as of the Closing Date and substantially in the form
of Exhibit E, made by each Subsidiary (other than Foreign Subsidiaries) whose
revenues and assets are included in the calculation of the Aggregate Subsidiary
Threshold as of the Closing Date in favor of the Administrative Agent for the
benefit of the Lenders.
“Subsidiary Guaranty Supplement” shall mean each supplement substantially in the
form of Annex I to the Subsidiary Guaranty Agreement executed and delivered by a
Subsidiary of the Borrower pursuant to Section 5.12.
“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Subsidiary Guaranty Agreement and “Subsidiary Loan Parties” means
each such Subsidiary, collectively.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean the commitment, if any, of the Swingline
Lender to make Swingline Loans. As of the Closing Date, the Swingline Commitment
is $10,000,000.
“Swingline Exposure” shall mean, with respect to each Revolving Credit Lender,
the principal amount of the Swingline Loans in which such Lender is legally
obligated either to make a Base Rate Loan or to purchase a participation in
accordance with Section 2.5, which shall equal such Lender’s Pro Rata Share of
all outstanding Swingline Loans.
“Swingline Lender” shall mean SunTrust Bank.
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

35



--------------------------------------------------------------------------------



“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit B.
“Swingline Rate” shall mean, for any Interest Period, the Base Rate in effect
from time to time plus the Applicable Margin with respect to Base Rate Revolving
Loans.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to FASB ASC 840 and (ii) the lessee will be entitled to various tax and
other benefits ordinarily available to owners (as opposed to lessees) of like
property.
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
“Term Loan” shall mean (i) the “Term Loans” (as defined in the Existing Credit
Agreement) funded under the Existing Credit Agreement and (ii) each loan made or
to be made by the 2015 Term Loan Lenders to the Borrower on the Closing Date
pursuant to Section 2.2(a) of this Agreement and, to the extent the Borrower
exercises its right to (a) incremental facilities under Section 2.24 hereof,
shall include each series of New Term Loans or (b) extend Term Loans under
Section 2.30 hereof, each tranche of Extended Term Loans.
“Term Loan Commitment” shall mean (a) the amount set forth on Schedule II to
this Agreement as the amount of a 2015 Term Loan Lender's commitment to make a
Term Loan to the Borrower on the Closing Date or (b) any New Term Loan
Commitment of a New Term Loan Lender to make New Term Loans to the Borrower, as
the context may require. As of the Closing Date, the aggregate Term Loan
Commitments equal $200,000,000.
“Term Loan Facility” shall mean the extensions of credit hereunder from time to
time in the form a Term Loan made by the Term Loan Lenders.
“Term Loan Lender” shall mean, as of the Closing Date, (i) each 2015 Term Loan
Lender and (ii) each other Lender holding an outstanding Term Loan funded under
the Existing Credit Agreement, and after the Closing Date, each Lender holding
an outstanding Term Loan and/or a New Term Loan.
“Term Loan Maturity Date” shall mean the earlier of (i) November 26, 2020 (or,
solely with respect to any Extended Term Loans, the maturity date for such
Extended Term Loans)

36



--------------------------------------------------------------------------------



and (ii) the date on which all amounts outstanding under this Agreement have
been declared or have automatically become due and payable (whether by
acceleration or otherwise).
“Term Loan Note” shall mean a promissory note of the Borrower payable to the
order of a requesting Term Loan Lender in the principal amount of such Term Loan
Lender’s Term Loan Commitment, or the aggregate outstanding amount of Term Loans
held by such Term Loan Lender (or both, as the context may require), in
substantially the form of Exhibit C.
“Test Period” means, at any date of determination, the most recently completed
eight (8) consecutive Fiscal Quarters ending on or prior to such date for which
financial statements have been or are required to be delivered pursuant to
Section 5.1(a) or (b).
“Total Net Leverage Ratio” means as of any date, the ratio of (i) Consolidated
Total Debt as of such date to (ii) the quotient of: (x) Consolidated EBITDA for
the eight (8) consecutive Fiscal Quarters ending on or immediately prior to such
date divided by (y) two (2).
“Trade Date” shall have the meaning set forth in Section 10.4(h).
“Transaction Agreements” shall have the meaning given such term in the MTA.
“Transaction Documents” shall mean, individually and collectively, the Loan
Documents, the Transaction Agreements and all other agreements, documents or
instruments executed in connection with the Transactions.
“Transactions” shall mean, individually and collectively, the Spin/Merger
Related Transactions, the Closing Date Dividend, the Borrowing of the Term Loans
pursuant to Section 2.2(a) and the Revolving Loans (if any) on the Closing Date
and the payment of all fees, costs and expenses in connection with the
foregoing.
“Type,” when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.
“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.

37



--------------------------------------------------------------------------------



“Unrestricted Cash and Cash Equivalents” shall mean, on any date of
determination, all Cash owned by the Loan Parties and held in any demand or
deposit account in the United States of America (excluding, for purposes of
clarity, any amounts available to be drawn or funded under lines of credit or
other debt facilities, including, without, limitation, revolving loans) and all
cash equivalents owned by the Loan Parties, in each case, on the date of
determination; provided however, that amounts calculated under this definition
shall exclude any amounts that would not be considered “cash” or “cash
equivalents” under GAAP or “cash” or “cash equivalents” as recorded on the books
of the Loan Parties; provided, further, that amounts and cash equivalents
included under this definition shall (i) be included only to the extent such
amounts or cash equivalents are (A) not subject to any Lien or other restriction
or encumbrance of any kind (other than Liens (x) arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights so long as such liens and rights are not being enforced or
otherwise exercised and (y) in favor of Administrative Agent) and (B) subject to
a perfected Lien in favor of the Administrative Agent and (ii) exclude any
amounts held by the Loan Parties in escrow, trust or other fiduciary capacity
for or on behalf of a client of the Borrower, any Subsidiary or any of their
respective Affiliates.
“U.S. Borrower” shall mean any Borrower that is a U.S. Person.
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(g)(ii)(B)(iii).
“Websites” means, as to any Person, any and all Internet websites owned,
operated or licensed by or for the benefit of such Person, including any content
contained thereon or related thereto (but excluding any content that is not
produced by or on behalf of such Person).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.
“Working Capital” shall mean, at any time of determination, (a) the consolidated
current assets (other than cash and Permitted Investments) of the Borrower and
its Subsidiaries at

38



--------------------------------------------------------------------------------



such time minus (b) the consolidated current liabilities of the Borrower and its
Subsidiaries at such time, but excluding any current portion of long term debt.
Section 1.17.    Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan”, a “Term Loan” or a “Swingline Loan”) or by Type (e.g. a “Eurodollar Loan”
or a “Base Rate Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”).
Borrowings also may be classified and referred to by Class (e.g. “Revolving
Borrowing” or a “Term Loan Borrowing”) or by Type (e.g. “Eurodollar Borrowing”)
or by Class and Type (e.g. “Revolving Eurodollar Borrowing”).
Section 1.18.    Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend the Total Net Leverage Ratio or the Senior
Secured Net Leverage Ratio to eliminate the effect of any change in GAAP
occurring after the Closing Date on the operation of the Total Net Leverage
Ratio or the Senior Secured Net Leverage Ratio, as applicable (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend the Total Net Leverage Ratio or the Senior Secured Net Leverage Ratio for
such purpose), then the Borrower’s calculation of the Total Net Leverage Ratio
or the Senior Secured Net Leverage Ratio and/or compliance with the Financial
Covenant, as applicable, shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or the Total Net Leverage Ratio or the Senior Secured
Net Leverage Ratio and/or the Financial Covenant, as applicable, is amended in a
manner satisfactory to the Borrower and the Required Lenders; provided further
that for purposes of calculating the Total Net Leverage Ratio or the Senior
Secured Net Leverage Ratio under this Agreement or any other Loan Document, any
obligations of a Person under a lease (whether existing on the Closing Date or
entered into thereafter) that is not (or would not be) required to be classified
and accounted for as a capitalized lease on a balance sheet of such Person
prepared in accordance with GAAP as in effect on the Closing Date shall not be
treated as a Capital Lease Obligation pursuant to this Agreement or the other
Loan Documents solely as a result of (x) the adoption of changes in GAAP after
the Closing Date (including, for the avoidance of doubt, any changes in GAAP as
set forth in the FASB exposure draft issued on May 16, 2013 (as the same may be
amended from time to time)) or (y) changes in the application of GAAP after the
Closing Date (including the avoidance of doubt, any changes as set forth in the
FASB exposure draft issued on May 16, 2013 (as the same may be amended from time
to time)). Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under FASB ASC 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any Subsidiary at “fair value”, as
defined therein.
Section 1.19.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any

39



--------------------------------------------------------------------------------



pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. In the computation of periods
of time from a specified date to a later specified date, the word “from” means
“from and including” and the word “to” means “to but excluding”. Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein (including Section 3.1(c))), (ii) any reference herein to any
Person shall be construed to include such Person’s successors and permitted
assigns, (iii) the words “hereof”, “herein” and “hereunder” and words of similar
import shall be construed to refer to this Agreement as a whole and not to any
particular provision hereof, (iv) all references to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles, Sections,
Exhibits and Schedules to this Agreement, (v) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. To the
extent that any of the representations and warranties contained in Article IV
under this Agreement is qualified by “Material Adverse Effect”, then the
qualifier “in all material respects” contained in Section 3.2 and the qualifier
“in any material respect” contained in Section 8.1(c) shall not apply. Unless
otherwise indicated, all references to time are references to Eastern Standard
Time or Eastern Daylight Savings Time, as the case may be. Unless otherwise
expressly provided herein, all references to dollar amounts shall mean Dollars.
In determining whether any individual event, act, condition or occurrence of the
foregoing types could reasonably be expected to result in a Material Adverse
Effect, notwithstanding that a particular event, act, condition or occurrence
does not itself have such effect, a Material Adverse Effect shall be deemed to
have occurred if the cumulative effect of such event, act, condition or
occurrence and all other such events, acts, conditions or occurrences of the
foregoing types which have occurred could reasonably be expected to result in a
Material Adverse Effect.


ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS
Section 2.16.    General Description of Facilities. Subject to and upon the
terms and conditions herein set forth, (i) the Revolving Credit Lenders hereby
establish in favor of the Borrower a revolving credit facility pursuant to which
each Lender severally agrees (to the extent of such Lender’s Revolving
Commitment) to make Revolving Loans to the Borrower during the Availability
Period in accordance with Section 2.3, (ii) the Issuing Bank agrees to issue
Letters of Credit during the Availability Period in accordance with Section
2.22, (iii) the Swingline Lender agrees to make Swingline Loans during the
Availability Period in accordance with Section 2.5, (iv) each Revolving Credit
Lender agrees to purchase a participation interest in the Letters of Credit and
the Swingline Loans pursuant to the terms and conditions hereof; provided, that
in no event

40



--------------------------------------------------------------------------------



shall the aggregate principal amount of all outstanding Revolving Loans,
Swingline Loans and outstanding LC Exposure exceed at any time the Aggregate
Revolving Commitment Amount from time to time in effect and (v) each 2015 Term
Loan Lender severally agrees to make a Term Loan to the Borrower in a principal
amount equal to such Lender’s Term Loan Commitment on the Closing Date.
Section 2.17.    Term Loans.
(a)    Subject to the terms and conditions set forth herein, each 2015 Term Loan
Lender severally and not jointly agrees to make available to the Borrower on the
Closing Date, a Term Loan in an aggregate amount equal to such Lender’s Term
Loan Commitment. Amounts repaid or prepaid on the Term Loans may not be
reborrowed. The Term Loans may be, from time to time, Base Rate Loans or
Eurodollar Loans or a combination thereof; provided, that all Term Loans that
are funded on the Closing Date pursuant to this clause (a) shall be Eurodollar
Loans with an initial Interest Period of one month. The execution and delivery
of this Agreement by the Borrower and the satisfaction of all conditions
precedent pursuant to Section 3.1 and Section 3.2 shall be deemed to constitute
the Borrower's request to borrow the Term Loans under this clause (a) on the
Closing Date.
(b)    For the avoidance of doubt, the Term Loans funded on the Closing Date
pursuant to clause (a) above shall (i) be fungible with, and have identical
terms as, the “Term Loans” (as defined in the Existing Credit Agreement)
outstanding immediately prior to the effectiveness of this Agreement (including,
without limitation, with respect to the maturity date, mandatory prepayments and
voluntary prepayments), (ii) be deemed to be an increase in the “Term Loans” (as
defined in the Existing Credit Agreement) funded under the Existing Credit
Agreement and (iii) not be considered a separate tranche of Indebtedness under
this Agreement. Each reference to a Term Loan in this Agreement or in any other
Loan Document shall be deemed to include the Term Loans funded by the 2015 Term
Loan Lenders pursuant to clause (a) immediately above.
Section 2.18.    Revolving Loans.
(a)    Revolving Loans. Subject to the terms and conditions set forth herein,
each Revolving Credit Lender severally agrees to make Revolving Loans, ratably
in proportion to its Pro Rata Share, to the Borrower, from time to time during
the Availability Period, in an aggregate principal amount outstanding at any
time that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment or (b) the Aggregate Revolving
Credit Exposure exceeding the Aggregate Revolving Commitment Amount. During the
Availability Period, subject to satisfaction of the conditions precedent set
forth herein, the Borrower shall be entitled to borrow, prepay and reborrow
Revolving Loans in accordance with the terms and conditions of this Agreement;
provided that the Borrower may not borrow or reborrow should there exist a
Default or Event of Default at the time of the proposed Borrowing.
Section 2.19.    Procedure for Borrowings.
(a)    The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Revolving Borrowing
substantially in the

41



--------------------------------------------------------------------------------



form of Exhibit 2.4 (a “Notice of Revolving Borrowing”) (x) prior to 11:00 a.m.
on the requested date of each Base Rate Borrowing and (y) prior to 11:00 a.m.
three (3) Business Days prior to the requested date of each Eurodollar
Borrowing. Each Notice of Revolving Borrowing shall be irrevocable and shall
specify: (i) the aggregate principal amount of such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) the Type of such Revolving
Loan comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing,
the duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Promptly following the receipt
of a Notice of Revolving Borrowing in accordance herewith, the Administrative
Agent shall advise each Revolving Credit Lender of the details thereof and the
amount of such Lender’s Revolving Loan to be made as part of the requested
Revolving Borrowing.
(b)    Each Borrowing shall consist entirely of Base Rate Loans or Eurodollar
Loans, as the Borrower may request; provided that the Borrower may elect
different options with respect to different portions of the affected Borrowing
in accordance with Section 2.7(a) below. The aggregate principal amount of each
Eurodollar Borrowing shall be not less than $1,000,000 or a larger multiple of
$500,000, and there shall be no minimum aggregate principal amount or minimum
increment for Base Rate Borrowings. At no time shall the total number of
Eurodollar Borrowings outstanding (including both Term Loan Borrowings and
Revolving Borrowings) at any time exceed six.
Section 2.20.    Swingline Commitment.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower, from time to time during
the Availability Period, in an aggregate principal amount outstanding at any
time not to exceed the lesser of (i) the Swingline Commitment then in effect and
(ii) the difference between the Aggregate Revolving Commitment Amount and the
aggregate Revolving Credit Exposures of all Lenders; provided, that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.
(b)    The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.5 attached hereto (“Notice of Swingline
Borrowing”) prior to 10:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Swingline
Rate and shall have an Interest Period (subject to the definition thereof) as
agreed between the Borrower and the Swingline Lender. The aggregate principal
amount of each Swingline Loan shall be not less than $100,000 or a larger
multiple of $50,000, or such other minimum amounts agreed to by the Swingline
Lender and the Borrower. The Swingline Lender will make the proceeds of each
Swingline Loan available to the Borrower in Dollars in

42



--------------------------------------------------------------------------------



immediately available funds at the account specified by the Borrower in the
applicable Notice of Swingline Borrowing not later than 1:00 p.m. on the
requested date of such Swingline Loan.
(c)    The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Notice of
Revolving Borrowing to the Administrative Agent requesting the Revolving Credit
Lenders (including the Swingline Lender) to make Base Rate Loans in an amount
equal to the unpaid principal amount of any Swingline Loan. Each Revolving
Credit Lender will make the proceeds of its Base Rate Loan included in such
Borrowing available to the Administrative Agent for the account of the Swingline
Lender in accordance with Section 2.6, which will be used solely for the
repayment of such Swingline Loan.
(d)    If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Revolving Credit Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred. On the date of such required
purchase, each Revolving Credit Lender shall promptly transfer, in immediately
available funds, the amount of its participating interest to the Administrative
Agent for the account of the Swingline Lender. If such Swingline Loan bears
interest at a rate other than the Base Rate, such Swingline Loan shall
automatically become a Base Rate Loan on the effective date of any such
participation and interest shall become payable on demand.
(e)    Each Revolving Credit Lender’s obligation to make a Base Rate Loan
pursuant to Section 2.5(c) or to purchase the participating interests pursuant
to Section 2.5(d) shall be absolute and unconditional and shall not be affected
by any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default, the
failure of the Borrower to satisfy any other condition set forth in Section 3.2
hereof or the termination of any Lender’s Revolving Commitment, (iii) the
existence (or alleged existence) of any event or condition which has had or
could reasonably be expected to have a Material Adverse Effect, (iv) any breach
of this Agreement or any other Loan Document by the Borrower, the Administrative
Agent or any Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If such amount is
not in fact made available to the Swingline Lender by any Revolving Credit
Lender, the Swingline Lender shall be entitled to recover such amount on demand
from such Lender, together with accrued interest thereon for each day from the
date of demand thereof (i) at the Federal Funds Rate until the second Business
Day after such demand and (ii) at the Base Rate at all times thereafter. Until
such time as such Lender makes its required payment, the Swingline Lender shall
be deemed to continue to have outstanding Swingline Loans in the amount of the
unpaid participation for all purposes of the Loan Documents. In addition, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Loans and any other amounts due to it hereunder, to the
Swingline Lender to fund the amount of such Lender’s participation interest in
such Swingline Loans that such Lender failed to fund pursuant to this Section
2.5, until such amount has been purchased in full.

43



--------------------------------------------------------------------------------



(f)    If the Revolving Commitment Termination Date shall have occurred in
respect of any tranche of Revolving Commitments at a time when another tranche
or tranches of Revolving Commitments is or are in effect with a later Revolving
Commitment Termination Date, then on the earliest occurring Revolving Commitment
Termination Date all then outstanding Swingline Loans shall be repaid in full on
such date (and there shall be no adjustment to the participations in such
Swingline Loans as a result of the occurrence of such Revolving Commitment
Termination Date); provided however, that if on the occurrence of such earliest
Revolving Commitment Termination Date (after giving effect to any repayments of
Revolving Loans and any reallocation of Letter of Credit participations as
contemplated in Section 2.22(j)), there shall exist sufficient unutilized
Extended Revolving Commitments so that the respective outstanding Swingline
Loans could be incurred pursuant the Extended Revolving Commitments which will
remain in effect after the occurrence of such Revolving Commitment Termination
Date, then there shall be an automatic adjustment on such date of the
participations in such Swingline Loans and the same shall be deemed to have been
incurred solely pursuant to the relevant Extended Revolving Commitments, and
such Swingline Loans shall not be so required to be repaid in full on such
earliest Revolving Commitment Termination Date. Commencing with the Revolving
Commitment Termination Date of any tranche of Revolving Commitments, the
Swingline Commitment shall be agreed with the Revolving Credit Lenders under the
extended tranches.
Section 2.21.    Funding of Borrowings.
(a)    Each Revolving Credit Lender will make available (i) each Eurodollar Loan
to be made by it hereunder on the proposed date thereof by wire transfer in
immediately available funds by 11:00 a.m. to the Administrative Agent at the
Payment Office and (ii) each Base Rate Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 3:00
p.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in Section 2.5. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.
(b)    On the Closing Date, each of the 2015 Term Loan Lenders will make
available to the Administrative Agent, at the Payment Office, in immediately
available funds, the amount of such 2015 Term Loan Lender's Term Loan
Commitment. Upon receipt from each 2015 Term Loan Lender of such amount, and
upon satisfaction of the conditions set forth in Section 3.1 and, as applicable,
Section 3.2, the Administrative Agent will make available to the Borrower the
aggregate amount of such Term Loans made available to the Administrative Agent
by the 2015 Term Loan Lenders. The failure or refusal of any 2015 Term Loan
Lender to make available to the Administrative Agent at the aforesaid time and
place on the Closing Date the amount of its Term Loan Commitment shall not
relieve any other Lender from its several obligation hereunder to make available
to the Administrative Agent the amount of such other Lender's Term Loan
Commitment.
(c)    Unless the Administrative Agent shall have been notified by any Lender
prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing (or, in
the case of Base Rate

44



--------------------------------------------------------------------------------



Loans, prior to 3:00 p.m. on the date of such Borrowing) in which such Lender is
to participate that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such date, and the Administrative Agent, in reliance on such assumption, may
make available to the Borrower (but shall have no obligations to make available
to the Borrower) on such date a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
on the date of such Borrowing, the Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest at the Federal Funds Rate until the second Business Day after such
demand and thereafter at the Base Rate. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent
together with interest at the rate specified for such Borrowing. Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
(d)    All Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
Section 2.22.    Interest Elections.
(a)    The Term Loan Borrowing on the Closing Date shall be of the Type as set
forth in Section 2.2(a). Each Revolving Borrowing initially shall be of the Type
specified in the applicable Notice of Borrowing, and in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Notice of
Borrowing. Thereafter, the Borrower may elect to convert such Borrowing into a
different Type or to continue such Borrowing, and in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section
2.7. The Borrower may elect different options with respect to different portions
of the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall NOT apply to Swingline Borrowings, which may not be converted or
continued.
(b)    To make an election pursuant to this Section 2.7, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.7
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 10:00 a.m. on the requested date
of a conversion into a Base Rate Borrowing and (y) prior to 11:00 a.m. three (3)
Business Days prior to a continuation of or conversion into a Eurodollar
Borrowing. Each such Notice of Conversion/Continuation shall be irrevocable and
shall specify (i) the Borrowing to which such Notice of Conversion/Continuation
applies and if different options are being elected with respect to different
portions thereof, the portions thereof that are to be allocated to each
resulting

45



--------------------------------------------------------------------------------



Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) shall be specified for each resulting Borrowing); (ii) the
effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day, (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar Borrowing;
and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”. If any
such Notice of Conversion/Continuation requests a Eurodollar Borrowing but does
not specify an Interest Period, the Borrower shall be deemed to have selected an
Interest Period of one month. The principal amount of any resulting Borrowing
shall satisfy the minimum borrowing amount for Eurodollar Borrowings and Base
Rate Borrowings set forth in Section 2.4(b).
(c)    If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.
(d)    Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
Section 2.23.    Optional Reduction and Termination of Commitments.
(a)    Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date. Upon the funding of the Term Loan on the Closing Date, all
Term Loan Commitments shall terminate whether or not the full amount of the Term
Loan Commitments are funded on such date.
(b)    Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided, that (i) any partial reduction shall apply to reduce
proportionately and permanently the Revolving Commitment of each Lender, (ii)
any partial reduction pursuant to this Section 2.8 shall be in an amount of at
least $5,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the outstanding Revolving Credit
Exposures of all Lenders. Any such reduction in the Aggregate Revolving
Commitment Amount below the sum of the principal amount of the Swingline
Commitment and the LC Commitment shall result in a proportionate reduction
(rounded to the next lowest integral multiple of $100,000) in the Swingline
Commitment and the LC Commitment.

46



--------------------------------------------------------------------------------



Section 2.24.    Repayment of Loans.
(a)    The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.
(b)    The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued and unpaid interest thereon) on the earlier of (i) the
last day of the Interest Period applicable to such Borrowing and (ii) the
Revolving Commitment Termination Date.
(c)    The Borrower unconditionally promises to pay to the Administrative Agent
for the account of each Term Loan Lender a portion of the then unpaid principal
amount of the Term Loan of such Lender as follows: commencing on the last day of
the Fiscal Quarter following the Closing Date and on the last day of each Fiscal
Quarter ending thereafter and prior to the Term Loan Maturity Date (and on such
other date(s) and in such other amounts as may be required from time to time
pursuant to this Agreement), (i) in the case of Term Loans made on the Prior
Closing Date, an amount equal to 0.25% of the principal amount of such Term
Loans outstanding on the Prior Closing Date and (ii) in the case of Term Loans
made on the Closing Date, an amount equal to 0.25% of the principal amount of
such Term Loans outstanding on the Closing Date; provided that, to the extent
not previously paid, the aggregate unpaid principal balance of the Term Loans
shall be due and payable on the Term Loan Maturity Date.
Section 2.25.    Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Revolving Commitment of each Lender, (ii) the amount of each
Loan made hereunder by each Lender, the Class and Type thereof and the Interest
Period applicable thereto, (iii) the date of each continuation thereof pursuant
to Section 2.7, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.7, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.
(a)    At the request of any Lender (including the Swingline Lender) at any
time, the Borrower agrees that it will execute and deliver to such Lender a
Revolving Credit Note and/or a Term Loan Note, as the case may be, and, in the
case of the Swingline Lender only, a Swingline Note, payable to the order of
such Lender.

47



--------------------------------------------------------------------------------



Section 2.26.    Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty (other than as set forth in Section 2.14(d)), by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 11:00 a.m. not less than three (3) Business Days prior to
any such prepayment, (ii) in the case of any prepayment of any Base Rate
Borrowing, 11:00 a.m. on the date of such prepayment, and (iii) in the case of
Swingline Borrowings, prior to 11:00 a.m. on the date of such prepayment. Each
such notice shall be irrevocable and shall specify the proposed date of such
prepayment and the principal amount of each Borrowing or portion thereof to be
prepaid. Prepayments of Base Rate Borrowings or Eurodollar Borrowings shall be
in minimum amounts of $1,000,000 and in integral multiples of $500,000. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment. If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.13(d); provided, that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to Section
2.19. Each partial prepayment of any Eurodollar Loan shall be made in an amount
not less than $1,000,000 or a larger multiple of $500,000. Each prepayment of a
Borrowing shall be applied ratably to the Loans comprising such Borrowing.
Notwithstanding the foregoing, (i) the Borrower shall not make any repayment or
prepayment of the Revolving Loans unless and until the balance of the Swingline
Loans then outstanding is zero and (ii) in the case of a prepayment of the Term
Loan, each prepayment shall be applied as directed by the Borrower (or, if no
such direction is provided at the time of prepayment, to principal installments
owing under Section 2.9(c) on a pro rata basis (including the final installment
due and payable on the Term Loan Maturity Date)).
Section 2.27.    Mandatory Repayments.
(a)    [Reserved]
(b)    If the Borrower or any Subsidiary shall incur any Indebtedness after the
Closing Date (other than Indebtedness permitted under Section 7.1), one hundred
percent (100%) of the Net Cash Proceeds received by the Borrower or such
Subsidiary from such incurrence shall be paid to the Administrative Agent on the
date of receipt of the proceeds thereof by the Borrower or such Subsidiary as a
mandatory payment of the Loans. All such payments shall be applied to the
Obligations in the order set forth in Section 2.12(g) below. Nothing in this
Section 2.12(c) shall authorize the Borrower or any Subsidiary to incur any
Indebtedness except to the extent permitted by this Agreement.
(c)    One hundred percent (100%) of the Net Cash Proceeds from any Disposition
by any Loan Party made after the Closing Date which (together with the Net Cash
Proceeds from all other Dispositions which were not reinvested in accordance
with the following sentence) exceed $25,000,000 in the aggregate, shall be paid
to the Administrative Agent on the date of receipt thereof by such Loan Party as
a mandatory payment of the Obligations. Notwithstanding the foregoing and
provided no Default or Event of Default has occurred and is continuing on the
date of such

48



--------------------------------------------------------------------------------



Disposition or on the date of, or any date after such Disposition and prior to,
any reinvestment permitted pursuant to this clause (c), such Loan Party shall
not be required to pay such Net Cash Proceeds to the Administrative Agent for
payment of the Obligations to the extent such Loan Party reinvests such Net Cash
Proceeds (the “Disposition Reinvestment Amount”), in productive assets of a kind
then used or usable in the business of the Loan Parties, within one year after
the date of such Disposition; provided that pending any such reinvestment, such
Disposition Reinvestment Amount shall be held at all times prior to such
reinvestment in a deposit account subject to a Blocked Account Agreement. In the
event that the Disposition Reinvestment Amount is not reinvested by the
applicable Loan Party as permitted pursuant to the foregoing sentence prior to
the last day of such one year period, or a Default or Event of Default occurs
prior to such reinvestment, the Borrower shall immediately pay such Disposition
Reinvestment Amount to the Administrative Agent as a mandatory payment of the
Obligations. All payments made in accordance with this clause (c) shall be
applied to the Obligations in the order set forth in Section 2.12(g) below.
Nothing in this Section shall authorize the Borrower or any Subsidiary to effect
any Disposition except to the extent permitted by this Agreement.
(d)    With respect to any Event of Loss of any Loan Party occurring on or after
the Closing Date, one hundred percent (100%) of the Net Cash Proceeds from any
such Event of Loss which (together with the Net Cash Proceeds from all other
Events of Loss which were not reinvested in accordance with the following
sentence) exceed $10,000,000 in the aggregate, shall be paid to the
Administrative Agent on the date of receipt thereof by such Loan Party as a
mandatory payment of the Obligations. Notwithstanding the foregoing and provided
no Default or Event of Default has occurred and is continuing on the date of
such Event of Loss or on the date of, or any date after such Event of Loss and
prior to, any reinvestment pursuant to this clause (d), such Loan Party shall
not be required to pay such Net Cash Proceeds to the Administrative Agent for
payment of the Obligations to the extent such Loan Party reinvests such Net Cash
Proceeds (the “Event of Loss Reinvestment Amount”), to repair or replace the
assets subject to such Event of Loss, within one year after the date of such
Event of Loss; provided that pending any such reinvestment, such Event of Loss
Reinvestment Amount shall be held at all times prior to such reinvestment in a
deposit account subject to a Blocked Account Agreement. In the event that the
Event of Loss Reinvestment Amount is not reinvested by such Loan Party as
permitted by the foregoing sentence prior to the last day of such one year
period or a Default or Event of Default occurs prior to such reinvestment, the
Borrower shall immediately pay such Event of Loss Reinvestment Amount to the
Administrative Agent as a mandatory payment of the Obligations. All payments
made in accordance with this clause (d) shall be applied to the Obligations in
the order set forth in Section 2.12(g) below.
(e)    [Reserved]
(f)    Commencing with the Fiscal Year ending December 31, 2016 (it being
understood and agreed that there shall be no prepayment required under this
clause (f) with respect to the Fiscal Year ending December 31, 2014 or December
31, 2015) and for each Fiscal Year thereafter, if the Total Net Leverage Ratio
of the Borrower as of the last day of any such Fiscal Year is greater than 3.00
to 1.00, the Borrower shall pay or cause to be paid to the Administrative Agent,
no later than the 95th day following the last day of such Fiscal Year an amount
equal to 50% of the difference of (i) Excess Cash Flow for such Fiscal Year
minus (ii) any voluntary prepayments applied

49



--------------------------------------------------------------------------------



to the Term Loans in such Fiscal Year which are not financed with Indebtedness.
All such payments shall be applied to the Obligations in the order set forth in
Section 2.12(g) below.
(g)    Any payment due hereunder shall be applied first, to repay the principal
installments of the Term Loans owing under Section 2.9(c) pro rata in direct
order of maturity for the next eight scheduled payments pursuant to Section
2.9(c) following the applicable payment, second, to repay Term Loans on a pro
rata basis (and applied to principal installments owing under Section 2.9(c) on
a pro rata basis (including the final installment due and payable on the Term
Loan Maturity Date)), third, to repay outstanding Swingline Loans and fourth to
repay outstanding Revolving Loans. Notwithstanding the foregoing, if an Event of
Default exists, all Net Cash Proceeds shall be applied in the manner set forth
in Section 2.27(b). The Aggregate Revolving Commitments of all Lenders shall not
be permanently reduced by the amount of any payment of the Swingline Loans or
Revolving Loans due under this Section 2.12.
Section 2.28.    Interest on Loans.
(a)    The Borrower shall pay interest on each (i) Base Rate Loan at the Base
Rate in effect from time to time, (ii) Eurodollar Revolving Loan, at the
Adjusted LIBO Rate for the applicable Interest Period in effect for such Loan
and (iii) Eurodollar Term Loan, at the greater of (A) the Adjusted LIBO Rate for
the applicable Interest Period in effect for such Loan and (B) 0.75% per annum,
plus, in each case, the Applicable Margin, with respect to such Type and Class
of Loan in effect from time to time.
(b)    The Borrower shall pay interest on each Swingline Loan at the Swingline
Rate in effect from time to time.
(c)    Notwithstanding clauses (a) and (b) above, if an Event of Default under
Section 8.1(a), 8.1(b), 8.1(h) or 8.1(i) has occurred and is continuing, the
Borrower shall pay interest (“Default Interest”) with respect to all Eurodollar
Loans at the rate per annum equal to 2.0% above the otherwise applicable
interest rate for such Eurodollar Loans for the then-current Interest Period
until the last day of such Interest Period, and thereafter, and with respect to
all Base Rate Loans and all other Obligations hereunder (other than Loans), at
the rate per annum equal to 2.0% above the otherwise applicable interest rate
for Base Rate Loans.
(d)    Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Commitment Termination Date or the Term Loan Maturity Date,
as the case may be. Interest on all outstanding Eurodollar Loans shall be
payable on the last day of each Interest Period applicable thereto, and, in the
case of any Eurodollar Loans having an Interest Period in excess of three
months, on each day which occurs three months, after the initial date of such
Interest Period, and on the Revolving Commitment Termination Date or the Term
Loan Maturity Date, as the case may be, in each case in arrears. Interest on
each Swingline Loan shall be payable monthly in arrears. Interest on any Loan
which is converted into a Loan of another Type or which is repaid or prepaid
shall be payable on the date of such conversion

50



--------------------------------------------------------------------------------



or on the date of any such repayment or prepayment (on the amount repaid or
prepaid) thereof. All Default Interest shall be payable on demand.
(e)    The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.
Section 2.29.    Fees.
(a)    The Borrower shall pay to the Administrative Agent for its own account
fees in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.
(b)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Credit Lender a commitment fee, which shall accrue at the
Applicable Percentage per annum on the average daily amount of the unused
Revolving Commitment of such Lender during the Availability Period. For purposes
of computing commitment fees with respect to the Revolving Commitments, the
Revolving Commitment of each Lender shall be deemed used to the extent of the
outstanding Revolving Loans and LC Exposure, but not Swingline Exposure of such
Lender.
(c)    The Borrower agrees to pay (i) to the Administrative Agent, for the
account of each Revolving Credit Lender, a letter of credit fee with respect to
its participation in each Letter of Credit (a “Revolving LC Participation Fee”),
which shall accrue at a rate per annum equal to the Applicable Margin for
Eurodollar Revolving Loans then in effect on the average daily amount of such
Lender’s LC Exposure attributable to such Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including without limitation any LC Exposure that remains outstanding after the
Revolving Commitment Termination Date) and (ii) to the Issuing Bank for its own
account a facing fee, which shall accrue at the rate of 0.25% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the Availability Period
(or until the date that such Letter of Credit is irrevocably cancelled,
whichever is later), as well as the Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Notwithstanding the foregoing, if the interest rate on
the Loans is increased to the Default Interest pursuant to Section 2.13(c), the
rate per annum used to calculate the letter of credit fee pursuant to clause (i)
above shall automatically be increased by an additional 2% per annum.
(d)    The Borrower agrees to pay to the Administrative Agent for the account of
each Term Loan Lender with outstanding Term Loans immediately prior to any
Repricing Transaction occurring on or prior to the 6-month anniversary of the
Closing Date (including each Term Loan Lender that withholds its consent to such
Repricing Transaction and is replaced pursuant to Section 2.26(d)), a fee in an
amount equal to 1.0% of the aggregate principal amount of such Lender’s
outstanding Term Loans immediately prior (and subject) to such Repricing
Transaction, which fee shall be due and payable upon the effectiveness of such
Repricing Transaction.

51



--------------------------------------------------------------------------------



(e)    Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each Fiscal Quarter, in each case
commencing on the last day of the Fiscal Quarter ending after the Closing Date,
and on the Revolving Commitment Termination Date (and if later, the date the
Loans and LC Exposure shall be repaid in their entirety); provided, that any
such fees accruing after the Revolving Commitment Termination Date shall be
payable on demand.
Section 2.30.    Computation of Applicable Margin, Applicable Percentage,
Interest and Fees.
(a)    The Applicable Margin and the Applicable Percentage with respect to
Revolving Loans and Revolving LC Participation Fees shall be determined and
adjusted quarterly on the date that is two Business Days after the date on which
the Borrower provides the Compliance Certificate in accordance with Section
5.1(d); provided, however that (i) the Applicable Percentage and the Applicable
Margin with respect to Revolving Loans and Revolving LC Participation Fees from
the Closing Date until the date that is two Business Days after the delivery of
the Compliance Certificate required to be delivered hereunder pursuant to
Section 5.1(d) for the Fiscal Quarter ending following the Closing Date, shall
be at Level III (as set forth in Schedule I), and, thereafter, such level shall
be determined by the then current Total Net Leverage Ratio, and (ii) if the
Borrower fails to provide the Compliance Certificate by the date such
certificate is required to be delivered under Section 5.1(d), the Applicable
Percentage and the Applicable Margin with respect to Revolving Loans and
Revolving LC Participation Fees from such date shall be at Level I until such
time as an appropriate Compliance Certificate is provided, whereupon the level
shall be determined by the then current Total Net Leverage Ratio.
(b)    All computations of interest and fees hereunder shall be made on the
basis of a year of 360 days for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or fees are payable (to the extent computed on the basis of days elapsed). Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.
Section 2.31.    Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
(i)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period, or
(ii)    the Administrative Agent shall have received notice from the Majority
Revolving Credit Lenders and/or the Majority Term Loan Lenders, as the case may
be, that the Adjusted LIBO Rate does not adequately and fairly reflect the cost
to such Lenders of making, funding or maintaining their Eurodollar Loans for
such Interest Period,

52



--------------------------------------------------------------------------------



the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) the obligations of
the Lenders to make Eurodollar Revolving Loans or to continue or convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (ii) all
such affected Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto unless the Borrower prepays
such Loans in accordance with this Agreement. Unless the Borrower notifies the
Administrative Agent at least one Business Day before the date of any Eurodollar
Revolving Borrowing for which a Notice of Revolving Borrowing has previously
been given that it elects not to borrow on such date, then such Revolving
Borrowing shall be made as a Base Rate Borrowing.
Section 2.32.    Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue or convert outstanding
Loans as or into Eurodollar Loans, shall be suspended. In the case of the making
of a Eurodollar Borrowing, such Lender’s Loan shall be made as a Base Rate Loan
as part of the same Borrowing for the same Interest Period and if the affected
Eurodollar Loan is then outstanding, such Loan shall be converted to a Base Rate
Loan either (i) on the last day of the then current Interest Period applicable
to such Eurodollar Loan if such Lender may lawfully continue to maintain such
Loan to such date or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain such Eurodollar Loan to such date.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.
Section 2.33.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
(ii)    impose on any Lender, the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein;
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or

53



--------------------------------------------------------------------------------



receivable by such Lender or the Issuing Bank hereunder (whether of principal,
interest or any other amount), then the Borrower shall promptly pay, upon
written notice from and demand by such Lender on the Borrower (with a copy of
such notice and demand to the Administrative Agent), to the Administrative Agent
for the account of such Lender, within five Business Days after the date of such
notice and demand, additional amount or amounts sufficient to compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank shall have determined that on or after
the date of this Agreement any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of the Parent Company
of such Lender or the Issuing Bank’s) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender, the Issuing Bank or the Parent Company of such Lender or the
Issuing Bank could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies or the policies of
the Parent Company of such Lender or the Issuing Bank with respect to capital
adequacy and liquidity) then, from time to time, within five (5) Business Days
after receipt by the Borrower of written demand by such Lender (with a copy
thereof to the Administrative Agent), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender, the Issuing Bank or the
Parent Company of such Lender or the Issuing Bank for any such reduction
suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth: (i) the
amount or amounts necessary to compensate such Lender, the Issuing Bank or the
Parent Company of such Lender or the Issuing Bank, as the case may be, specified
in paragraph (a) or (b) of this Section 2.18 and (ii) in reasonable detail the
basis of the calculation of such amount or amounts, shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error. The Borrower shall pay any such Lender or the Issuing
Bank, as the case may be, such amount or amounts within 10 days after receipt of
such certificate.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate any Lender or the Issuing Bank
pursuant to this Section 2.18 for any increased costs incurred or reductions
suffered more than 270 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions, and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 270
day period referred to above shall be extended to include the period of
retroactive effect thereof).
Section 2.34.    Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable

54



--------------------------------------------------------------------------------



notice (regardless of whether such notice is withdrawn or revoked), then, in any
such event, the Borrower shall compensate each Lender, within five (5) Business
Days after written demand from such Lender, for any loss, cost or expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (A) the amount of interest that would have accrued on the
principal amount of such Eurodollar Loan if such event had not occurred at the
Adjusted LIBO Rate applicable to such Eurodollar Loan for the period from the
date of such event to the last day of the then current Interest Period therefor
(or in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Eurodollar Loan) over (B) the
amount of interest that would accrue on the principal amount of such Eurodollar
Loan for the same period if the Adjusted LIBO Rate were set on the date such
Eurodollar Loan was prepaid or converted or the date on which the Borrower
failed to borrow, convert or continue such Eurodollar Loan. A certificate
setting forth: (i) any additional amount payable under this Section 2.19 and
(ii) in reasonable detail the basis of the calculation of such additional
amount, submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.
Section 2.35.    Taxes.
(a)    Defined Terms. For purposes of this Section 2.20, the term “Lender”
includes Issuing Bank and the term “applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate (i) as to the
amount of such payment or liability and (ii) setting forth in reasonable detail
the basis of the calculation of such payment or liability delivered

55



--------------------------------------------------------------------------------



to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.4(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section 2.20, the Borrower or other Loan Party shall, to the extent
available to the Borrower or such other Loan Party, deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g)    Status of Lenders.
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.20(g)(ii)(A), 2.20(g)(ii)(B) and 2.20(g)(ii)(D)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Borrower,

56



--------------------------------------------------------------------------------



(A)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)     executed copies of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.20A to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.20B or
Exhibit 2.20C, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.20D on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal

57



--------------------------------------------------------------------------------



withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 2.20 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the

58



--------------------------------------------------------------------------------



replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
(j)    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Closing Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Loans as not qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).
Section 2.36.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.18, Section 2.19 or Section 2.20, or
otherwise) prior to 1:00 p.m. on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Section 2.18, Section 2.19 and Section 2.20 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be made payable for the period of such
extension. All payments hereunder shall be made in Dollars.
(b)    [reserved].
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements that would result in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and participations in LC Disbursements and accrued interest thereon than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided, that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender or
Disqualified Institution) or any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower

59



--------------------------------------------------------------------------------



or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
Section 2.37.    Letters of Credit.
(a)    During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Revolving Credit Lenders pursuant to Section 2.22(d) and
(e), agrees to issue, at the request of the Borrower, Letters of Credit for the
account of the Borrower or its Subsidiaries on the terms and conditions
hereinafter set forth; provided, that (i) each Letter of Credit shall expire on
the earlier of (A) the date one year after the date of issuance of such Letter
of Credit (or in the case of any renewal or extension thereof, one year after
such renewal or extension) and (B) the date that is five (5) Business Days prior
to the Revolving Commitment Termination Date; (ii) each Letter of Credit shall
be in a stated amount of at least $100,000; and (iii) the Borrower may not
request any Letter of Credit, if, after giving effect to such issuance (A) the
aggregate LC Exposure would exceed the LC Commitment or (B) the Aggregate
Revolving Credit Exposure would exceed the Aggregate Revolving Commitment Amount
then in effect. Each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in each Letter of Credit equal to such
Revolving Credit Lender’s Pro Rata Share of the aggregate amount available to be
drawn under such Letter of Credit on the date of issuance with respect to all
other Letters of Credit. Each issuance of a Letter of Credit shall be deemed to
utilize the Revolving Commitment of each Lender by an amount equal to the amount
of such participation.
(b)    To request the issuance of a Letter of Credit or any amendment, renewal
or extension of an outstanding Letter of Credit, the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary

60



--------------------------------------------------------------------------------



thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. In addition to the satisfaction of the
conditions in Article III, the issuance of such Letter of Credit (or any
amendment which increases the amount of such Letter of Credit) will be subject
to the further conditions that such Letter of Credit shall be in such form and
contain such terms as the Issuing Bank shall approve and that the Borrower shall
have executed and delivered any additional applications, agreements and
instruments relating to such Letter of Credit as the Issuing Bank shall
reasonably require; provided, that in the event of any conflict between such
applications, agreements or instruments and this Agreement, the terms of this
Agreement shall control.
(c)    At least two Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit (1) directing the Issuing Bank not to issue the
Letter of Credit because such issuance is not then permitted hereunder because
of the limitations set forth in Section 2.22(a) or that one or more conditions
specified in Article III are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the Issuing Bank’s usual and customary
business practices.
(d)    The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. on the Business Day immediately prior to the date on
which such drawing is honored that the Borrower intends to reimburse the Issuing
Bank for the amount of such drawing in funds other than from the proceeds of
Revolving Loans, the Borrower shall be deemed to have timely given a Notice of
Revolving Borrowing to the Administrative Agent requesting the Revolving Credit
Lenders to make a Base Rate Revolving Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided, that
for purposes solely of such Borrowing, the conditions precedent set forth in
Section 3.2 shall not be applicable. The Administrative Agent shall notify the
Revolving Credit Lenders of such Borrowing in accordance with Section 2.4, and
each Revolving Credit Lender shall make the proceeds of its Base Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the Issuing Bank in accordance with Section 2.6. The proceeds of such
Borrowing shall be applied directly by the Administrative Agent to reimburse the
Issuing Bank for such LC Disbursement.

61



--------------------------------------------------------------------------------



(e)    If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Revolving Credit Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred. Each Revolving Credit Lender’s obligation to fund its
participation shall be absolute and unconditional and shall not be affected by
any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the Issuing Bank or any other Person for any reason whatsoever, (ii) the
existence of a Default or an Event of Default or the termination of the
Aggregate Revolving Commitments, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any Subsidiaries, (iv) any breach of
this Agreement by the Borrower or any other Lender, (v) any amendment, renewal
or extension of any Letter of Credit or (vi) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. On the date
that such participation is required to be funded, each Revolving Credit Lender
shall promptly transfer, in immediately available funds, the amount of its
participation to the Administrative Agent for the account of the Issuing Bank.
Whenever, at any time after the Issuing Bank has received from any such Lender
the funds for its participation in a LC Disbursement, the Issuing Bank (or the
Administrative Agent on its behalf) receives any payment on account thereof, the
Administrative Agent or the Issuing Bank, as the case may be, will distribute to
such Lender its Pro Rata Share of such payment; provided, that if such payment
is required to be returned for any reason to the Borrower or to a trustee,
receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Lender will return to the Administrative Agent or the Issuing
Bank any portion thereof previously distributed by the Administrative Agent or
the Issuing Bank to it.
(f)    To the extent that any Revolving Credit Lender shall fail to pay any
amount required to be paid pursuant to paragraphs (d) or (e) of this Section on
the due date therefor, such Lender shall pay interest to the Issuing Bank
(through the Administrative Agent) on such amount from such due date to the date
such payment is made at a rate per annum equal to the Federal Funds Rate;
provided, that if such Lender shall fail to make such payment to the Issuing
Bank within three (3) Business Days of such due date, then, retroactively to the
due date, such Lender shall be obligated to pay interest on such amount at the
rate set forth in Section 2.13(c).
(g)    If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Majority Revolving Credit Lenders demanding that its reimbursement obligations
with respect to the Letters of Credit be Cash Collateralized pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid fees thereon; provided, that such
obligation to Cash Collateralize the reimbursement obligations of the Borrower
with respect to Letters of Credit shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or notice of
any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Section 8.1. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement. The

62



--------------------------------------------------------------------------------



Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. The Borrower agrees to execute
any documents and/or certificates to effectuate the intent of this paragraph.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and to the extent so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated,
with the consent of the Majority Revolving Credit Lenders, be applied to satisfy
other obligations of the Borrower under this Agreement and the other Loan
Documents. If the Borrower is required to Cash Collateralize its reimbursement
obligations with respect to Letters of Credit as a result of the occurrence of
an Event of Default, such Cash Collateral so posted (to the extent not so
applied as aforesaid), including interest and profits, if any, on any such
investments, as aforesaid, shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.
(h)    Promptly following the end of each calendar quarter, the Issuing Bank
shall deliver (through the Administrative Agent) to each Lender and the Borrower
a report describing the aggregate Letters of Credit outstanding at the end of
such Fiscal Quarter. Upon the request of any Lender from time to time, the
Issuing Bank shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.
(i)    The Borrower’s obligation to reimburse LC Disbursements hereunder shall
be absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:
(i)    Any lack of validity or enforceability of any Letter of Credit or this
Agreement;
(ii)    The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
(iii)    Any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect;
(iv)    Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;

63



--------------------------------------------------------------------------------



(v)    Any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
(vi)    The existence of a Default or an Event of Default.
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(j)    If the Revolving Commitment Termination Date in respect of any tranche of
Revolving Commitments occurs prior to the expiration of any Letter of Credit,
then (i) if one or more other tranches of Revolving Commitments in respect of
which the Revolving Commitment Termination Date shall not have occurred are then
in effect, such Letters of Credit shall automatically be deemed to have been
issued (including for purposes of the obligations of the Revolving Credit
Lenders to purchase participations therein pursuant to Section 2.22(a) and to
make Revolving Loans and payments in respect thereof pursuant to Sections
2.22(d) and 2.22(e)) under (and ratably participated in by Lenders pursuant to)
the Revolving Commitments in respect of such non-terminating tranches up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Revolving Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.22(g). If, for any reason, such Cash Collateral is not provided or the
reallocation does not occur, the Revolving Credit Lenders under the maturing
tranche shall continue to be responsible for their participating interests in
the Letters of Credit. Except to the

64



--------------------------------------------------------------------------------



extent of reallocations of participations pursuant to clause (i) of the second
preceding sentence, the occurrence of a Revolving Commitment Termination Date
with respect to a given tranche of Revolving Commitments shall have no effect
upon (and shall not diminish) the percentage participations of the Revolving
Credit Lenders in any Letter of Credit issued before such Revolving Commitment
Termination Date. Commencing with the Revolving Commitment Termination Date of
any tranche of Revolving Commitments, the sublimit for Letters of Credit shall
be agreed with the Revolving Credit Lenders under the extended tranches.
(k)    Unless otherwise expressly agreed by the Issuing Bank and the Borrower
when a Letter of Credit is issued and subject to applicable laws, (i) each
standby Letter of Credit shall be governed by the “International Standby
Practices 1998” (ISP98) (or such later revision as may be published by the
Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrower shall specify the foregoing in
each letter of credit application submitted for the issuance of a Letter of
Credit.
Section 2.38.    Cash Collateral; Defaulting Lenders.
(a)    At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.23(b)(i)(D) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the Minimum Collateral Amount.
(i)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ LC Exposure, to
be applied pursuant to clause (ii) below. If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent and the Issuing Bank as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
(ii)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.23 in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund its LC Exposure (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

65



--------------------------------------------------------------------------------



(iii)    Cash collateral (or the appropriate portion thereof) provided to reduce
the Issuing Bank’s LC Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.23(a) following (A) the elimination of the
applicable LC Exposure (including by the termination of Defaulting Lender status
of the applicable Lender), or (B) the determination by the Administrative Agent
and the Issuing Bank that there exists excess Cash Collateral; provided that,
subject to Section 2.23(b) the Person providing Cash Collateral and the Issuing
Bank may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.
(b)    (i)    Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(A)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders, Majority Revolving Credit Lenders
and Majority Term Loan Lenders.
(B)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or the Swingline Lender hereunder; third, to Cash Collateralize
the Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.23(a); fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Banks’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.23(a); sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent

66



--------------------------------------------------------------------------------



jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded LC Exposure and Swingline Loans are
held by the Lenders pro rata in accordance with the Revolving Commitments
without giving effect to Section 2.23(b)(i)(D). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(C)
(I)    No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.14(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(II)    Each Defaulting Lender shall be entitled to receive Revolving LC
Participation Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Pro Rata Share of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.23(a).
(III)    With respect to any fee not required to be paid to any Defaulting
Lender pursuant to clause (II) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s LC Exposure that has
been reallocated to such Non-Defaulting Lender pursuant to clause (D) below, (y)
pay to the Issuing Bank, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Bank’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.
(D)    All or any part of such Defaulting Lender’s LC Exposure and Swingline
Exposure shall be reallocated among the Non-Defaulting Lenders with Revolving
Commitments in accordance with their respective Pro Rata Share (calculated
without regard to such Defaulting Lender’s Commitment) but only to

67



--------------------------------------------------------------------------------



the extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(E)    If the reallocation described in clause (D) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lenders’ Fronting Exposure and (y) second,
Cash Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.23(a).
(i)    If the Borrower, the Administrative Agent, the Swingline Lender and the
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with the Revolving Commitments (without
giving effect to Section 2.23(b)(i)(D)), whereupon such Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
(i)    So long as any Lender is a Defaulting Lender, (i) the Swingline Lender
shall not be required to fund any Swingline Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) no Issuing Bank shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.
Section 2.39.    Incremental Facilities.
(a)    The Borrower may from time to time on or after the Closing Date, by
written notice to the Administrative Agent, request (i) an increase to the
existing Revolving Commitments (any such increase, the “New Revolving
Commitments”) and/or (ii) the establishment of one or more term loan commitments
(the “New Term Loan Commitments” and, collectively with any new Revolving
Commitments, the “New Commitments” and each, individually, a “New Commitment”),
in any case, by an amount not in excess of the sum of (x) from and after the
Closing Date, $75,000,000

68



--------------------------------------------------------------------------------



in the aggregate plus (y) the aggregate principal amount of additional New
Commitments so long as, on a Pro Forma Basis (assuming, in the case of any New
Revolving Commitments, that the entire amount of such New Revolving Commitments
were fully funded on the effective date of such increase and excluding the cash
proceeds received by the Borrower in respect of any such New Commitments) and
after giving effect to any Permitted Acquisitions consummated in connection
therewith, the Senior Secured Net Leverage Ratio does not exceed 3.50 to 1.00.
Each such notice shall specify (i) the date (each, an “Increased Amount Date”)
on which the Borrower proposes that the New Commitments shall be effective,
which shall be a date not less than fifteen (15) Business Days after the date on
which such notice is delivered to the Administrative Agent (or such shorter
period as may be agreed to by the Administrative Agent) and (ii) the identity of
each Lender or other Person reasonably acceptable to the Administrative Agent
(each, a “New Revolving Credit Lender” or “New Term Loan Lender,” as applicable,
and collectively each a “New Lender” and together “New Lenders”) to whom the
Borrower proposes any portion of such New Revolving Commitments or New Term Loan
Commitments, as applicable, be allocated and the amounts of such allocations;
provided that the Administrative Agent (and/or its Affiliates) may elect or
decline to arrange such New Revolving Commitments or New Term Loan Commitments
in its sole discretion and any Lender approached to provide all or a portion of
the New Revolving Commitments or New Term Loan Commitments may elect or decline,
in its sole discretion, to provide a New Revolving Commitment or a New Term Loan
Commitment. All New Commitments shall become effective as of such Increased
Amount Date; provided, that (i) no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to such New
Commitments; (ii) if the New Commitments are permitted to be incurred pursuant
to sub-clause (y) of the first sentence of this clause (a), the Borrower shall
deliver to the Administrative Agent a Compliance Certificate setting forth in
reasonable detail the calculations of the Senior Secured Net Leverage Ratio and
executed by a Responsible Officer of the Borrower certifying the requirements of
such sub-clause (y) have been met; (iii) for each New Lender (other than an
existing Lender), the New Commitments shall be effected pursuant to one or more
joinder agreements in form and substance reasonably satisfactory to the
Administrative Agent executed and delivered by the Borrower, such New Lender,
and the Administrative Agent, and each of which shall be recorded in the
Register and shall be subject to the requirements set forth in Section 2.20(g);
(iv) the Borrower shall make any payments required, if any, pursuant to
Section 2.19 in connection with the New Revolving Commitments; (v) both before
and after giving effect to the making of any new Loans, each of the conditions
set forth in Section 3.2 shall be satisfied; and (vi) the Borrower shall deliver
or cause to be delivered any legal opinions, amendments to the Mortgages,
date-down of title insurance policies or other documents reasonably requested by
the Administrative Agent in connection with any such transaction.
(b)    On any Increased Amount Date on which New Revolving Commitments are
effected, subject to the satisfaction of the terms and conditions herein (i)
each of the Revolving Credit Lenders shall assign to each of the New Revolving
Credit Lenders agreeing to provide New Revolving Commitments, and each of the
New Revolving Credit Lenders shall purchase from each of the Revolving Credit
Lenders, at the principal amount thereof (together with accrued interest), such
interests in the Revolving Loans outstanding on such Increased Amount Date, if
any, as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans will be held by existing
Revolving Credit Lenders and New Revolving Credit Lenders ratably

69



--------------------------------------------------------------------------------



in accordance with their Revolving Commitments after giving effect to the
addition of such New Revolving Commitments to the Revolving Commitments, (ii)
each New Revolving Commitment shall be deemed for all purposes a Revolving
Commitment and each Loan made thereunder (a “New Revolving Loan”) shall be
deemed, for all purposes, a Revolving Loan and (iii) each New Revolving Credit
Lender shall become a Revolving Credit Lender with respect to the New Revolving
Commitment and all matters relating thereto. The terms and provisions of the New
Revolving Commitments and the New Revolving Loans shall be identical to the
Revolving Commitments and the Revolving Loans respectively.
(c)    On any Increased Amount Date on which any New Term Loan Commitments are
effective, subject to the satisfaction of the terms and conditions herein,
(x) each New Term Loan Lender of any series shall make a loan to the Borrower (a
“New Term Loan”) in an amount equal to its New Term Loan Commitment of such
series, and (y) each New Term Loan Lender shall become a Term Loan Lender
hereunder with respect to the New Term Loan Commitment of such series and the
New Term Loans of such series made pursuant thereto. The terms and provisions of
any loans extended pursuant to the New Term Loan Commitments (including interest
rates and fees associated with such New Commitments), shall be established
pursuant to an amendment to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent, the New Term Loan Lenders and the
Borrower; provided, that, unless the Required Lenders agree otherwise (i) the
maturity date of each term loan funded under the New Term Loan Commitments shall
not be earlier than the Term Loan Maturity Date, (ii) the Weighted Average Life
to Maturity applicable to each term loan funded under the New Term Loan
Commitments shall not be shorter than the Weighted Average Life to Maturity of
the Term Loan and (iii) the yield applicable to the New Term Loans of any new
series shall be determined by the Borrower and the applicable New Term Loan
Lenders and shall be set forth in each applicable amendment entered into with
respect to such New Term Loan Commitments; provided however, that prior the
first (1st) anniversary of the Closing Date, the yield applicable to any New
Term Loans (after giving effect to all upfront or similar fees, floors or
original issue discount payable with respect to such New Term Loans and
assuming, in the case of original issue discount and upfront fees, a four-year
life to maturity) shall not be greater than the applicable yield payable
pursuant to the terms of this Agreement as amended through the date of such
calculation with respect to Term Loans previously funded hereunder (including
any upfront fees, floors or original issue discount payable to the Term Loan
Lenders previously funded hereunder and assuming, in the case of original issue
discount and upfront fees, a four-year life to maturity) plus 0.50% per annum
unless the yield with respect to the Term Loans previously funded hereunder is
increased so as to cause the then applicable yield under this Agreement on such
Term Loans previously funded to equal the yield applicable to the New Term Loans
minus 0.50% per annum. Further, all New Term Loans made pursuant to the New Term
Loan Commitments (and all interest, fee and other amounts payable thereon) shall
be Obligations under this Agreement and the other Loan Documents and shall be
secured by the Security Documents on a pari passu basis with all other
Obligations secured by the Security Documents. The Borrower, the Administrative
Agent and the New Term Loan Lenders may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.24.

70



--------------------------------------------------------------------------------



(d)    The Administrative Agent shall notify Lenders promptly upon receipt of
the Borrower’s notice of each Increased Amount Date. Promptly following each
Increased Amount Date, the Administrative Agent shall notify all Lenders
(including New Lenders) of the identity of New Lenders and the New Commitments
of all Lenders (after giving effect to the assignments contemplated by this
Section 2.24) and Schedule II shall be deemed to be updated to reflect any
changes resulting from New Revolving Commitments.
Section 2.40.    Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment, promptly upon such Lender’s provision to the Borrower
of reasonable documentation of such costs and expenses.
Section 2.41.    Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.18, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.20, (c) any Lender is a Defaulting Lender, (d) in connection with
any proposed amendment, waiver, or consent, the consent of all of the Lenders,
or all of the Lenders directly affected thereby, is required pursuant to Section
10.2, and any such Lender refuses to consent to such amendment, waiver or
consent as to which the Required Lenders have consented, (e) in connection with
any proposed amendment, waiver, or consent, the consent of all of the Revolving
Credit Lenders, or all of the Revolving Credit Lenders directly affected
thereby, is required pursuant to Section 10.2, and any such Revolving Credit
Lender refuses to consent to such amendment, waiver or consent as to which the
Majority Revolving Credit Lenders have consented, or (f) in connection with any
proposed amendment, waiver, or consent, the consent of all of the Term Loan
Lenders, or all of the Term Loan Lenders directly affected thereby, is required
pursuant to Section 10.2, and any such Term Loan Lender refuses to consent to
such amendment, waiver or consent as to which the Majority Term Loan Lenders
have consented, then, in each case, the Borrower may, at its sole expense and
effort (but without prejudice to any rights or remedies the Borrower may have
against such Defaulting Lender), upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)) all its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender but excluding any Defaulting Lender); provided, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) prior to, or
contemporaneous with, the replacement of such Lender, such Lender shall have
received payment of an amount equal to the outstanding principal amount of all
Loans owed to it, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (in the case of such outstanding
principal and accrued interest) and from the Borrower (in the case of all other
amounts), (iii) in the case of

71



--------------------------------------------------------------------------------



a claim for compensation under Section 2.18 or payments required to be made
pursuant to Section 2.20, such assignment will result in a reduction in such
compensation or payments and (iv) in the case of clause (d) above, the assignee
Lender shall have agreed to provide its consent to the requested amendment,
waiver or consent. A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
Section 2.42.    Application of Payments.
(a)    Payments Prior to Event of Default. Prior to the occurrence and
continuance of an Event of Default, all amounts received by the Administrative
Agent from the Borrower (other than payments specifically earmarked or required
by the terms of this Agreement for application to certain principal, interest,
fees or expenses hereunder or payments made pursuant to Section 2.12 (which
shall be applied as earmarked or required, or, with respect to payments under
Section 2.12, as set forth in Section 2.12)), shall be distributed by the
Administrative Agent in the following order of priority:
FIRST, pro rata, to the payment of out-of-pocket costs and expenses (including
reasonable attorneys’ fees) of the Administrative Agent incurred by the
Administrative Agent in connection with the enforcement of the rights of the
Administrative Agent, the Issuing Bank and the Lenders under the Loan Documents;
SECOND, pro rata, to the payment of any fees then due and payable to the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder or
under any other Loan Documents;
THIRD, pro rata, to the payment of all Obligations consisting of accrued fees
and interest then due and payable to the Lenders hereunder;
FOURTH, pro rata, to the payment of principal then due and payable on the Loans;
FIFTH, to the payment of the Obligations arising in respect of Bank Products
then due and payable; and
SIXTH, to the payment of all other Obligations not otherwise referred to in this
Section 2.27(a) then due and payable.
Subject to items “FIRST” through “SIXTH” preceding, the Administrative Agent and
the Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the
Obligations. Amounts distributed with respect to any Indebtedness in respect of
Bank Products shall be the lesser of the applicable Bank Product Amount last
reported to Administrative Agent or the actual amount of such Indebtedness, as
calculated by the methodology reported to the Administrative Agent for
determining the amount due. The Administrative Agent shall have no obligation to
calculate the amount to be distributed with respect to any Indebtedness in
respect of Bank Products, but may rely upon written notice of the amount
(setting forth a reasonably detailed calculation) from the relevant Lender or
Affiliate of

72



--------------------------------------------------------------------------------



a Lender providing such Bank Products. In the absence of such notice,
Administrative Agent may assume the amount to be distributed is the Bank Product
Amount last reported to it.
(b)    Payments Subsequent to Event of Default. Notwithstanding anything in this
Agreement or any other Loan Document which may be construed to the contrary,
subsequent to the occurrence and during the continuance of an Event of Default,
payments and prepayments with respect to the Obligations made to the
Administrative Agent, the Issuing Bank or the Lenders, or any of them, or
otherwise received by any of the foregoing Persons (from realization on
Collateral or otherwise) shall be distributed in the following order of priority
(subject, as applicable, to Section 2.21):
FIRST, pro rata, to the payment of out-of-pocket costs and expenses (including
reasonable attorneys’ fees) of the Administrative Agent incurred in connection
with the enforcement of the rights of the Administrative Agent, the Issuing Bank
and the Lenders under the Loan Documents (including any costs incurred in
connection with the sale or disposition of any Collateral);
SECOND, pro rata, to payment of any fees owed to the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder or under any other Loan Document;
THIRD, pro rata, to the payment of out-of-pocket costs and expenses (including
reasonable attorneys’ fees) of the Lenders incurred in connection with the
enforcement of their respective rights under the Loan Documents;
FOURTH, pro rata, to the payment of all obligations consisting of accrued fees
and interest payable to the Lenders hereunder;
FIFTH, pro rata, to (i) the payment of principal on the Loans then outstanding,
(ii) the Letter of Credit Reserve Account to the extent of one hundred five
percent (105%) of any LC Exposure then outstanding and (iii) to the payment of
any Obligation arising in respect of Bank Products;
SIXTH, to any other Obligations not otherwise referred to in this Section
2.27(b); and
SEVENTH, upon satisfaction in full of all Obligations, to the Borrower or as
otherwise required by law.
Subject to items “FIRST” through “SIXTH” preceding, the Administrative Agent and
the Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the
Obligations. Amounts distributed with respect to any Indebtedness in respect of
Bank Products shall be the lesser of the applicable Bank Product Amount last
reported to the Administrative Agent and the actual amount of such Indebtedness,
as calculated by the methodology reported to the Administrative Agent for
determining the amount due. The Administrative Agent shall have no obligation to
calculate the amount to be distributed with respect to any Indebtedness in
respect of Bank Products, but may rely upon written notice of the amount
(setting forth a reasonably detailed calculation) from the relevant Lender or
Affiliate of

73



--------------------------------------------------------------------------------



a Lender providing such Bank Products. In the absence of such notice,
Administrative Agent may assume the amount to be distributed is the Bank Product
Amount last reported to it.
Section 2.43.    Bank Products. The Borrower may obtain Bank Products from any
Lender or any of their respective Affiliates, although the Borrower is not
required to do so. To the extent Bank Products are provided by an Affiliate of
any Lender, the Borrower agrees to indemnify and hold the Administrative Agent
and Lenders harmless from any and all costs and obligations now or hereafter
incurred by any of the Lenders which arise from any indemnity given by any
Lender to any of their respective Affiliates related to such Bank Products;
provided, however, that nothing contained herein is intended to limit the
Borrower’s rights, with respect to any Lender or any Lender’s Affiliates, if
any, that arise as a result of the execution of Bank Product Documents. The
agreement contained in this Section 2.28 shall survive termination of this
Agreement. The Borrower acknowledges and agrees that the obtaining of Bank
Products from any Lender or such Lender’s Affiliates is in the sole and absolute
discretion of such Lender or such Lender’s Affiliates, and is subject to all
rules and regulations of such Lender or such Lender’s Affiliates.
Section 2.44.    Prepayments Below Par.
(a)    Notwithstanding anything to the contrary set forth in this Agreement
(including Sections 2.21 and 10.7) or any other Loan Document, the Borrower
shall have the right at any time and from time to time to prepay Term Loans to
the Term Loan Lenders at a discount to the par value of such Term Loans and on a
non pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to the
procedures described in this Section 2.29; provided that (i) on the date of the
Discounted Prepayment Option Notice and after giving effect to the Discounted
Voluntary Prepayment, there shall be no outstanding Revolving Loans or Swingline
Loans, (ii) any Discounted Voluntary Prepayment shall be offered to all Term
Loan Lenders of a particular tranche on a pro rata basis and (iii) the Borrower
shall deliver to the Administrative Agent, together with each Discounted
Prepayment Option Notice, a certificate of a Responsible Officer of the Borrower
(A) stating that no Default or Event of Default has occurred and is continuing
or would result from the Discounted Voluntary Prepayment, (B) stating that each
of the conditions to such Discounted Voluntary Prepayment contained in this
Section 2.29 has been satisfied and (C) specifying the aggregate principal
amount of Term Loans to be prepaid pursuant to such Discounted Voluntary
Prepayment.
(b)    To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit K hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans in an aggregate
principal amount specified therein by the Borrower (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Term
Loans as specified below. The Proposed Discounted Prepayment Amount of any Term
Loans shall not be less than $1,000,000 (unless otherwise agreed by the
Administrative Agent). The Discounted Prepayment Option Notice shall further
specify with respect to the proposed Discounted Voluntary Prepayment (i) the
Proposed Discounted Prepayment Amount for Term Loans to be prepaid, (ii) a
discount range (which may be a single percentage) selected by the Borrower with
respect to such proposed Discounted Voluntary Prepayment equal to a percentage
of par of the

74



--------------------------------------------------------------------------------



principal amount of the Term Loans to be prepaid (the “Discount Range”), and
(iii) the date by which Term Loan Lenders are required to indicate their
election to participate in such proposed Discounted Voluntary Prepayment, which
shall be at least five Business Days following the date of the Discounted
Prepayment Option Notice (the “Acceptance Date”).
(c)    Upon receipt of a Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify each applicable Term Loan Lender thereof. On or
prior to the Acceptance Date, each such Term Loan Lender may specify by written
notice substantially in the form of Exhibit L hereto (each, a “Lender
Participation Notice”) to the Administrative Agent (i) a maximum discount to par
(the “Acceptable Discount”) within the Discount Range (for example, a Term Loan
Lender specifying a discount to par of 20% would accept a purchase price of 80%
of the par value of the Term Loans to be prepaid) and (ii) a maximum principal
amount (subject to rounding requirements specified by the Administrative Agent)
of the Term Loans to be prepaid held by such Term Loan Lender with respect to
which such Term Loan Lender is willing to permit a Discounted Voluntary
Prepayment at the Acceptable Discount (“Offered Loans”). Based on the Acceptable
Discounts and principal amounts of the Term Loans to be prepaid specified by the
Term Loan Lenders in the applicable Lender Participation Notice, the
Administrative Agent, in consultation with the Borrower, shall determine the
applicable discount for such Term Loans to be prepaid (the “Applicable
Discount”), which Applicable Discount shall be (A) the percentage specified by
the Borrower if the Borrower has selected a single percentage pursuant to
Section 2.29(b) for the Discounted Voluntary Prepayment or (B) otherwise, the
highest Acceptable Discount at which the Borrower can pay the Proposed
Discounted Prepayment Amount in full (determined by adding the principal amounts
of Offered Loans commencing with the Offered Loans with the highest Acceptable
Discount); provided that in the event that such Proposed Discounted Prepayment
Amount cannot be repaid in full at any Acceptable Discount, the Applicable
Discount shall be the lowest Acceptable Discount specified by the Term Loan
Lenders that is within the Discount Range. The Applicable Discount shall be
applicable for all Term Loan Lenders who have offered to participate in the
Discounted Voluntary Prepayment and have Qualifying Loans. Any Term Loan Lender
with outstanding Term Loans to be prepaid whose Lender Participation Notice is
not received by the Administrative Agent by the Acceptance Date shall be deemed
to have declined to accept a Discounted Voluntary Prepayment of any of its Term
Loans at any discount to their par value within the Applicable Discount.
(d)    The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans to be prepaid (or the respective portions thereof) offered by
the Term Loan Lenders (“Qualifying Lenders”) that specify an Acceptable Discount
that is equal to or greater than the Applicable Discount (“Qualifying Loans”) at
the Applicable Discount; provided that if the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each

75



--------------------------------------------------------------------------------



case calculated by applying the Applicable Discount, the Borrower shall prepay
all Qualifying Loans.
(e)    Each Discounted Voluntary Prepayment shall be made within five Business
Days of the Acceptance Date (or such later date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), without
premium or penalty (other than as set forth in Section 2.14(d) but not subject
to Section 2.19), upon irrevocable notice substantially in the form of Exhibit M
hereto (each a “Discounted Voluntary Prepayment Notice”), delivered to the
Administrative Agent no later than 1:00 p.m. New York City Time, three Business
Days prior to the date of such Discounted Voluntary Prepayment, which notice
shall (i) specify the date and amount of the Discounted Voluntary Prepayment and
the Applicable Discount determined by the Administrative Agent and (ii) state
that no Default or Event of Default has occurred and is continuing or would
result from the Discounted Voluntary Prepayment. Upon receipt of any Discounted
Voluntary Prepayment Notice, the Administrative Agent shall promptly notify each
relevant Term Loan Lender thereof. If any Discounted Voluntary Prepayment Notice
is given, the amount specified in such notice shall be due and payable to the
applicable Term Loan Lenders, subject to the Applicable Discount on the
applicable Term Loans, on the date specified therein together with accrued
interest (on the par principal amount) to but not including such date on the
amount prepaid. The par principal amount of each Discounted Voluntary Prepayment
of a Term Loan shall be applied ratably to reduce the remaining installments of
such Term Loans.
(f)    To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding, minimum amounts, Type and Interest Periods
and calculation of Applicable Discount in accordance with Section 2.29(c) above)
established by the Administrative Agent and the Borrower.
(g)    Prior to the delivery of a Discounted Voluntary Prepayment Notice, (i)
upon written notice to the Administrative Agent, the Borrower may withdraw or
modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (ii) no Term Loan Lender may withdraw
its offer to participate in a Discounted Voluntary Prepayment pursuant to any
Lender Participation Notice unless the terms of such proposed Discounted
Voluntary Prepayment have been modified by the Borrower after the date of such
Lender Participation Notice. Within one Business Day of delivery of a Discounted
Voluntary Prepayment Notice, a Term Loan Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment solely if the Borrower is
unable to provide a customary representation and warranty in the Discounted
Voluntary Prepayment Notice that there is no material non-public information
with respect to the Borrower and its Subsidiaries.
(h)    Nothing in this Section 2.29 shall require the Borrower to undertake any
Discounted Voluntary Prepayment nor any Lender to participate in any Discounted
Voluntary Prepayment.

76



--------------------------------------------------------------------------------



Section 2.45.    Extensions of Revolving Commitments and Term Loans.  
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Term Loans of any tranche with a like maturity
date or all Revolving Credit Lenders having Revolving Commitments of any tranche
with a like commitment termination date, in each case on a pro rata basis (based
on the aggregate outstanding principal amount of such respective Term Loans or
amounts of Revolving Commitments with a like maturity, as the case may be) and
on the same terms to each such Lender, the Borrower is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date and/or
commitment termination date of each such Lender's Term Loans and/or Revolving
Commitments of such tranche, and, subject to the terms hereof, otherwise modify
the terms of such Term Loans and/or Revolving Commitments pursuant to the terms
of the relevant Extension Offer (including, without limitation, by increasing
the interest rate and/or fees payable in respect of such Term Loans and/or
Revolving Commitments (and related outstandings) and/or modifying the
amortization schedule in respect of such Lender's Term Loans) (each, an
“Extension”; and each group of Term Loans or Revolving Commitments, as
applicable, in each case as so extended, as well as the original Term Loans and
the original Revolving Commitments (in each case not so extended), being a
separate “tranche”), so long as the following terms are satisfied:
(i)    no Default or Event of Default shall have occurred and be continuing as
of the date the Extension Offer is delivered to the Lenders;
(ii)    except as to interest rates, fees and final commitment termination date
(which shall be determined by the Borrower and set forth in the relevant
Extension Offer, subject to acceptance by the Extending Revolving Credit
Lenders), the Revolving Commitment of any Revolving Credit Lender that agrees to
an Extension with respect to such Revolving Commitment (an “Extending Revolving
Credit Lender”) extended pursuant to an Extension (an “Extended Revolving
Commitment” and the Loans thereunder, “Extended Revolving Loans”) and the
related outstandings shall be a Revolving Commitment (or related outstandings,
as the case may be) with the same terms (or terms not less favorable to existing
Revolving Credit Lenders) as the original Revolving Commitments (and related
outstandings); provided, that (1) the borrowing and payments (except for (A)
payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings), (B) repayments required upon the
commitment termination date of the non-extending tranche of Revolving
Commitments and (C) repayments made in connection with a permanent repayment and
termination of commitments) of Extended Revolving Loans with respect to Extended
Revolving Commitments after the applicable Extension date shall be made on a pro
rata basis with all other Revolving Commitments, (2) subject to the provisions
of Sections 2.22(j) and 2.5(f) to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after a Revolving Commitment
Termination Date when there exist Extended Revolving Commitments with a later
Revolving Commitment Termination Date, all Swingline Loans and Letters of Credit
shall be participated in on a pro rata basis by all Lenders with Revolving
Commitments in accordance with their applicable Pro Rata Shares (and except as
provided

77



--------------------------------------------------------------------------------



in Sections 2.22(j) and 2.5(f), without giving effect to changes thereto on an
earlier Revolving Commitment Termination Date with respect to Swingline Loans
and Letters of Credit theretofore incurred or issued), (3) assignments and
participations of Extended Revolving Commitments and related Extended Revolving
Loans shall be governed by the same assignment and participation provisions
applicable to the other Revolving Commitments and Revolving Loans and (4) at no
time shall there be Revolving Commitments hereunder (including Extended
Revolving Commitments and any existing Revolving Commitments) which have more
than two (2) different maturity dates;
(iii)    except as to interest rates, fees (including, without limitation,
upfront fees), funding discounts, prepayment premium, amortization, final
maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iv), (v)
and (vi), be determined by the Borrower and set forth in the relevant Extension
Offer, subject to acceptance by the Extending Term Loan Lenders), the Term Loans
of any Term Loan Lender that agrees to an Extension with respect to such Term
Loans owed to it (an “Extending Term Loan Lender”) extended pursuant to any
Extension (“Extended Term Loans”) shall have the same terms (or terms not less
favorable to existing Term Loan Lenders or terms that are applicable only to
periods after the then applicable maturity date with respect to such tranche of
Term Loans) as the tranche of Term Loans subject to such Extension Offer;
(iv)    the final maturity date of any Extended Term Loans shall be no earlier
than the latest maturity date of the Term Loans extended thereby;
(v)    the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby;
(vi)    any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) with non-extending
tranches of Term Loans in any voluntary or mandatory prepayments in respect of
the applicable Facility, in each case as specified in the respective Extension
Offer;
(vii)    if the aggregate principal amount of Term Loans (calculated on the
outstanding principal amount thereof) or Revolving Commitments in respect of
which Term Loan Lenders or Revolving Credit Lenders respectively shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans or Revolving Commitments offered to be extended
by the Borrower pursuant to such Extension Offer, then the Term Loans or
Revolving Loans of such Term Loan Lenders or Revolving Credit Lenders
respectively shall be extended ratably up to such maximum amount based on the
respective principal or commitment amounts with respect to which such Term Loan
Lenders or Revolving Credit Lenders, as the case may be, have accepted such
Extension Offer; and
(viii)    any applicable Minimum Extension Condition shall have been satisfied
unless waived by the Borrower.

78



--------------------------------------------------------------------------------



With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.30, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 2.11 or 2.12, (ii) the
amortization schedule (in so far as such schedule effects payments due to
Lenders participating in the relevant Facility) set forth in Section 2.9 shall
be adjusted to give effect to the Extension of the relevant Facility, and (iii)
no Extension Offer is required to be in any minimum amount or any minimum
increment; provided, that the Borrower may at its election specify as a
condition to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower's sole
discretion and may be waived by the Borrower) of Term Loans or Revolving
Commitments (as applicable) of any or all applicable tranches be tendered (a
“Minimum Extension Condition”). The Lenders hereby consent to the transactions
contemplated by this Section 2.30 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
and/or Extended Revolving Commitments on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement or any other Loan Document that may otherwise prohibit or
conflict with any such Extension or any other transaction contemplated by this
Section 2.30.
No consent of any Lender shall be required to effectuate any Extension, other
than (A) the consent of each Lender agreeing to such Extension with respect to
one or more of its Term Loans and/or Revolving Commitments (or a portion
thereof) and (B) with respect to any Extension of Revolving Commitments, the
consent of the Issuing Bank and Swingline Lender, which consent shall not be
unreasonably withheld, conditioned or delayed. All Extended Term Loans, Extended
Revolving Commitments and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents and secured by the
Collateral on a pari passu basis with all other applicable Obligations, and
shall, without limiting the foregoing, benefit equally and ratably with the
other Obligations from the guarantees and security interests created by the Loan
Documents. The Lenders hereby irrevocably authorize the Administrative Agent to
(and the Administrative Agent shall) enter into amendments to this Agreement and
the other Loan Documents (including, without limitation, modifications to
provisions regarding pro rata payments or sharing of payments (provided, in no
event shall any such modification entered into by the Administrative Agent
pursuant to the foregoing authorization cause or enable any such Extension to
rank senior to, or receive or share in payments on a more favorable basis than
pro rata with respect to, the other Loans and Commitments hereunder except for
such differences in rank or right to receive or share in payments among the
existing Loans and Commitments that are already contained or set forth in the
Loan Documents, if any, prior to the effectiveness of such Extension)) with the
Borrower (on behalf of all Loan Parties) as may be necessary in order to
establish new tranches or subtranches in respect of Revolving Commitments or
Term Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this subsection. In
addition, if so provided in such amendment and with the consent of each Issuing
Bank, participations in Letters of Credit expiring on or after the applicable
commitment termination date shall be re-allocated from Lenders holding
non-extended Revolving Commitments to Lenders holding Extended Revolving
Commitments in accordance with the terms of such amendment; provided, however,
that such participation interests shall, upon receipt thereof by the relevant
Lenders holding Revolving Commitments, be deemed to be participation interests

79



--------------------------------------------------------------------------------



in respect of such Revolving Commitments and the terms of such participation
interests shall be adjusted accordingly. Without limiting the foregoing, in
connection with any Extensions the applicable Loan Parties shall (at their
expense) amend (and the Administrative Agent is hereby directed by the Lenders
to amend) any Mortgage that has a maturity date prior to the then latest
maturity date so that such maturity date referenced therein is extended to the
then latest maturity date (or such later date as may be advised by local counsel
to the Administrative Agent). The Administrative Agent shall promptly notify
each Lender of the effectiveness of each such amendment. In connection with any
Extension, the Borrower shall provide the Administrative Agent at least five (5)
Business Days (or such shorter period as may be agreed by the Administrative
Agent) prior written notice thereof (which such notice the Administrative Agent
shall promptly forward to the Lenders; provided, the Administrative Agent's
delivery to the Lenders thereof shall not constitute a condition to or
requirement for the effectiveness of any such Extension or be included in the
determination of such five (5) Business Day period), and shall agree to such
procedures (including, without limitation, regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent and the Borrower, in each case acting
reasonably to accomplish the purposes of this Section 2.30. This Section 2.30
shall supersede any other provisions of Section 10.2 or Section 2.21 to the
contrary.
ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT


Section 3.16.    Conditions To Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letter of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2).
(c)    The Administrative Agent, its Affiliates and the Lenders shall have
received payment of all fees, expenses and other amounts due and payable on or
prior to the Closing Date, including reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel to the Administrative Agent, including any local counsel) invoiced a
reasonable period of time prior to the Closing Date and required to be
reimbursed or paid by the Borrower hereunder, under any other Loan Document and
under any agreement with the Administrative Agent or SunTrust Robinson Humphrey,
Inc.
(d)    The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance satisfactory to the Required
Lenders:
(i)    a counterpart of this Agreement signed by or on behalf of the Borrower,
the Required Lenders, the 2015 Term Loan Lenders or written evidence
satisfactory to the Administrative Agent (which may include facsimile or pdf
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement;
(ii)    duly executed Notes payable to each requesting Lender;

80



--------------------------------------------------------------------------------



(iii)    a Perfection Certificate (or updates to existing Perfection
Certificates acceptable to the Administrative Agent) duly completed on a pro
forma basis after giving effect to the Transactions and executed by the
Borrower;
(iv)    a Subsidiary Guaranty Agreement duly executed by each Subsidiary whose
revenues and assets are included in the calculation of the Aggregate Subsidiary
Threshold as of the Closing Date;
(v)    the Security Agreement duly executed by the Borrower and each other Loan
Party, together with UCC financing statements, delivery of all certificated
securities and instruments pledged under the Security Agreement, executed stock
powers and other appropriate endorsement and other documents related thereto;
(vi)    duly executed Blocked Account Agreements required pursuant to the terms
hereof;
(vii)    (a) the Administrative Agent shall have received a completed standard
“life of loan” flood hazard determination form for all Real Estate subject to a
Mortgage, and if the property is located in an area designated by the U.S.
Federal Emergency Management Agency (or any successor agency) as having special
flood or mud slide hazards, (I) a notification to the Borrower (“Borrower
Notice”) and (if applicable) notification to the Borrower that flood insurance
coverage under the National Flood Insurance Program (“NFIP”) created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004 (collectively, the “Flood Laws”) is
not available because the applicable community does not participate in the NFIP,
(II) documentation evidencing the Borrower’s receipt of the Borrower Notice
(e.g., countersigned Borrower Notice, return receipt of certified U.S. Mail, or
overnight delivery), and (III) if Borrower Notice is required to be given and
flood insurance is available in the community in which the subject Real Estate
is located, a copy of one of the following: the flood insurance policy, the
Borrower’s application for a flood insurance policy plus proof of premium
payment, a declaration page confirming that flood insurance has been issued, or
such other evidence of flood insurance reasonably satisfactory to the
Administrative Agent and in compliance with the Flood Laws and (b) the
Administrative Agent shall have received (I) amendments to the existing security
instruments reflecting the increase and other modifications of the Obligations
contemplated hereby with respect to all Real Estate subject to a Mortgage (the
“Mortgage Amendments”), each in form and substance reasonably satisfactory to
the Administrative Agent, duly executed and delivered by an authorized officer
of each party thereto and in form suitable for filing and recording in all
filing or recording offices that the Administrative Agent may deem necessary or
desirable unless the Administrative Agent is satisfied in its reasonable
discretion that Mortgage Amendments are not required in order to secure the
Obligations as increased or otherwise modified hereby, (II) Title date downs
from December 9, 2011 with respect to all Real Estate subject to a Mortgage
Amendment and, in connection with any Mortgage Amendment delivered pursuant to
clause (b)(I) above, (x) “bring-down” or “date-down” endorsements and (y)

81



--------------------------------------------------------------------------------



modification or so-called “non-impairment” endorsements, each reasonably
satisfactory to the Administrative Agent with respect to the applicable title
insurance policy, each in form and substance reasonably satisfactory to
Administrative Agent, and (III) legal opinions of local counsel to the Borrower
with respect to each Mortgage Amendment, in form and substance reasonably
satisfactory to the Administrative Agent;
(viii)    a duly executed Notice of Borrowing;
(ix)    a duly executed funds flow memorandum with respect to the Transactions,
together with a report setting forth the sources and uses of proceeds of any
Loan incurred on the Closing Date;
(x)    a certificate of the Secretary or Assistant Secretary of each Loan Party
whose revenues and assets are included in the calculation of the Aggregate
Subsidiary Threshold as of the Closing Date in the form of Exhibit 3.1(b)(x),
attaching and certifying copies of its Organizational Documents, and of the
resolutions of its board of directors or similar governing body authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and certifying the name, title and true signature of each officer of each Loan
Party executing the Loan Documents to which it is a party;
(xi)    a certificate of good standing from the Secretary of State of the
jurisdiction of incorporation or organization of each Loan Party whose revenues
and assets are included in the calculation of the Aggregate Subsidiary Threshold
as of the Closing Date and each other jurisdiction where the failure of such
Loan Party to be qualified to do business as a foreign entity in such
jurisdiction could reasonably be expected to have a Material Adverse Effect;
(xii)    (a) a favorable written opinion of Dickinson Wright PLLC, counsel to
the Loan Parties, together with local counsel opinions reasonably requested by
the Administrative Agent, in each case addressed to the Administrative Agent and
each of the Lenders, and covering such matters relating to the Loan Parties, the
Loan Documents and the transactions contemplated therein as the Administrative
Agent or the Required Lenders shall reasonably request and (b) a reliance letter
permitting the Administrative Agent and the Lenders to rely on the legal
opinions delivered to the Borrower pursuant to Section 12.02(b) of the MTA;
(xiii)    Evidence that the articles of merger in respect of the Broadcast
Merger have been filed in accordance with Section 5.04(b) of the MTA and the
Broadcast Merger shall have become effective;
(xiv)    a certificate in the form of Exhibit 3.1(b)(xiv), dated the Closing
Date and signed by a Responsible Officer of the Borrower, certifying that (A)
after giving effect to the funding of the Term Loans pursuant to Section 2.2(a)
and any initial Revolving Borrowing, (1) no Default or Event of Default exists,
(2) all representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (without duplication of
any materiality, “Material Adverse Effect” or similar

82



--------------------------------------------------------------------------------



qualifiers contained in such representations and warranties), (3) all of the
conditions precedent set forth in Article 12 of the MTA, other than Section
12.01(e), have been satisfied (or waived in accordance with clause (c)
immediately below) and the Broadcast Merger and the other Transactions (as
defined in the MTA) shall be consummated in accordance with the MTA
substantially simultaneously with the closing and funding of the Term Loans and
(4) since the date of the financial statements of the Borrower described in
Section 4.5, there shall have been no change which has had or could reasonably
be expected to have a Material Adverse Effect and (B) attached to such
certificate is true and correct list of each Loan Party whose revenues and
assets are included in the calculation of the Aggregate Subsidiary Threshold as
of the Closing Date, together with calculations demonstrating the Aggregate
Subsidiary Threshold as of the Closing Date;
(xv)    certified copies of all consents, approvals, authorizations,
registrations and filings and orders required to be made or obtained under any
Requirement of Law, or by any Material Contract of each Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of the Transaction Documents and/or any of the transactions
contemplated hereby or thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any Governmental Authority regarding this Agreement or the other Transaction
Documents or any transaction being financed with the proceeds hereof shall be
ongoing;
(xvi)    with respect to the Borrower and its Subsidiaries, copies of the (i)
audited consolidated balance sheets and related consolidated statements of
income, shareholder’s equity and cash flows for the Fiscal Years ended December
31, 2012, 2013 and 2014, (ii) internal consolidated balance sheets and related
consolidated statements of income and cash flows for each interim fiscal month
ended since the last quarterly financial statements and at least 30 days prior
to the Closing Date and (iii) projections prepared by management of the Borrower
of balance sheets, income statements and cash flow statements, which will be
quarterly for the first year after the Closing Date and annually thereafter for
the term of this Agreement;
(xvii)    with respect to Journal and its Subsidiaries, copies of the audited
consolidated balance sheets and related consolidated statements of income,
shareholder’s equity and cash flows for the fiscal years of Journal and its
Subsidiaries ended December 30, 2012, December 29, 2013 and December 31, 2014;
(xviii)    a pro forma consolidated balance sheet and related pro forma
consolidated statement of income of the Borrower and its Subsidiaries as of and
for the twelve-month period ending on December 31, 2014, prepared after giving
effect to the Transactions to occur on the Closing Date as if such Transactions
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of such other statement of income);
(xix)    certificates of insurance with respect to each Loan Party describing
the types and amounts of insurance (property and liability) maintained by the
Loan Parties,

83



--------------------------------------------------------------------------------



naming the Administrative Agent as additional insured on liability policies and
with lender loss payee endorsements for property and casualty policies, in each
case, meeting the requirements of Section 5.8;
(xx)    UCC, tax lien and judgment search results with respect to the Borrower
and its Subsidiaries (including any new Subsidiaries after giving effect to the
Transactions to occur on the Closing Date) from all appropriate jurisdictions
and filing offices, indicating no Liens other than Permitted Liens are perfected
with respect to the Collateral, and otherwise in form and substance reasonably
satisfactory to the Administrative Agent;
(xxi)    certified copies of all Material Contracts and such other diligence
items as the Administrative Agent may reasonably require;
(xxii)    a duly executed payoff letter, in form and substance satisfactory to
the Administrative Agent, executed by U.S. Bank National Association, as
administrative agent, together with such releases, cancellations, terminations
or other documents reasonably required by the Administrative Agent to evidence
the payoff of Indebtedness owed by Journal and its subsidiaries under or in
connection with that certain Second Amended and Restated Credit Agreement dated
as of December 5, 2012 (the “Journal Credit Agreement”), among Journal, certain
subsidiaries of Journal, the lenders party thereto and U.S. Bank National
Association, as administrative agent thereunder, and the release of the Liens
securing such Indebtedness on the assets of Journal and any of its subsidiaries
that will become Subsidiaries of the Borrower after giving effect to the
Transactions to occur on the Closing Date;
(xxiii)    evidence satisfactory to the Administrative Agent that the Liens
granted pursuant to the Security Documents will be first priority perfected
Liens on the Collateral (subject only to Permitted Liens which are prior as a
matter of law);
(xxiv)    a certificate signed by the chief financial officer of the Borrower
setting forth in reasonable detail computations evidencing that, pursuant to
Section 2.24, the Senior Secured Net Leverage Ratio, as of the last day of the
Fiscal Quarter ending on December 31, 2014, is not greater than 3.50:1.00, to be
determined on a Pro Forma Basis after giving effect to the consummation of the
Transactions;
(xxv)    a solvency certificate duly executed by the chief financial officer of
the Borrower, addressed to the Administrative Agent for the benefit of the
Lenders and dated the Closing Date in substantially the form of Exhibit
3.1(b)(xxv), giving pro forma effect to the Transactions to be effected on the
Closing Date; and
(xxvi)    to the extent requested by any Lender, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer”, United States Requirements of Law relating to terrorism, sanctions or
money laundering, including the Anti-Terrorism Order, the Patriot Act and
Anti-Money Laundering Laws.

84



--------------------------------------------------------------------------------



(e)    All conditions precedent set forth in Article 12 of the MTA, other than
Section 12.01(e), shall have been satisfied, and the Broadcast Merger and the
other Transactions (as defined in the MTA) shall be consummated in accordance
with the MTA substantially simultaneously with the closing and funding of the
Term Loans, without alteration, amendment or other change, supplement or
modification of the MTA except for waivers of conditions that are not material
or adverse to the Lenders or as otherwise approved in writing by the
Administrative Agent. The Administrative Agent (or its counsel) shall have
received certified copies (certified to be true, correct and complete) of the
Transaction Documents (other than the Loan Documents), each in form and
substance reasonably satisfactory to the Administrative Agent.
Section 3.17.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit is subject to the satisfaction of the following
conditions (provided that the conditions set forth in clauses (b), (c), (d) and
(f) below shall not apply in the case of a Borrowing consisting solely of a
continuation or conversion of any Loan or to any amendment, renewal or extension
of any Letter of Credit that does not increase the face amount thereof):
(b)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;
(c)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of the Loan Parties set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, extension or
renewal of such Letter of Credit, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), in each case before and after giving effect
thereto;
(d)    with respect to any Borrowing of a Revolving Loan or Swingline Loan or
the issuance of any Letter of Credit (not including Letters of Credit which,
upon issuance, are Cash Collateralized by the Borrower to at least the Minimum
Collateral Amount) after the Closing Date, the Borrower shall be in compliance
with the Financial Covenant on a Pro Forma Basis (giving effect to such
Borrowing or issuance and regardless of whether the Borrower was required to be
in compliance with such Financial Covenant at such time) as of the last day of
the most recently ended Fiscal Quarter for which financial statements were
required to have been delivered pursuant to Section 5.1 hereof.
(e)    since the date of the financial statements of the Borrower described in
Section 4.5, there shall have been no change which has had or could reasonably
be expected to have a Material Adverse Effect;
(f)    the Borrower shall have delivered the required Notice of Borrowing, if
applicable; and

85



--------------------------------------------------------------------------------



(g)    the Administrative Agent shall have received such other documents,
certificates or information as the Administrative Agent or the Required Lenders
may reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent.
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section 3.2.
Section 3.18.    Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.
Section 3.19.    Effect of Amendment and Restatement.
(g)    Upon this Agreement becoming effective pursuant to Sections 3.1 and 3.2,
from and after the Closing Date: (i)(A) all outstanding “Revolving Loans” (as
such term is defined in the Existing Credit Agreement), if any, shall be deemed
to be Revolving Loans outstanding hereunder, (B) all outstanding “Swingline
Loans” (as such term is defined in the Existing Credit Agreement), if any, shall
be deemed to be Swingline Loans outstanding hereunder, (C) each outstanding
“Letter of Credit” (as such term is defined in the Existing Credit Agreement),
if any, shall be deemed to be a Letter of Credit issued and outstanding
hereunder and (D) all outstanding “Term Loans” (as such term is defined in the
Existing Credit Agreement) shall be deemed to be Term Loans outstanding
hereunder; (ii) all terms and conditions of the Existing Credit Agreement and
any other “Loan Document” as defined therein, as amended and restated by this
Agreement and the other Loan Documents being executed and delivered on the
Closing Date, shall be and remain in full force and effect, as so amended, and
shall constitute the legal, valid, binding and enforceable obligations of the
Loan Parties to the Lenders and the Administrative Agent; (iii) the terms and
conditions of the Existing Credit Agreement shall be amended as set forth herein
and, as so amended and restated, shall be restated in their entirety, but shall
be amended only with respect to the rights, duties and obligations among the
Borrower, the Lenders and the Administrative Agent accruing from and after the
Closing Date; (iv) this Agreement shall not in any way release or impair the
rights, duties, Obligations or Liens created pursuant to the Existing Credit
Agreement or any other “Loan Document” as defined therein or affect the relative
priorities thereof, in each case to the extent in force and effect thereunder as
of the Closing Date, except as modified hereby or by documents, instruments and
agreements executed and delivered in connection herewith, and all of such
rights, duties, Obligations and Liens are assumed, ratified and affirmed by the
Borrower; (v) all indemnification obligations of the Loan Parties under the
Existing Credit Agreement and any other “Loan Document” as defined therein shall
survive the execution and delivery of this Agreement and shall continue in full
force and effect for the benefit of the Lenders, the Administrative Agent, and
any other Person indemnified under the Existing Credit Agreement or such other
Loan Document at any time prior to the Closing Date; (vi) the Obligations
incurred under the Existing Credit Agreement shall, to the extent outstanding on
the Closing Date, continue to be outstanding under this Agreement and shall not
be deemed to be paid, released, discharged or otherwise satisfied by

86



--------------------------------------------------------------------------------



the execution of this Agreement, and this Agreement shall not constitute a
substitution or novation of such Obligations or any of the other rights, duties
and obligations of the parties hereunder; (vii) the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of the Lenders or the Administrative Agent under the Existing
Credit Agreement, nor constitute a waiver of any covenant, agreement or
obligation under the Existing Credit Agreement, except to the extent that any
such covenant, agreement or obligation is no longer set forth herein or is
modified hereby; and (viii) any and all references in the Loan Documents to the
Existing Credit Agreement shall, without further action of the parties, be
deemed a reference to the Existing Credit Agreement, as amended and restated by
this Agreement, and as this Agreement shall be further amended, modified,
supplemented or amended and restated from time to time hereafter in accordance
with the terms of this Agreement.
(h)    The Administrative Agent, the Lenders and the Borrower agree that the
Aggregate Revolving Commitment (as defined in the Existing Credit Agreement) of
each of the Revolving Credit Lenders immediately prior to the effectiveness of
this Agreement shall be reallocated among the Revolving Credit Lenders such
that, immediately after the effectiveness of this Agreement in accordance with
its terms, the Revolving Commitment of each Revolving Credit Lender (including
the Added Lender) shall be as set forth on Schedule II. In order to effect such
reallocations, assignments shall be deemed to be made among the Revolving Credit
Lenders (including the Added Lender) in such amounts as may be necessary, and
with the same force and effect as if such assignments were evidenced by the
applicable Assignment and Acceptance (but without the payment of any related
assignment fee), and no other documents or instruments shall be required to be
executed in connection with such assignments (all of which such requirements are
hereby waived). Further, to effect the foregoing, each Revolving Credit Lender
(including the Added Lender) agrees to make cash settlements in respect of any
outstanding Revolving Loans (including cash settlements to those lenders party
to the Existing Credit Agreement who have elected not to be a Revolving Credit
Lender under this Agreement on the Closing Date), either directly or through the
Administrative Agent, as the Administrative Agent may direct or approve, such
that after giving effect to this Agreement, each Revolving Credit Lender holds
Revolving Loans equal to its Pro Rata Share (based on the Revolving Commitment
of each Revolving Credit Lender as set forth on Schedule II).
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants, both immediately before and after giving
effect to the Transactions, to the Administrative Agent and each Lender as
follows (for purposes of clarity, the representations and warranties to be made
on the Closing shall be made immediately after giving effect to the Transactions
on a pro forma basis):
Section 4.16.    Existence; Power. Each Loan Party (i) is duly organized,
validly existing and in good standing as a corporation, partnership or limited
liability company under the laws of the jurisdiction of its organization, (ii)
has all requisite power and authority to carry on its business as now conducted,
and (iii) is duly qualified to do business, and is in good standing, in

87



--------------------------------------------------------------------------------



each jurisdiction where such qualification is required, except where a failure
to be so qualified could not reasonably be expected to result in a Material
Adverse Effect.
Section 4.17.    Organizational Power; Authorization. The execution, delivery
and performance by each Loan Party of the Loan Documents and other Transaction
Documents to which it is a party are within such Loan Party’s organizational
powers and have been duly authorized by all necessary organizational, and if
required, shareholder, partner or member, action. This Agreement has been duly
executed and delivered by the Borrower, and constitutes, and each other
Transaction Document to which any Loan Party is a party, when executed and
delivered by such Loan Party, will constitute, valid and binding obligations of
the Borrower or such Loan Party, as the case may be, enforceable against it in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforcement of creditors’ rights generally and by general principles of
equity.
Section 4.18.    Capital Stock and Related Matters. The authorized Equity
Interests as of the Closing Date of the Borrower and each Subsidiary and the
number of shares of such Equity Interests that are issued and outstanding as of
the Closing Date are as set forth on Schedule 4.3. All of the shares of such
Equity Interests that are issued and outstanding as of the Closing Date have
been duly authorized and validly issued and are fully paid and non-assessable.
None of such Equity Interests have been issued in violation of the Securities
Act, or the securities, “Blue Sky” or other applicable Laws of any applicable
jurisdiction. As of the Closing Date, the Equity Interests of each Subsidiary of
the Borrower are owned by the parties listed on Schedule 4.3 in the amounts set
forth on such schedule and a description of the Equity Interests of each such
party is listed on Schedule 4.3. Except as described on Schedule 4.3, neither
the Borrower nor any Subsidiary has outstanding any stock or securities
convertible into or exchangeable for any shares of its Equity Interests, nor are
there any preemptive or similar rights to subscribe for or to purchase, or any
other rights to subscribe for or to purchase, or any options for the purchase
of, or any agreements providing for the issuance (contingent or otherwise) of,
or any calls, commitments, or claims of any character relating to, any Equity
Interests or any stock or securities convertible into or exchangeable for any
Equity Interests. Except as set forth on Schedule 4.3, neither the Borrower nor
any Subsidiary is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its Equity Interests or
to register any shares of its Equity Interests, and there are no agreements
restricting the transfer of any shares of the Borrower’s or such Subsidiary’s
Equity Interests or restricting the ability of any Subsidiary of the Borrower
from making distributions, dividends or other Restricted Payments to another
Subsidiary or the Borrower.
Section 4.19.    Governmental Approvals; No Conflicts. The execution, delivery
and performance by the Borrower of this Agreement and by each Loan Party of the
other Transaction Documents and the Bank Product Documents to which it is a
party, or consummation of the Transactions (a) do not require any consent,
waiver or approval of, notification to, registration or filing with, or any
other action by, any Governmental Authority, except (i) those as have been
obtained or made and are in full force and effect, and except for filings
required by applicable securities laws and regulations, which filings have been
made or will be made on or prior to the date on which such filings are required
to be made, (ii) the approval by the FCC of the acquisition of any License in
connection with the Broadcast Merger (which approval has been obtained prior

88



--------------------------------------------------------------------------------



to the Closing Date) and (iii) the filing with the FCC of certain of the Loan
Documents as required by the Communications Laws), (b) do not require any
consent, waiver or approval of, notification to, registration or filing with, or
any other action by, any Person other than those described in clause (a)
immediately above, except those listed on Schedule 4.4 hereto or those that have
been obtained or made and are in full force and effect, (c) will not violate any
Requirements of Law applicable to the Borrower or any Subsidiary or any
judgment, order or ruling of any Governmental Authority, (d) will not violate or
result in a default under any indenture, material agreement or other material
instrument binding on the Borrower or any Subsidiary or any of its assets or
give rise to a right thereunder to require any payment to be made by the
Borrower or any Subsidiary and (e) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any Subsidiary, except Liens created
under the Loan Documents. The failure by the Borrower or its Subsidiaries, as
applicable, to obtain the consent or approval or otherwise to satisfy the
requirements described in clause (b) immediately above with respect to the items
disclosed on Schedule 4.4 could not reasonably be expected to have, individually
or collectively, a Material Adverse Effect.
Section 4.20.    Financial Statements.
(e)    The Borrower has furnished to each Lender the audited consolidated
balance sheet of the Borrower and its Subsidiaries as of December 31, 2012,
December 31, 2013 and December 31, 2014 and the related consolidated statements
of operations, shareholders’ equity and cash flows for the Fiscal Year then
ended, accompanied by the opinion of Deloitte & Touche LLP. Such financial
statements fairly present the consolidated financial condition of the Borrower
and its Subsidiaries as of such dates and the consolidated results of operations
and cash flows for such periods in conformity with GAAP consistently applied.
Since December 31, 2014, there have been no changes with respect to the Borrower
and its Subsidiaries which have had or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(f)    The financial projections, dated February 11, 2015 delivered to the
Administrative Agent by the Borrower prior to the Closing Date have been
prepared by the Borrower in light of the past operations of the business of the
Borrower and its Subsidiaries on a consolidated basis. Such projections are
based upon estimates and assumptions stated therein, all of which the Borrower
believes to be reasonable and fair in light of conditions and facts known to the
Borrower as of the Closing Date and reflect the good faith, estimates by the
Borrower, believed by the Borrower to be reasonable and fair, of the future
consolidated financial performance of Borrower and the other information
projected therein for the periods set forth therein.
Section 4.21.    Liabilities, Litigation and Environmental Matters.
(c)    As of the Closing Date, except for liabilities incurred in the normal
course of business and liabilities incurred as a result of consummation of the
Transactions, neither the Borrower and nor any Subsidiary has any material
(individually or in the aggregate) liabilities, direct or contingent (including,
without limitation, Indebtedness, Guarantees, contingent liabilities and
liabilities for taxes, long-term leases and unusual forward or long-term
commitments), except as disclosed or referred to in the financial statements
referred to in Section 4.5 or with respect to the Obligations. Neither the
Borrower nor any of its Subsidiaries has any direct or contingent liabilities in
respect of any Journal Newspaper Liabilities or, after giving effect to the
Spin/Merger

89



--------------------------------------------------------------------------------



Related Transactions, any SMI Newspaper Liabilities or Scripps Newspaper
Liabilities (as each is defined in the MTA) other than immaterial liabilities
arising as a result of such transactions. Except as described on Schedule
4.6(a), there is no litigation, legal or administrative proceeding,
investigation, or other action of any nature pending or, to the knowledge of the
Borrower, threatened against or directly affecting the Borrower or any
Subsidiary or any of their respective properties which could reasonably be
expected to have a Material Adverse Effect. No litigation, investigation or
proceeding of or before any arbitrators or Governmental Authorities is pending
against or, to the knowledge of the Borrower, threatened against the Borrower or
any Subsidiary which in any manner draws into question the validity or
enforceability of this Agreement or any other Transaction Document.
(d)    Except for the matters set forth on Schedule 4.6(b), neither the Borrower
nor any Subsidiary (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in the case of any of the foregoing, where such failure or
actual or possible liability, either singly or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
Section 4.22.    Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all indentures,
agreements or other instruments binding upon them or their properties, except
where non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
Section 4.23.    Material Contracts. Schedule 4.8 contains a complete list, as
of the Closing Date, of each Material Contract, true, correct and complete
copies of which have been delivered to the Administrative Agent. Neither the
Borrower nor any Subsidiary is in default under or with respect to any Material
Contract to which it is a party or by which it or any of its properties are
bound, which default has had, or could reasonably be expected to have, as
Material Adverse Effect. Except as set forth on Schedule 4.8, none of the
Material Contracts set forth on Schedule 4.8 requires the consent of any Person
to the granting of a Lien in favor of the Administrative Agent on the rights of
the Borrower or any Subsidiary thereunder.
Section 4.24.    Investment Company Act, Etc. Neither the Borrower nor any
Subsidiary is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended or (b) otherwise subject to any other
regulatory scheme limiting its ability to incur debt or requiring any approval
or consent from or registration or filing with, any Governmental Authority in
connection therewith.
Section 4.25.    Taxes. The Borrower and its Subsidiaries and each other Person
for whose taxes the Borrower or any of its Subsidiaries could become liable have
timely filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it

90



--------------------------------------------------------------------------------



or any of its property by any Governmental Authority, except where the same are
currently being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP or where the same could not reasonably
be expected to result in a Material Adverse Effect. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of such
taxes are adequate, and no tax liabilities that could be materially in excess of
the amount so provided are anticipated.
Section 4.26.    Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of such
terms under Regulation U or for any purpose that violates the provisions of
Regulation T, Regulation U or Regulation X. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
“margin stock”.
Section 4.27.    ERISA. Except as set forth on Part I to Schedule 4.12, no ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect.
Except as set forth on Part II to Schedule 4.12, the present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of FASB ASC 715) did not, as of the date of the most recent
actuarial valuations conducted prior to the Closing Date reflecting such
amounts, exceed the fair market value of the assets of such Plan.
Section 4.28.    Ownership of Property; Intellectual Property.
(c)    The Borrower and each Subsidiary has good title to, or valid leasehold
interests in, all of its real and tangible personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of the Borrower referred to in Section
4.5 or purported to have been acquired by the Borrower or any Subsidiary after
said date (except as sold or otherwise disposed of in the ordinary course of
business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are material to the business or
operations of the Borrower and each Subsidiary are valid and subsisting and are
in full force in all material respects. As of the Closing Date, immediately
after giving effect to the Broadcast Merger, all right, title and interest in
all Scripps Broadcast Assets and Journal Broadcast Assets (as each is defined in
the MTA) will be owned by the Borrower and/or its wholly-owned Subsidiaries, in
each case (i) free and clear of all Liens other than Permitted Liens and (ii)
without any deferral as provided in Section 2.04 and/or Section 3.04 of the MTA.
(d)    Except as set forth on Schedule 4.13(b), the Borrower and each Subsidiary
owns, or is licensed, or otherwise has the right, to use, all Intellectual
Property that is material to its business, and the use of such Intellectual
Property by the Borrower or any Subsidiary does not infringe on or violate the
rights of any other Person, or constitute a misappropriation of any Intellectual
Property of any other Person, except where the failure to have such rights, or
any such infringement, violation or misappropriation, could not reasonably be
expected to result in a Material Adverse Effect. There exist no restrictions on
the disclosure, use, license or transfer of the Intellectual Property owned by
the Borrower and its Subsidiaries that could reasonably be expected to result in

91



--------------------------------------------------------------------------------



a Material Adverse Effect. None of the Intellectual Property owned or used by
the Borrower and its Subsidiaries has been adjudged invalid or unenforceable in
whole or part and all such Intellectual Property is valid and enforceable,
except where the failure to be valid and/or enforceable could not reasonably be
expected to result in a Material Adverse Effect. To the best knowledge of the
Borrower, there is no third Person that is infringing, violating or
misappropriating any Intellectual Property of the Borrower or its Subsidiaries
that could reasonably be expected to result in a Material Adverse Effect.
(e)    Except as set forth on Schedule 4.13(c), with respect to each Website,
the Borrower and its Subsidiaries have taken commercially reasonable steps to:
(i) maintain adequate computer resources to help ensure that no service outages
will occur due to insufficient data-storage, memory, server response levels or
other related reasons (except outages which are at industry acceptable levels);
(ii) protect the confidentiality, integrity and security of such Websites
against any unauthorized use, access, interruption, modification or corruption,
as the case may be; (iii) obtain consent for its acquisition, storage, transfer
and use of personal information as required by applicable Requirements of Law;
and (iv) put in place policies and procedures to limit the liability of the
Borrower and its Subsidiaries as a host of user-generated content, except where
any failure of any of the foregoing could not reasonably be expected to result
in a Material Adverse Effect. All proprietary Intellectual Property produced or
otherwise exclusively generated by or for the Borrower and its Subsidiaries,
whether by assignment, work made for hire or otherwise, including any content
posted on the Websites and which material Intellectual Property is produced
solely by or for the benefit of the Borrower and its Subsidiaries, is owned
exclusively or validly licensed by the Borrower or its Subsidiaries, except
where any failure of any of the foregoing could not reasonably be expected to
result in a Material Adverse Effect. The Borrower has taken reasonable steps to
ensure that all Persons (including current and former employees of the Borrower
and its Subsidiaries and any independent contractors) who create or contribute
to proprietary Intellectual Property owned or used by the Borrower and its
Subsidiaries in the conduct of its respective businesses have assigned in
writing to the Borrower or such Subsidiaries all of their rights therein that
did not initially vest with the Borrower or its Subsidiaries by operation of
law, except where any failure of any of the foregoing could not reasonably be
expected to result in a Material Adverse Effect.
(f)    Except as set forth on Schedule 4.13(d), the material properties of the
Borrower and each Subsidiary are insured with financially sound and reputable
insurance companies which are not Affiliates of the Borrower, in such amounts
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or any applicable Subsidiary operates.
Section 4.29.    Disclosure. The Borrower has duly filed all reports required to
be filed with the Securities and Exchange Commission. None of the reports
(including without limitation all reports that the Borrower is required to file
with the Securities and Exchange Commission), financial statements, certificates
or other information furnished by or on behalf of the Borrower or any other Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation or syndication of this Agreement, any other Transaction Document
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the

92



--------------------------------------------------------------------------------



statements therein, taken as a whole, in light of the circumstances under which
they were made, not misleading; provided, that with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
Section 4.30.    Labor Relations. There are no strikes, lockouts or other labor
disputes or grievances against the Borrower or any Subsidiary, or, to the
Borrower’s knowledge, threatened against the Borrower or any of its
Subsidiaries, and no unfair labor practice, charges or grievances are pending
against the Borrower or any of its Subsidiaries, or to the Borrower’s knowledge,
threatened against any of them before any Governmental Authority which, as to
any of the foregoing, has had or could reasonably be expected to have a Material
Adverse Effect. All payments due from the Borrower or any Subsidiary pursuant to
the provisions of any collective bargaining agreement have been paid or accrued
as a liability on the books of the Borrower or any such Subsidiary, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
Section 4.31.    Subsidiaries and Joint Ventures. Schedule 4.16 sets forth, as
of the Closing Date, each Subsidiary and each joint venture of the Borrower and
each Subsidiary, and, for each Person set forth thereon, a complete and accurate
statement of (i) the percentage ownership of each such Person by the Borrower or
any Subsidiary of the Borrower, (ii) the state or other jurisdiction of
incorporation or formation, as appropriate, of each such Person, and the type of
legal entity for each such Person, (iii) each state in which each such Person is
qualified to do business and (iv) all of each such Person’s trade names, trade
styles or doing business forms which such Person has used or under which such
Person has transacted business during the five (5) year period immediately
preceding the Closing Date. As of the Closing Date, neither the Borrower nor any
Subsidiary is a partner or joint venturer in any partnership or joint venture
other than as expressly set described on Schedule 4.16.
Section 4.32.    Solvency. After giving effect to the execution and delivery of
the Transaction Documents and the consummation of the Transactions, the Borrower
and its Subsidiaries, taken as a whole, will not be “insolvent” within the
meaning of such term as defined in § 101 of Title 11 of the United States Code,
as amended from time to time, or be unable to pay their debts generally as such
debts become due, or have an unreasonably small capital to engage in any
business or transaction, whether current or contemplated.
Section 4.33.    OFAC. Neither any Loan Party nor any of its Subsidiaries or
Affiliates (i) is a Sanctioned Person, (ii) has any of its assets in Sanctioned
Countries, or (iii) derives any of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loans hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to
a Sanctioned Person or a Sanctioned Country or for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended and in effect from time to time.

93



--------------------------------------------------------------------------------



Section 4.34.    Patriot Act. Neither any Loan Party nor any of its Subsidiaries
is an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act or any enabling legislation or executive order
relating thereto. Neither any Loan Party nor any or its Subsidiaries is in
violation of (a) the Trading with the Enemy Act, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act. None of the Loan Parties (i) is a
blocked Person described in Section 1 of the Anti-Terrorism Order or (ii) to the
best of its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked Person.
Section 4.35.    Anti-Money Laundering Laws. Neither any Loan Party nor any of
its Subsidiaries and, to the knowledge of senior management of the Borrower, any
officers or directors of such Loan Party or such Subsidiary (i) has violated or
is in violation, in each case in any material respect, of any applicable
Anti-Money Laundering Laws or (ii) has engaged or engages in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of offenses designated in any
applicable Requirement of Law, regulation or other binding measure implementing
the “Forty Recommendations” and “Nine Special Recommendations” published by the
Organization for Economic Cooperation and Development’s Financial Action Task
Force on Money Laundering.
Section 4.36.    Security Interests. The security interests created by the
Security Agreement and the other Security Documents in favor of the
Administrative Agent for the benefit of the Lenders are, as of the Closing Date,
legal, valid and enforceable security interests in all right, title and interest
of the Loan Parties in the Collateral, and the Administrative Agent, for the
benefit of the Lenders, has a fully perfected first lien on, and security
interest in, all right, title and interest in all of the collateral described
therein (subject only to Permitted Liens which are prior as a matter of law).
Section 4.37.    Use of Proceeds. The proceeds of the Loans and Letters of
Credit are intended to be and shall be used solely for the purposes set forth in
and permitted by Section 5.9.

94



--------------------------------------------------------------------------------



Section 4.38.    Licenses; FCC.
(a)    The Borrower and its Subsidiaries hold such validly issued Licenses as
are necessary to operate the Stations as they are currently operated, and each
such License is in full force and effect, are valid for the balance of the
current license term and are unimpaired by any act or omission of the Borrower
or its Subsidiaries in any material manner. As of the Closing Date, the
Stations, together with their Licenses granted or assigned to the Borrower or
its Subsidiaries, are identified on Schedule 4.23, and each such License has the
expiration date set forth on Schedule 4.23. As of the Closing Date, there are no
conditions upon the Licenses except those conditions stated on the face thereof
or conditions applicable to the stations of such class generally under the
Communications Laws. Except as otherwise set forth on Schedules 4.23 and
4.23(b), each Station is being operated materially in accordance with the terms
and conditions of the Licenses applicable to it and the Communications Laws.
(b)    Except as otherwise set forth on Schedule 4.23(b) and excluding any
customary applications filed with the FCC seeking the renewal of a License for
so long as no Person has filed with the FCC a Petition to Deny such application,
no proceedings are pending or, to the knowledge of the Borrower, are threatened,
before the FCC that reasonably would be expected to result in the revocation,
adverse modification, nonrenewal or suspension of the main station broadcast
License for any full-power and full-service television broadcast Station of the
Borrower or any Subsidiary, the issuance of any cease and desist order, or the
imposition of any fines, forfeitures or other administrative actions by the FCC
with respect to any Station, other than any proceedings which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
(c)    All reports, applications and other documents required to be filed by the
Borrower and its Subsidiaries with the FCC with respect to the Stations have
been timely filed, and all such reports, applications and documents are true,
correct and complete in all respects, except where the failure to make such
timely filing or any inaccuracy therein could not reasonably be expected to have
a Material Adverse Effect, and except as otherwise set forth on Schedule
4.23(b), the Borrower has no knowledge of any matters which could reasonably be
expected to result in the suspension, adverse modification, revocation of, or
the refusal to renew, any License or the imposition on the Borrower or any
Subsidiary of any fines or forfeitures by the FCC which could reasonably be
expected to result in a Material Adverse Effect.
Section 4.39.    Transactions. The Borrower has furnished to the Administrative
Agent true, complete and correct copies of the MTA and any other material
Transaction Agreements specifically requested by the Administrative Agent,
including all schedules, exhibits and annexes thereto. The MTA has not
subsequently been amended, supplemented, or modified (other than amendments,
supplements and modifications, if any, delivered to the Administrative Agent and
as expressly permitted by this Agreement) and constitute the complete
understanding among the parties thereto in respect of the matters and
transactions covered thereby. Each Loan Party has received (i) all waivers and
consents from any Governmental Authority as are necessary in connection with the
consummation of the transactions contemplated in any Transaction Documents
(including the Transactions) and (ii) all third party consents and approvals
required pursuant to any Material

95



--------------------------------------------------------------------------------



Contract with any other Person and all consents and approvals as may be
necessary in connection with the consummation of the transactions contemplated
by the MTA.
ARTICLE V

AFFIRMATIVE COVENANTS


The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
Section 5.16.    Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:
(c)    as soon as available and in any event within 90 days after the end of
each Fiscal Year of the Borrower, a copy of the annual audited report for such
Fiscal Year for the Borrower and its Subsidiaries, containing a consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of operation, stockholders’ equity
and cash flows (together with all footnotes thereto) of the Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
reported on by Deloitte & Touche LLP or other independent public accountants of
nationally recognized standing (without a “going concern” or like qualification,
exception or explanation and without any qualification or exception as to scope
of such audit) to the effect that such financial statements present fairly in
all material respects the financial condition and the results of operations of
the Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis
in accordance with GAAP and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with Public Company Accounting Oversight Board (U.S.) Standards;
(d)    as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of the Borrower, an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter and the related unaudited consolidated statements of
operations and cash flows of the Borrower and its Subsidiaries for such Fiscal
Quarter and the then elapsed portion of such Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of the Borrower’s previous Fiscal Year;
(e)    [reserved];
(f)    concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by the chief
financial officer or treasurer of the Borrower, (i) certifying as to whether
there exists a Default or Event of Default on the date of such certificate, and
if a Default or an Event of Default then exists, specifying the details thereof
and the action which the Borrower has taken or proposes to take with respect
thereto, (ii) setting forth in reasonable detail calculations demonstrating
compliance with the Financial Covenant (whether or not the Financial Covenant is
then in effect), and (iii) stating whether any change in GAAP or the application
thereof has occurred since the date of the Borrower’s audited financial
statements referred to in Section 4.5 and, if any change has occurred,
specifying the effect of such

96



--------------------------------------------------------------------------------



change on the financial statements accompanying such certificate; provided,
however, that no action shall be required by the Borrower under this clause
(iii) to the extent any such change in GAAP or the application thereof does not
affect or apply to the Borrower or its Subsidiaries, including the presentation
by the Borrower of its financial statements;
(g)    concurrently with the delivery of the financial statements referred to in
clause (a) above, a list of (i) all sales or other dispositions of assets made
pursuant to Section 7.6(c), Section 7.6(g) and Section 7.6(h) (designating, in
the case of such clauses (c) and (h), in such listing whether the Borrower is
deeming any sale or disposition to be made under clause (c) or (h) of Section
7.6) of this Agreement by the Borrower and its Subsidiaries during the Fiscal
Year most recently ended, including a description of the type of replacement
assets and amount and type of other proceeds, if any, received from such sales
or other dispositions and (ii) all Persons that the Borrower is identifying to
the Administrative Agent as Disqualified Institutions (the “DQ List”) (provided
that such Persons shall only constitute Disqualified Institutions if they are
direct competitors of the Borrower and its Subsidiaries and are engaged in at
least one of the same lines of business as the Borrower and its Subsidiaries);
(h)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower or any Subsidiary to its shareholders
generally, as the case may be;
(i)    no later than sixty (60) days after the end of each Fiscal Year, an
annual budget for the current Fiscal Year approved by the board of directors of
the Borrower including, without limitation, a four-quarter projected income
statement, balance sheet and statement of cash flows on a quarter-by-quarter
basis;
(j)    promptly, but in any event within three (3) Business Days of the
execution thereof, a copy of any amendment, supplement or other modification to
the MTA; and
(k)    promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.
In the event that any financial statement delivered pursuant to Section 5.1(a)
or Section 5.1(b) or any Compliance Certificate is shown to be inaccurate
(regardless of whether this Agreement or any Commitment is in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin or higher fees for any period (an
“Applicable Period”) than the Applicable Margin or fees applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Period, (ii) the Applicable Margin or fees for such Applicable Period shall be
determined in accordance with the corrected Compliance Certificate, and (iii)
the Borrower shall immediately pay to the Administrative Agent the accrued
additional interest or fee amount owing as a result of such increased Applicable
Margin or fees for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent to the

97



--------------------------------------------------------------------------------



Obligations in accordance with Section 2.12. This Section 5.1 shall not limit
the rights of the Administrative Agent or the Lenders with respect to Section
2.13(c) and Article VIII hereof.
Any financial statements delivered pursuant to this Section 5.1 shall include
segment reporting in accordance with FASB ASC 280.
Section 5.17.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(i)    the occurrence of any Default or Event of Default;
(j)    (i) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Borrower, affecting the Borrower or any Subsidiary or any of their
respective assets, franchises or licenses (including their Licenses) which, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect or (ii) the loss of any material License to the extent that a
Responsible Officer of a Loan Party has knowledge of the loss of such License;
(k)    the occurrence of any event or any other development by which the
Borrower or any Subsidiary (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
(l)    the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000;
(m)    the occurrence of any default or event of default, or the receipt by the
Borrower or any Subsidiary of any written notice of an alleged default or event
of default, with respect to any Material Indebtedness of the Borrower or any
Subsidiary;
(n)    upon (and in any event within five (5) Business Days of) the Borrower’s
obtaining knowledge of the institution of, or a written threat of, any action,
suit, governmental investigation or arbitration proceeding against the Borrower
or any Subsidiary, which action, suit, governmental investigation or arbitration
proceeding, if adversely determined, could expose, in the Borrower’s reasonable
judgment, the Borrower or any Subsidiary to liability in an aggregate amount in
excess of $10,000,000; and
(o)    any other development in the business or affairs of the Borrower or a
Subsidiary that results in, or could reasonably be expected to result in, a
Material Adverse Effect.    

98



--------------------------------------------------------------------------------



(p)    Each notice delivered under this Section 5.2 shall be accompanied by a
written statement of a Responsible Officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
Section 5.18.    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to, except as permitted by Section 7.3(a), preserve, renew and maintain in full
force and effect its legal existence and its respective rights, licenses
(including Licenses), permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business and will
continue to engage in the same business as presently conducted or such other
businesses that are reasonably related thereto; provided, that nothing in this
Section 5.3 shall prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 7.3.
Section 5.19.    Compliance with Laws, Etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
Section 5.20.    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay and discharge all of its obligations and liabilities
(including without limitation all taxes, assessments and other government
charges, levies and all other claims that could result in a statutory Lien)
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (ii) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to pay or discharge any such obligations or liabilities could not
reasonably be expected to result in a Material Adverse Effect.
Section 5.21.    Books and Records. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries shall be made of all financial transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of the Borrower in conformity with GAAP.
Section 5.22.    Visitation, Inspection, Etc. The Borrower will, and will cause
each of its Subsidiaries to, permit any representative of the Administrative
Agent, so long as the same does not unreasonably interfere with the business of
the Borrower or any Subsidiary, to visit and inspect its properties, to examine
its books and records and to make copies and take extracts therefrom, and to
discuss its affairs, finances and accounts with any of its officers and with its
independent certified public accountants, all at such reasonable times and as
often as the Administrative Agent may reasonably request after reasonable prior
notice to the Borrower, however, if an Event of Default has occurred and is
continuing, no prior notice shall be required; provided, that each Person
obtaining any such information shall hold all such information in accordance
with, and subject to, the confidentiality provisions of Section 10.11.
Section 5.23.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of

99



--------------------------------------------------------------------------------



its business in good working order and condition, ordinary wear and tear
excepted, (b) maintain with financially sound and reputable insurance companies
which are not Affiliates of the Borrower (i) insurance with respect to its
properties and business, and the properties and business of its Subsidiaries,
against loss or damage of the kinds customarily insured against by companies in
the same or similar businesses operating in the same or similar locations
(including, in any event, flood insurance with respect to any applicable Real
Estate subject to a Mortgage) and (ii) all insurance required to be maintained
pursuant to the Security Documents, and will, upon request of the Administrative
Agent, furnish to each Lender at reasonable intervals a certificate of a
Responsible Officer setting forth the nature and extent of all insurance
maintained by the Borrower and its Subsidiaries in accordance with this Section
5.8, (c) maintain the Licenses and all other licenses, permits, permissions and
other authorizations used or necessary to operate the radio and television
stations as operated from time to time by the Borrower and its Subsidiaries,
except to the extent that the failure to maintain the foregoing would not have a
Material Adverse Effect, (d) file with the FCC (within the time periods required
by the Communications Laws) copies of the Loan Documents to the extent required
under Communications Laws, and take such other action as is necessary under the
rules and regulations of the FCC to effect the purposes of the Loan Documents,
except to the extent that the failure to do so would not have a Material Adverse
Effect and (e) at all times shall name the Administrative Agent as additional
insured on all liability policies of the Borrower and its Subsidiaries and as
loss payee (pursuant to a loss payee endorsement approved by the Administrative
Agent) on all casualty and property insurance policies of the Loan Parties.
Section 5.24.    Use of Proceeds and Letters of Credit. The Borrower will use
the proceeds of the Term Loans funded on the Closing Date to (i) pay the Closing
Date Dividend, (ii) repay in full all Indebtedness and other obligations owing
under and in connection with the Journal Credit Agreement and (iii) pay a
portion of the costs and expenses related to the consummation of the
Transactions. The Borrower will use the proceeds of Revolving Loans to finance
working capital needs, Capital Expenditures, acquisitions permitted pursuant to
Section 7.3(b), Investments permitted pursuant to Section 7.4(e), (f) and (g)
and for other general corporate purposes of the Borrower and its Subsidiaries
after the Closing Date. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulation T, Regulation U or Regulation X. All Letters of Credit will be used
for general corporate purposes.
Section 5.25.    Further Assurances. The Borrower will, and will cause each
Subsidiary to, execute any and all further documents, agreements and
instruments, and take all such further actions which may be required under any
applicable law, or which the Administrative Agent or any Lender may reasonably
request, to effectuate the transactions contemplated by the Loan Documents.
Section 5.26.    The Blocked Accounts.
(f)    Each Collateral Related Account owned or maintained by the Borrower or
any other Loan Party shall be maintained at a bank or financial institution
which is reasonably acceptable to the Administrative Agent (each such bank, a
“Cash Management Bank”). As of the Closing Date, each deposit account and
securities account of each Loan Party is listed on Schedule

100



--------------------------------------------------------------------------------



5.11(a) and such schedule designates which accounts are Collateral Related
Accounts. Each Collateral Related Account maintained by a Loan Party (each such
account, a “Blocked Account”) shall be subject to a Blocked Account Agreement;
provided, that, the Journal Deposit Accounts shall not be required to be subject
to a Blocked Account Agreement until January 1, 2016; provided, further, that
any Journal Deposit Account that is closed prior to January 1, 2016 shall not be
required to be subject to a Blocked Account Agreement. Each such Blocked Account
Agreement shall provide, among other things, that from and after the Closing
Date (or the date on which such Blocked Account Agreement becomes effective),
the relevant Cash Management Bank, agrees, from and after the receipt of a
notice (an “Activation Notice”) from the Administrative Agent (which Activation
Notice may, or shall if directed by the Required Lenders, be given by the
Administrative Agent at any time at which an Event of Default has occurred and
is continuing), to forward immediately all amounts in each Collateral Related
Account, as the case may be to the Administrative Agent per its instructions and
to commence the process of daily sweeps from such account to the Administrative
Agent.
(g)    In the event that any Loan Party shall at any time receive any
remittances of any of the foregoing directly or shall receive any other funds
representing proceeds of the Collateral, such Loan Party shall hold the same as
trustee for the Administrative Agent, shall segregate such remittances from its
other assets, and shall promptly deposit the same into a Blocked Account.
Section 5.27.    Formation of Subsidiaries.
(g)    [Reserved]
(h)    If, at any time, the aggregate revenue or assets (on a non-consolidated
basis) of the Borrower and those Subsidiaries that are then Subsidiary Loan
Parties are less than the Aggregate Subsidiary Threshold, then the Borrower
shall cause one or more other Subsidiaries (other than Foreign Subsidiaries) to
become additional Subsidiary Loan Parties, as provided in clause (d) below,
within ten (10) Business Days after such revenues or assets become less than the
Aggregate Subsidiary Threshold so that after including the revenue and assets of
any such additional Subsidiary Loan Parties, the aggregate revenue and assets
(on a non-consolidated basis) of the Borrower and all such Subsidiary Loan
Parties would equal or exceed the Aggregate Subsidiary Threshold.
(i)    The Borrower may elect at any time to have any Subsidiary become an
additional Subsidiary Loan Party as provided in clause (d) below. Upon the
occurrence and during the continuation of any Event of Default, if the Required
Lenders so direct, the Borrower shall (i) cause all of its Subsidiaries to
become additional Subsidiary Loan Parties, as provided in clause (d) below,
within ten (10) Business Days after the Borrower’s receipt of written
confirmation of such direction from the Administrative Agent.
(j)    A Subsidiary (other than a Foreign Subsidiary) shall become an additional
Subsidiary Loan Party by executing and delivering to the Administrative Agent a
Subsidiary Guaranty Supplement, accompanied by (i) all other Loan Documents
related thereto, (ii) certified copies of certificates or articles of
incorporation or organization, by-laws, membership operating agreements, and
other organizational documents, appropriate authorizing resolutions of the board

101



--------------------------------------------------------------------------------



of directors of such Subsidiaries, and opinions of counsel comparable to those
delivered pursuant to Section 3.1(b), and (iii) such other documents as the
Administrative Agent may reasonably request. No Subsidiary that becomes a
Subsidiary Loan Party shall thereafter cease to be a Subsidiary Loan Party or be
entitled to be released or discharged from its obligations under the Subsidiary
Guaranty Agreement.
(k)    At the time of the formation or acquisition by any Loan Party of a direct
Foreign Subsidiary which is a Material Subsidiary, the Borrower shall pledge, or
cause to be pledged, to the Administrative Agent, for its benefit and the
benefit of Lenders, 65% of the Equity Interests of such Subsidiary (or, if the
aggregate ownership interest of the Loan Parties is less than 65%, all of the
Equity Interests owned by the Loan Parties) to secure the Obligations; provided,
however, that, so long as the total assets owned by each of the Foreign
Subsidiaries whose Equity Interests have not been pledged pursuant to this
Section 5.12 does not exceed $10,000,000 in the aggregate at the time of
determination, such pledge of the Equity Interests of such Foreign Subsidiary
shall not be required.
(l)    Nothing in this Section 5.12 shall authorize the Borrower or any
Subsidiary of the Borrower to form or acquire any Subsidiary unless the
formation or acquisition of such Subsidiary is permitted pursuant to Article
VII. Any document, agreement or instrument executed or issued pursuant to this
Section 5.12 shall be a “Loan Document” for purposes of this Agreement.
Section 5.28.    Real Estate.
(b)    The Loan Parties shall not be required to provide Mortgages or any
related documents with respect to Real Estate acquired by them after the Closing
Date.
(c)    The Loan Parties shall not be required to obtain any Collateral Access
Agreements that have not been obtained prior to the Closing Date.
Section 5.29.    Corporate Credit Ratings.
The Borrower shall use commercially reasonable efforts to obtain and maintain a
public corporate family and/or corporate credit rating, as applicable, and
public ratings in respect of the Facilities, in each case from each of S&P and
Moody’s.
Section 5.30.    Post-Closing Obligations.
The Borrower shall deliver to the Administrative Agent each of the documents,
instruments, agreements and other items described on Schedule 5.15, and/or take
the actions described on Schedule 5.15 on or prior to the date(s) specified with
respect to such delivery as set forth on Schedule 5.15, as such dates may be
extended by the Administrative Agent. All such deliverables shall be in form and
substance reasonably satisfactory to the Administrative Agent.



102



--------------------------------------------------------------------------------



ARTICLE VI

FINANCIAL COVENANT


The Borrower covenants and agrees that so long as any Lender has a Revolving
Commitment hereunder or any Obligation under the Revolving Facility remains
unpaid or outstanding (or, with respect to Section 6.2 only, so long as any
Lender has a Commitment hereunder or any Obligation remains unpaid or
outstanding):
Section 6.16.    Total Net Leverage Ratio. The Borrower shall not permit the
Total Net Leverage Ratio on the last day of any Fiscal Quarter (beginning with
the Fiscal Quarter ending after the Closing Date) to exceed 4.00 to 1.00;
provided that the provisions of this Section 6.1 shall not be applicable with
respect to the last day of any Fiscal Quarter if on such day the Revolving
Credit Exposure of all Lenders (excluding LC Exposure with respect to Letters of
Credit that (x) have been Cash Collateralized by the Borrower to at least the
Minimum Collateral Amount and (y) are outstanding on the Closing Date (including
any renewals or other modifications thereof that do not increase the face amount
thereof)) is less than 20% of the Aggregate Revolving Commitments.
Section 6.17.    Pro Forma Adjustments. With respect to any period during which
a Permitted Acquisition or a Disposition has occurred (each, a “Subject
Transaction”), for purposes of determining the Total Net Leverage Ratio
(including for purposes of determining compliance with Section 6.1) or the
Senior Secured Net Leverage Ratio, Consolidated EBITDA shall be calculated with
respect to such period on a Pro Forma Basis (including pro forma adjustments
approved by the Administrative Agent in its sole discretion which are not
otherwise contemplated in the definition of “Consolidated EBITDA”) using the
historical audited financial statements of any business so acquired or to be
acquired or sold or to be sold and the consolidated financial statements of the
Borrower and its Subsidiaries which shall be reformulated as if such Subject
Transaction, and any Indebtedness incurred or repaid in connection therewith,
had been consummated or incurred or repaid at the beginning of such period (and
assuming that such Indebtedness bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the weighted
average of the interest rates applicable to outstanding Loans incurred during
such period); provided that if such business so acquired does not have
historical audited financial statements, unaudited financial statements which
are in form and substance reasonably acceptable to the Administrative Agent may
be used in lieu thereof.
ARTICLE VII
NEGATIVE COVENANTS
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:
Section 7.16.    Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:
(e)    Indebtedness created pursuant to the Loan Documents;
(f)    Indebtedness of the Borrower and its Subsidiaries existing on the Closing
Date and set forth on Schedule 7.1 and any Permitted Refinancing thereof;

103



--------------------------------------------------------------------------------



(g)    Indebtedness of the Borrower or any Subsidiary (i) incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvements and (ii) any Permitted Refinancing of any of the
foregoing; provided, further, that the aggregate principal amount of such
Indebtedness under this clause (c) does not exceed $50,000,000 at any time
outstanding;
(h)    Indebtedness of the Borrower owing to any Subsidiary or of any Subsidiary
owing to the Borrower or any other Subsidiary, in each case, to the extent
constituting an Investment permitted by Section 7.4; provided that any
Indebtedness of the Borrower or any Subsidiary Loan Party in each case to any
Subsidiary that is not a Subsidiary Loan Party shall be subordinated to the
Obligations in a manner reasonably acceptable to the Administrative Agent;
(i)    Indebtedness in respect of Hedging Obligations permitted by Section 7.10;
(j)    Indebtedness of the Borrower or any Subsidiary (i) assumed in connection
with any Permitted Acquisition (including Permitted Refinancings thereof) and
(ii) consisting of seller notes incurred by the Borrower or any Subsidiary in
connection with any Permitted Acquisition; provided that (x) in the case of
clause (i) above, (1) such Indebtedness was not assumed or incurred in
contemplation of such Permitted Acquisition and (2) the only obligors with
respect to any such Indebtedness shall be those Persons who were obligors of
such Indebtedness prior to such Permitted Acquisition (or in the case of a
purchase of assets, the purchaser of such assets) and (y) both as of the date of
the assumption or incurrence of such Indebtedness and immediately after giving
effect thereto on a Pro Forma Basis, the Borrower is in compliance with the
ratio set forth in Section 7.3(b)(ii) and no Default or Event of Default shall
have occurred and be continuing or would result therefrom; provided that the
aggregate principal amount of such Indebtedness assumed or seller notes incurred
under this Section 7.1(f) do not exceed the greater of $50,000,000 and 2.5% of
Consolidated Total Assets;
(k)    Guarantee Obligations incurred by the Borrower or any of its Subsidiaries
of Indebtedness of the Borrower or any of its Subsidiaries so long as such
Indebtedness and, if applicable, Guarantee Obligation, is permitted under this
Section 7.1; provided that (x) Guarantee Obligations by the Borrower or any
Subsidiary Loan Party of Indebtedness of a Subsidiary which is not a Subsidiary
Loan Party shall be subject to Section 7.4 (with the amount of such Guarantee
Obligations by the Borrower or any Subsidiary Loan Party of Indebtedness of a
Subsidiary which is not a Subsidiary Loan Party considered an Investment) and
(y) Guarantee Obligations permitted under this clause (g) shall be subordinated
to the Obligations to the same extent as the terms of the Indebtedness so
guaranteed;
(l)    Indebtedness consisting of contingent liabilities in respect of any
indemnification, working capital adjustment, purchase price adjustment,
non-compete, consulting, deferred compensation, earn-out obligations, contingent
consideration, contributions, and similar obligations, incurred in connection
with any Permitted Acquisition, any Investment permitted under Section 7.4 or
any disposition permitted under Section 7.6; provided that both as of the date
of the

104



--------------------------------------------------------------------------------



Incurrence of such Indebtedness and immediately after giving effect thereto on a
Pro Forma Basis, the Borrower is in compliance with the ratio set forth in
Section 7.3(b)(ii) and no Default or Event of Default shall have occurred and be
continuing or would result therefrom;
(m)    Indebtedness consisting of the financing of insurance premiums in respect
of insurance required by this Agreement or otherwise incurred in the ordinary
course of business;
(n)    cash management obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business;
(o)    Other Indebtedness Incurred by the Borrower or any Subsidiary so long as
(i) no Default or Event of Default exists at the time of Incurrence thereof or
would result therefrom, (ii) after giving effect to the Incurrence of such
Indebtedness, the Total Net Leverage Ratio on a Pro Forma Basis shall not exceed
4.50 to 1.00, (iii) such Indebtedness is unsecured or is secured by a Lien
permitted by Section 7.2(e), (iv) the Weighted Average Life to Maturity
applicable to such Indebtedness is not shorter than the Term Loans hereunder,
(v) such Indebtedness does not mature prior to the date occurring 91 days
following the later of the Revolving Commitment Termination Date and the Term
Loan Maturity Date (in effect as of the date such Indebtedness is Incurred),
(vi) the terms of such Indebtedness (including, without limitation, all
covenants, defaults, guaranties, and remedies, but excluding as to interest
rate, call protection and redemption premium), taken as a whole, are no more
restrictive or onerous in any material respect than the terms applicable to the
Borrower under this Agreement and the other Loan Documents, unless the Borrower
offers to amend this Agreement to include any such more restrictive or onerous
terms, provided that a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent at least five (5) Business Days (or such
shorter period as the Administrative Agent may reasonably agree) prior to the
Incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or the then most
current drafts of the documentation relating thereto, certifying that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement of this sub-clause (vi) shall be conclusive evidence that
such terms and conditions satisfy such foregoing requirement, (vii) such
Indebtedness shall not be Guaranteed by any Person other than the Guarantors and
any immaterial Subsidiaries which are not Guarantors as approved by the
Administrative Agent, (viii) such Indebtedness is not secured by any Lien on any
property or assets of the Borrower or any of its Subsidiaries other than
property or assets constituting Collateral under the Loan Documents; (ix) prior
to the Incurrence of such Indebtedness, the Borrower shall have delivered to the
Administrative Agent a certificate from a Responsible Officer of the Borrower
certifying as to compliance with the requirements of preceding clauses (i)
through (viii) together with a Compliance Certificate setting forth in
reasonable detail the calculations of the Total Net Leverage Ratio and executed
by a Responsible Officer of the Borrower certifying the requirements of the
preceding clause (ii) have been met; and (x) any secured Indebtedness permitted
under this Section 7.1(k) shall be subject to intercreditor arrangements
reasonably satisfactory to Administrative Agent.
(p)    Other Indebtedness Incurred by the Borrower or any Subsidiary; provided
that (i) no Default or Event of Default exists at the time of Incurrence thereof
or would result

105



--------------------------------------------------------------------------------



therefrom and (ii) the aggregate principal amount of Indebtedness outstanding
under this clause (l) at any time does not at any time exceed the greater of (x)
$15,000,000 and (y) 1.00% of Consolidated Total Assets.
Section 7.17.    Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of its
assets or property now owned or hereafter acquired or, except:
(g)    Permitted Liens;
(h)    purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition,
improvement or completion of the construction thereof; (iii) such Lien does not
extend to any other asset; and (iv) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;
(i)    extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) and (b) of this Section 7.2; provided, that the principal amount
of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby;
(j)    Liens existing on property of a Subsidiary or other property acquired by
the Borrower or any of its Subsidiaries at the time of its acquisition after the
Closing Date pursuant to a Permitted Acquisition or other Investment permitted
hereunder; provided that (i) such Lien was not created in contemplation of such
acquisition, (ii) such Lien does not extend to or cover any other assets or
property other than the property and assets of such Subsidiary at the time of
the acquisition (and after acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), and (iii) the Indebtedness secured thereby is permitted under
Section 7.1(f); and
(k)    other Liens securing Indebtedness permitted to be incurred under
Section 7.1(k); provided, that on the date of the granting of any such Lien,
after giving effect to the Incurrence of the entire committed amount of the
Indebtedness secured thereby, on a Pro Forma Basis, the Senior Secured Net
Leverage Ratio shall not exceed 3.50 to 1.00 as of the last day of the most
recently ended Fiscal Quarter for which financial statements were required to
have been delivered under Section 5.1 hereof. Prior to granting any Liens
pursuant to this clause (e), the Borrower shall deliver to the Administrative
Agent a Compliance Certificate setting forth in reasonable detail the
calculations of the Senior Secured Net Leverage Ratio and executed by a
Responsible Officer of the Borrower certifying the requirements of this clause
(e) have been met.

106



--------------------------------------------------------------------------------



Each Lender agrees that the Liens permitted under clause (e) above which secure
Indebtedness permitted to be incurred under Section 7.1(k) may be pari passu
with Liens securing the Obligations pursuant to intercreditor arrangements
reasonably satisfactory to Administrative Agent.
Section 7.18.    Fundamental Changes; Permitted Acquisitions.
(e)    The Borrower will not, and will not permit any of its Subsidiaries to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it (except, in either case, as may be permitted
by clause (b) immediately below), or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or all
or substantially all of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided,
that if at the time thereof and immediately after giving effect thereto on a pro
forma basis, no Default or Event of Default shall have occurred and be
continuing (i) a Subsidiary of the Borrower may merge with and into the Borrower
or another Subsidiary; provided, that, (A) in the case of a merger involving the
Borrower, the Borrower shall be the survivor of such merger and (B) in the case
of a merger involving a Loan Party, a Loan Party shall be the survivor of such
merger, (ii) a Subsidiary of the Borrower may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to a Loan Party, (iii) a
Subsidiary of the Borrower may liquidate or dissolve in accordance with
applicable law if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and its Subsidiaries and
will not adversely affect the Borrower’s ability to perform its obligations
under this Agreement, and (iv) on the Closing Date, the Borrower and its
Subsidiaries shall be permitted to consummate all of the Spin/Merger Related
Transactions to the extent any such Spin/Merger Related Transaction would be
prohibited by this Section.
(f)    No Loan Party will acquire (whether by purchase, merger or otherwise) all
or substantially all of the assets of, all or a majority of the Equity Interests
of, or a business line, unit or division of, any Person (the “Permitted
Acquisition Target”) (in each case, a “Permitted Acquisition”) unless each of
the following conditions shall have been satisfied or waived by the Requisite
Lenders:
(i)    any Person or assets or division as acquired in accordance herewith shall
be in same business or lines of business in which the Borrower and/or its
Subsidiaries are engaged as of the Closing Date or similar, related, ancillary
or complementary businesses, and which business would not subject the
Administrative Agent or any Lender to regulatory or third party approvals in
connection with the exercise of its rights and remedies under this Agreement or
any other Loan Documents other than approvals applicable to the exercise of such
rights and remedies with respect to the Loan Parties prior to such Permitted
Acquisition;
(ii)    the Borrower shall have delivered to Administrative Agent, at least 10
Business Days (or such shorter period agreed to by the Administrative Agent)
prior to such proposed acquisition, (A) a Compliance Certificate demonstrating
that, after giving effect to the proposed Permitted Acquisition and the
Incurrence of any Indebtedness in connection therewith on a Pro Forma Basis, the
Total Net Leverage Ratio does not exceed

107



--------------------------------------------------------------------------------



4.50 to 1.00 as of the last day of the most recently ended Fiscal Quarter for
which financial statements were required to have been provided pursuant to
Section 5.1 and (B) all other relevant financial information with respect to
such acquired assets, including the aggregate consideration for such acquisition
and any other information required to demonstrate compliance with the foregoing
clause (A);
(iii)    in the case of the purchase or other acquisition of Equity Interests,
the requisite percentage of Equity Interests (except for any such securities in
the nature of directors’ qualifying shares required pursuant to applicable law)
acquired or otherwise issued by such Person or any newly formed Subsidiary of
the Borrower in connection with such acquisition shall be pledged by the
applicable Loan Party to the Administrative Agent to the extent required by
Section 5.12, and the Borrower shall have taken, or caused to be taken,
promptly, each of the other actions set forth in Section 5.12;
(iv)    the purchase is consummated pursuant to a negotiated acquisition
agreement on a non-hostile basis and approved by the Permitted Acquisition
Target’s board of directors or comparable governing body (and shareholders, if
necessary) prior to the consummation of the Permitted Acquisition;
(v)    the business and assets acquired in such Permitted Acquisition shall be
free and clear of all Liens (other than Liens permitted by Section 7.2);
(vi)    with respect to any transaction or series of related transactions
involving Acquisition Consideration of more than $85,000,000, at least 10
Business Days (or such shorter period agreed to by the Administrative Agent)
prior to such proposed acquisition, the Borrower shall have delivered to
Administrative Agent (i) written notice of such proposed Permitted Acquisition,
which notice shall include a reasonably detailed description of such proposed
Permitted Acquisition, (ii) a copy of the purchase agreement related to the
proposed Permitted Acquisition (and any related documents reasonably requested
by Administrative Agent) and (iii) to the extent available, quarterly and annual
financial statements of the Person whose Equity Interests or assets are being
acquired for the twelve (12) month period immediately prior to such proposed
Permitted Acquisition, including any audited financial statements for such
period that are available; and
(vii)    at the time of such Permitted Acquisition and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing.
For the avoidance of doubt, so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower shall be permitted to consummate the
Broadcast Merger on the Closing Date.


(g)    The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the Closing Date and businesses reasonably
related, ancillary or complementary thereto.

108



--------------------------------------------------------------------------------



Section 7.19.    Investments, Loans, Etc. The Borrower will not, and will not
permit any of its Subsidiaries to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly-owned Subsidiary prior to
such merger), any Equity Interests, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make any loans or advances to, or make any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person that constitute a
business unit or division of such another Person, or purchase or acquire all or
substantially all of the assets of another Person, or create or form any
Subsidiary (all of the foregoing being collectively called “Investments”) other
than Investments constituting Permitted Acquisitions; provided, that:
(d)    the Borrower and its Subsidiaries may make and hold Permitted
Investments;
(e)    (i) the Borrower and its Subsidiaries may hold the Investments existing
on the Closing Date and set forth on Schedule 7.4 and (ii) any Loan Party may
make Investments in any other Loan Party:
(f)    any Investments of a Person in existence at the time such Person becomes
a Subsidiary of the Borrower may be held by such Subsidiary; provided that such
Investments were not made in connection with or anticipation of such Person
becoming a Subsidiary of the Borrower;
(g)    the Borrower and its Subsidiaries may hold Investments constituting
non-cash proceeds received in connection with a sale or other disposition of
assets to the extent permitted by Section 7.6 or in connection with the
settlement of obligations owing to it by financially troubled debtors;
(h)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower and its Subsidiaries may make
Investments (and, thereafter, may hold such Investments) in an aggregate amount
not to exceed $40,000,000 per Fiscal Year;
(i)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, and the Senior Secured Net Leverage Ratio does not
exceed 3.00 to 1.00 immediately prior and after giving effect thereto on a Pro
Forma Basis, the Borrower and its Subsidiaries may make additional Investments
(and thereafter hold such Investments). Prior to consummating an Investment
pursuant to this clause (f), the Borrower shall deliver to the Administrative
Agent a Compliance Certificate setting forth in reasonable detail the
calculations of the Senior Secured Net Leverage Ratio and executed by a
Responsible Officer of the Borrower certifying the requirements of this clause
(f) have been met;
(j)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower and its Subsidiaries may make (i) loans
or advances to employees, officers or directors of the Borrower or any of its
Subsidiaries in the ordinary course of business for travel, entertainment,
relocation and related expenses in an aggregate amount not to exceed $7,500,000
at any time and (ii) Investments consisting of deposits, expense prepayments,
accounts receivable arising, trade debt granted and other credits extended to
customers and similar Persons in the ordinary course of business;

109



--------------------------------------------------------------------------------



(k)    a Subsidiary of the Borrower may be established or created (but not
capitalized unless otherwise permitted under this Section 7.4) so long as, to
the extent applicable, the Borrower and such Subsidiary comply with the
provisions of Section 5.12; and
(l)    so long as at the time thereof and immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing,
the Borrower and its Subsidiaries shall be permitted to consummate all of the
Spin/Merger Related Transactions on the Closing Date to the extent any such
Spin/Merger Related Transaction would be prohibited by this Section.
Section 7.20.    Restricted Payments. The Borrower will not, and will not permit
its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend (other than dividends payable by the Borrower solely in
shares of any class of its common stock) on any class of its Equity Interests or
any Equity Interests of Journal pursuant to (or as a result of any claim made
under) Section 6.05 of the MTA, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, or other acquisition of, any Equity Interests of the Borrower,
Journal (pursuant to (or as a result of any claim made under) Section 6.05 of
the MTA) or any Subsidiary or any options, warrants, or other rights to purchase
such Equity Interests, whether now or hereafter outstanding (each, a “Restricted
Payment”); provided, that:
(b)    Subsidiaries of the Borrower may in any event declare and pay cash and
other dividends to the Borrower or another Loan Party;
(c)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom:
(i)    the Borrower and its Subsidiaries may make Restricted Payments after the
Closing Date in an aggregate amount not to exceed $70,000,000; and
(ii)    the Borrower and its Subsidiaries may make additional Restricted
Payments if, as of the date of such proposed Restricted Payment and immediately
after giving effect thereto on a Pro Forma Basis, the Senior Secured Net
Leverage Ratio does not exceed 3.00 to 1.00 and the Borrower delivers to the
Administrative Agent a Compliance Certificate setting forth in reasonable detail
the calculations of the Senior Secured Net Leverage Ratio and executed by a
Responsible Officer of the Borrower certifying the requirements of this clause
(b)(ii) have been met; and
(d)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower and its Subsidiaries may make additional
Restricted Payments in an aggregate amount not to exceed, at any time of
determination, the Option Proceeds Basket Amount;
(e)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower and its Subsidiaries may declare and
make Restricted Payments consisting solely of Equity Interests of the Borrower
that are not Disqualified Equity Interests in connection with the exercise of
warrants, options or other securities convertible into,

110



--------------------------------------------------------------------------------



or exchangeable for, such Equity Interests pursuant to any equity-based
compensation or incentive plan of the Borrower;
(f)    transactions permitted pursuant to Section 7.6(e); and
(g)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower may declare and pay a special cash
dividend on the Closing Date to the holders of its common stock in an aggregate
amount not to exceed $60,000,000 (for the avoidance of doubt, such dividend is
in addition to all other Restricted Payments permitted by any other clause of
this Section 7.5).
Section 7.21.    Sale of Assets. The Borrower will not, and will not permit any
of its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise
dispose of, any of its assets, business or property, whether now owned or
hereafter acquired, or, in the case of any Subsidiary of the Borrower, issue or
sell any shares of such Subsidiary’s Equity Interests to any Person other than
the Borrower or any wholly-owned Subsidiary of the Borrower (or to qualify
directors if required by applicable law), except:
(a)    the sale or other disposition for fair market value of obsolete or worn
out property or other property not necessary for operations disposed of in the
ordinary course of business;
(b)    the sale of inventory and Permitted Investments in the ordinary course of
business;
(c)    so long as no Default or Event of Default then exists or would result
therefrom and the Borrower complies with Section 2.12(c), the sale or other
disposition of assets in connection with Sale/Leaseback Transactions permitted
under Section 7.9;
(d)    the Borrower and its Subsidiaries may grant leases or subleases to other
Persons of excess office or other space so long as such lease or sublease (x)
does not materially interfere with the conduct of the business of the Borrower
or any Subsidiary and (y) is on fair and reasonable terms and conditions;
(e)    so long as no Default or Event of Default then exists or would result
therefrom, the sale or other transfer of assets by the Borrower and its
Subsidiaries to the extent such sale or other transfer (i) constitutes one or
more of the Spin/Merger Related Transactions or (ii) is permitted pursuant to
Section 2.04(c) of the MTA; provided, that, in each case, such sale or other
transfer is consummated in accordance with the terms and conditions of the MTA;
(f)    so long as the Borrower complies with Section 2.12(c), the sale or other
disposition of any asset in connection with any condemnation, casualty event,
eminent domain or similar event;
(g)    the Spin/Merger Divestitures; and
(h)    other sales or other dispositions of assets by the Borrower and/or its
Subsidiaries; provided, that, (i) for any individual sale or disposition or
series of related sales or

111



--------------------------------------------------------------------------------



dispositions with a purchase price of $25,000,000 or more, the Borrower shall
have furnished to the Administrative Agent, not later than the date falling five
(5) Business Days (or such shorter period as the Administrative Agent may agree)
prior to the sale or other disposition, a certificate in form and content
reasonably satisfactory to the Administrative Agent stating (and setting forth
calculation in reasonable detail demonstrating) the EBITDA Percentage
attributable to such sale or distribution and other such assets so sold or
distributed for the periods under clauses (v) and (vi) immediately below, (ii)
both immediately prior to and immediately after giving effect to any such sale
or other disposition, no Default or Event of Default shall have occurred; (iii)
the Borrower complies with Section 2.12(c); (iv) such sale or other disposition
shall be for fair market value as reasonably determined by the Borrower or the
applicable Subsidiary in good faith based on sales of similar assets, if
available; (v) the EBITDA Percentage attributable to such assets, plus the
EBITDA Percentage attributable to all other assets sold or disposed of by the
Borrower and its Subsidiaries pursuant to this clause (h) during the one year
period ending with the date of the sale or other disposition of such asset (but
excluding assets sold or disposed of on or before the Closing Date and any
Spin/Merger Divestitures), shall not exceed 15%; (vi) the EBITDA Percentage
attributable to all assets sold or disposed of by the Borrower and its
Subsidiaries after the Closing Date (but excluding any Spin/Merger Divestitures)
shall not exceed 25%; and (vii) for any individual sale or disposition or series
of related sales or dispositions with a purchase price of $70,000,000 or more,
at least 75% of the consideration shall be in cash.
Section 7.22.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of their
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on a comparable arm’s-length basis from unrelated third parties, (b)
any Restricted Payment permitted by Section 7.5; provided however, this Section
7.7 shall not be deemed to prohibit any of the transactions or relationships
with Affiliates contemplated by the agreements listed on Schedule 7.7 and (c)
the Spin/Merger Related Transactions on the Closing Date.
Section 7.23.    Restrictive Agreements. The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon (a)
the ability of the Borrower or any Subsidiary to create, incur or permit any
Lien upon any of its assets or properties, whether now owned or hereafter
acquired, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its Equity Interests, to make or repay loans or
advances to the Borrower or any other Subsidiary, to Guarantee Indebtedness of
the Borrower or any other Subsidiary or to transfer any of its property or
assets to the Borrower or any Subsidiary of the Borrower; provided, that the
foregoing shall not apply to prohibitions, restrictions and conditions (i)
imposed by law or by this Agreement or any other Loan Document, (ii) customary
prohibitions, restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided such prohibitions,
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder, (iii) in respect of clause (a) only, imposed by any
agreement relating to Indebtedness permitted by this Agreement (A) if, in the
case of secured Indebtedness, such prohibitions, restrictions and conditions
apply only to the property or assets securing such

112



--------------------------------------------------------------------------------



Indebtedness or (B) such Indebtedness is permitted under Section 7.1(e), 7.1(f),
7.1(k) or 7.1(l), (iv) in respect of clause (a) only, that are customary
provisions in leases and other contracts restricting the assignment thereof; and
(v) contained in any agreement in effect at the time a Person becomes a
Subsidiary pursuant to a Permitted Acquisition, so long as such agreement (1)
was not entered into solely in contemplation of such Person becoming a
Subsidiary, (2) applies only to such Person and (3) does not extend to any other
Loan Party.
Section 7.24.    Sale and Leaseback Transactions. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any Property used or useful in
its business, whether now owned or hereinafter acquired, and thereafter rent or
lease such Property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (each, a
“Sale/Leaseback Transaction”), except for (a) any Sale/Leaseback Transaction of
fixed or capital assets acquired or constructed by the Borrower or any
Subsidiary after the Closing Date that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 120 days after the Borrower or such Subsidiary acquires or
completes the construction of such fixed or capital asset so long as the
Borrower applies the proceeds of such Sale/Leaseback Transaction as required in
accordance with Section 2.12(c), and (b) other Sale/Leaseback Transactions if at
the time such Sale/Leaseback Transaction is entered into (i) no Default or Event
of Default has occurred and is continuing, (ii) the aggregate transaction amount
of all Sale/Leaseback Transactions outstanding at such time does not exceed
$40,000,000, and (iii) the Borrower applies such proceeds as required in
accordance with Section 2.12(c).
Section 7.25.    Hedging Transactions. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the Borrower acknowledges that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any common stock or any Indebtedness or (ii)
as a result of changes in the market value of any common stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.
Section 7.26.    Licenses. The Borrower itself shall not hold or acquire any
License; and the Borrower shall not permit any of its Subsidiaries to hold or
acquire an License unless such Subsidiary is a Subsidiary Loan Party.
Section 7.27.    Accounting Changes. The Borrower will not, and will not permit
any of its Subsidiaries to, make any significant change in accounting treatment
or reporting practices, except as required or, so long as the Borrower complies
with the requirements set forth in Section 5.1(d), permitted by GAAP, or change
the fiscal year of the Borrower or of any of its Subsidiaries, except to change
the fiscal year to conform its fiscal year to that of the Borrower.

113



--------------------------------------------------------------------------------



Section 7.28.    Government Regulation. The Borrower will not, and will not
permit any of its Subsidiaries to (a) be or become subject at any time to any
law, regulation, or list of any Government Authority of the United States
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits the Lenders or the Administrative Agent from making any
advance or extension of credit to the Borrower or any other Loan Party or from
otherwise conducting business with the Borrower or any other Loan Party, or (b)
fail to provide documentary and other evidence of the identity of the Borrower
or its Subsidiaries as may be requested by the Lenders or the Administrative
Agent at any time to enable the Lenders or the Administrative Agent to verify
the identity of the Borrower or its Subsidiaries or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
Patriot Act.
Section 7.29.    ERISA Liability. Neither the Borrower nor any Subsidiary shall
fail to meet all of the applicable minimum funding requirements of ERISA and the
Code, without regard to any waivers thereof. The payment of the annual minimum
funding requirements of ERISA and the Code, without regard to any waivers
thereof, under all Plans shall not exceed an amount that could reasonably be
expected to result in a Material Adverse Effect. The Borrower shall not, and
shall not cause or permit any Subsidiary or ERISA Affiliate to, cause or permit
to occur any event that could result in the imposition of a Lien under Section
412 of the Code or Section 302 or 4068 of ERISA.
Section 7.30.    Waivers and Amendments. The Borrower shall not, and shall not
permit any Subsidiary to enter into any amendment of, or agree to or accept any
waiver with respect to, its Organizational Documents which would be materially
adverse to the Lenders.
Section 7.31.    Bank Accounts. Without in any way limiting the requirements of
Section 5.11, the Borrower will not, and will not permit any Subsidiary Loan
Party to, directly or indirectly, open, maintain or otherwise have any checking,
savings, deposit, securities or other accounts at any lender or other financial
institution where cash or cash equivalents are or may be deposited or maintained
with any Person, other than (x) Collateral Related Accounts subject to Blocked
Account Agreements in accordance with Section 5.11, (y) the Excluded Account and
(x) subject to the requirements of Section 5.11, the Journal Deposit Accounts;
provided that the Borrower and the Subsidiary Loan Parties may open and maintain
petty cash accounts, trust accounts, payroll accounts and employee benefit
accounts so long as the cash and cash equivalents held or maintained in such
petty cash accounts, trust accounts, payroll accounts and employee benefit
accounts does not at any time exceed (i) $500,000 in any single such account and
(ii) $2,500,000 in the aggregate for all such accounts; provided, further, that
the cash and/or cash equivalents deposited or maintained (I) in the Excluded
Account shall not at any time exceed $5,000,000 in the aggregate and (II) in the
Journal Deposit Accounts that are not subject to a Blocked Account Agreement
shall not at any time exceed $3,000,000 in the aggregate. Notwithstanding the
foregoing, the Borrower shall not be obligated to subject the Restricted Cash
Deposit Account to a Blocked Account Agreement.

114



--------------------------------------------------------------------------------



ARTICLE VIII

EVENTS OF DEFAULT


Section 8.16.    Events of Default. If any of the following events (each an
“Event of Default”) shall occur:
(l)    the Borrower or any other Loan Party shall fail to pay any principal of
any Loan or of any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment or otherwise; or
(m)    the Borrower or any other Loan Party shall fail to pay any interest on
any Loan or any fee or any other amount (other than an amount payable under
clause (a) of this Section 8.1) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five (5) Business Days; or
(n)    any representation or warranty made or deemed made by or on behalf of any
Loan Party in writing in or in connection with this Agreement, any other Loan
Document (including the Schedules attached to any of the foregoing) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of a Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect when made or deemed made or
submitted; or
(o)    the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.1, Section 5.2, Section 5.3, (with respect to the
Borrower’s or its Subsidiaries’ existence), Section 5.5, Section 5.7, Section
5.8, Section 5.9, Section 5.11, Section 5.12, Section 5.13, or Articles VI or
VII; provided that any Event of Default under Section 6.1 shall not constitute
an Event of Default with respect to the Term Loans unless the Revolving Loans
have been accelerated and the Revolving Commitments have been terminated
pursuant to Section 8.2; or
(p)    any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any Responsible Officer of the
Borrower or any Subsidiary of the Borrower becomes aware of such failure, or
(ii) notice thereof shall have been given to the Borrower by the Administrative
Agent or any Lender; or
(q)    except pursuant to a valid, binding and enforceable termination or
release permitted under the Loan Documents and executed by the Administrative
Agent or as otherwise expressly permitted under any Loan Document, in the
reasonable judgment of the Administrative Agent (i) any provision of any Loan
Document shall, at any time after the delivery of such Loan Document, fail to be
valid and binding on, or enforceable against, the Loan Party party thereto, (ii)
any Loan Party shall seek to terminate any Loan Document, including, without
limitation, any

115



--------------------------------------------------------------------------------



Security Document, (iii) any Loan Document purporting to grant a Lien to secure
any Obligation shall, at any time after the delivery of such Loan Document, fail
to create or maintain a valid and enforceable Lien on the Collateral purported
to be covered thereby or such Lien shall fail or cease to be a perfected Lien
with the priority required in the relevant Loan Document with respect to the
Collateral or (iv) any Loan Party shall state in writing that any of the events
described in clauses (i), (ii) or (iii) above shall have occurred; or
(r)    the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to
such Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or
(s)    the Borrower or any Material Subsidiary shall (i) commence a voluntary
case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section 8.1, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Borrower or any such Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or
(t)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Material Subsidiary or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or
(u)    the Borrower or any Material Subsidiary shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or

116



--------------------------------------------------------------------------------



(v)    the Borrower or any Subsidiary shall receive or have been issued notice
of the termination for default or the actual termination for default of any
Material Contract which termination could reasonably be expected to have a
Material Adverse Effect; or
(w)    an ERISA Event shall have occurred that, when taken together with other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or
(x)    any judgment or order for the payment of money in excess of $30,000,000
in the aggregate shall be rendered against the Borrower or any Subsidiary, and
either (i) enforcement proceedings which are not subject to a valid stay shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be a period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
(y)    any non-monetary judgment or order shall be rendered against the Borrower
or any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
(z)    a Change in Control shall occur or exist; or
(aa)    (i) the Borrower or any Subsidiary shall be enjoined, restrained or in
any way prevented by the order of any Governmental Authority from conducting any
material part of the business of the Borrower or such Subsidiary and such order
shall continue in effect for more than thirty (30) days or (ii) any strike,
lockout, labor dispute, embargo, condemnation, act of God or public enemy or
terrorism, or other casualty, which in any such case causes, for more than
fifteen (15) consecutive days, the cessation or substantial curtailment of
revenue producing activities of the Borrower or such Subsidiary if, as to any of
the foregoing, such event or circumstance is not covered by business
interruption insurance and would have a Material Adverse Effect; or
(bb)    the loss, suspension, termination or revocation of, or failure to renew,
any License now held or hereafter acquired by the Borrower or any Subsidiary, or
any other action shall be taken by any Governmental Authority in response to any
alleged failure by the Borrower or such Subsidiary to be in compliance with
applicable law if such loss, suspension, termination or revocation or failure to
renew or other action, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
Section 8.17.    Remedies. If an Event of Default shall have occurred and shall
be continuing, in addition to the rights and remedies set forth elsewhere in
this Agreement, the other Loan Documents and any Bank Product Documents:
(h)    With the exception of an Event of Default specified in Section 8.1(h) or
Section 8.1(i), the Administrative Agent may in its discretion (unless otherwise
instructed by the Required Lenders) or shall at the direction of the Required
Lenders (or, in the case of any Event of Default under Section 8.1(d) arising
from a breach of Section 6.1, the Majority Revolving Credit

117



--------------------------------------------------------------------------------



Lenders), (i) terminate the Commitments and the LC Commitment, or (ii) declare
the principal of and interest on the Loans and all other Obligations (other than
any Obligations existing from time to time of a Loan Party to a Lender (or an
Affiliate of a Lender) arising in connection with any Bank Product Documents) to
be forthwith due and payable without presentment, demand, protest, or notice of
any kind, all of which are hereby expressly waived, anything in this Agreement
or in any other Loan Document to the contrary notwithstanding, or both.
(i)    Upon the occurrence and continuance of an Event of Default specified in
Section 8.1(h) or Section 8.1(i), such principal, interest, and other
Obligations (other than any Obligations existing from time to time of a Loan
Party to a Lender (or an Affiliate of a Lender) arising in connection with any
Bank Product Documents) shall thereupon and concurrently therewith become due
and payable, and the Commitments and the LC Commitment, shall forthwith
terminate, all without any action by the Administrative Agent, the Issuing Bank
or any Lender, without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.
(j)    The Administrative Agent may in its discretion (unless otherwise
instructed by the Required Lenders) or shall at the direction of the Required
Lenders exercise all of the post-default rights granted to the Administrative
Agent, the Issuing Bank and the Lenders, or any of them, under the Loan
Documents or under applicable law. The Administrative Agent, for the benefit of
the Issuing Bank and the Lenders, shall have the right to the appointment of a
receiver for the Property of the Loan Parties, and the Borrower hereby consents
to such rights and such appointment and hereby waives any objection the Borrower
may have thereto or the right to have a bond or other security posted by the
Administrative Agent, the Issuing Bank or any Lender, or any of them, in
connection therewith.
(k)    In regard to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of any acceleration of the Obligations
pursuant to the provisions of this Section 8.2 or, upon the request of the
Administrative Agent, after the occurrence of an Event of Default and prior to
acceleration, the Borrower shall promptly upon demand by the Administrative
Agent deposit in a Letter of Credit Reserve Account opened by the Administrative
Agent for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders an amount equal to the Minimum Collateral Amount. Amounts held in such
Letter of Credit Reserve Account shall be applied by the Administrative Agent to
the payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations in the manner set
forth in Section 2.27. Pending the application of such deposit to reimbursement
of an LC Disbursement, the Administrative Agent shall, to the extent reasonably
practicable, invest such deposit in an interest bearing open account or similar
available savings deposit account and all interest accrued thereon shall be held
with such deposit as additional security for the Obligations. After all such
Letters of Credit shall have expired or been fully drawn upon, all LC
Disbursements shall have been reimbursed and otherwise satisfied, and all other
Obligations shall have been paid in full, the balance, if any, in such Letter of
Credit Reserve Account shall be returned to the Borrower. Except as expressly
provided hereinabove, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.

118



--------------------------------------------------------------------------------



(l)    The rights and remedies of the Administrative Agent, the Issuing Bank and
the Lenders hereunder shall be cumulative, and not exclusive.
ARTICLE IX

THE ADMINISTRATIVE AGENT


Section 9.16.    Appointment of Administrative Agent.
(m)    Each Lender irrevocably appoints SunTrust Bank as the Administrative
Agent and authorizes it to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent under this Agreement and the
other Loan Documents, together with all such actions and powers that are
reasonably incidental thereto. The Administrative Agent may perform any of its
duties hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent or attorney-in-fact and the Related Parties of
the Administrative Agent, any such sub-agent and any such attorney-in-fact and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
(n)    The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Majority Revolving Credit Lenders to act for the Issuing Bank with
respect thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.
Section 9.17.    Nature of Duties of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2); provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may affect a

119



--------------------------------------------------------------------------------



forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law, and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any Subsidiary that is communicated to or obtained by the
Administrative Agent or any of its Lender Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct as determined by a
final, non-appealable judgment by a court of competent jurisdiction. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties. The Administrative Agent shall not be responsible or
have any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified
Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution.
Section 9.18.    Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder. Each of
the Lenders acknowledges and agrees that outside legal counsel to the
Administrative Agent in connection with the preparation, negotiation, execution,
delivery and administration (including any amendments, waivers and consents) of
this Agreement and the other Loan Documents is acting solely as counsel to the
Administrative Agent and is not acting as counsel

120



--------------------------------------------------------------------------------



to any Lender (other than the Administrative Agent and its Affiliates) in
connection with this Agreement, the other Loan Documents or any of the
transactions contemplated hereby or thereby.
Section 9.19.    Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders,
Majority Revolving Credit Lenders and/or Majority Term Loan Lenders with respect
to any action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders, Majority Revolving
Credit Lenders and/or Majority Term Loan Lenders where required by the terms of
this Agreement.
Section 9.20.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.
Section 9.21.    The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“Majority Revolving Credit Lenders”, “Majority Term Loan Lenders”, “holders of
Notes”, or any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity. The bank
acting as the Administrative Agent and its Lender Affiliates may accept deposits
from, lend money to, and generally engage in any kind of business with the
Borrower or any Subsidiary or Affiliate of the Borrower as if it were not the
Administrative Agent hereunder.
Section 9.22.    Successor Administrative Agent.
(h)    The Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent,

121



--------------------------------------------------------------------------------



which shall be a commercial bank organized under the laws of the United States
of America or any state thereof or a bank which maintains an office in the
United States.
(i)    Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.
(j)    In addition to the foregoing, if a Lender becomes, and during the period
it remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.23(b), then the Issuing Bank and/or the
Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank or Swingline Lender, respectively,
effective at the close of business on a date specified in such notice (which
date may not be less than five Business Days after the date of such notice);
provided that such resignation by the Issuing Bank will have no effect on the
validity or enforceability of any Letter of Credit then outstanding or on the
obligations of the Borrower or any Lender under this Agreement with respect to
any such outstanding Letter of Credit or otherwise to the Issuing Bank; and
provided, further, that such resignation by the Swingline Lender will have no
effect on its rights in respect of any outstanding Swingline Loans or on the
obligations of the Borrower or any Lender under this Agreement with respect to
any such outstanding Swingline Loan.
Section 9.23.    Authorization to Execute Other Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents (including, without limitation, the Security Documents and
any subordination agreements) other than this Agreement.
Section 9.24.    Collateral. The Administrative Agent is hereby authorized to
hold all Collateral pledged pursuant to any Loan Document and to act on behalf
of the Lenders, in its own capacity and through other agents appointed by it,
under the Security Documents; provided, that the Administrative Agent shall not
agree to the release of any Collateral except in accordance with the terms of
this Agreement and the Security Documents. The Lenders acknowledge that the
Loans, the LC Exposure, all Obligations with respect to Bank Product Documents
and all interest, fees and expenses hereunder constitute one Indebtedness,
secured by all of the Collateral. The Administrative Agent hereby appoints each
Lender, the Swingline Lender, and the Issuing Bank as

122



--------------------------------------------------------------------------------



its agent (and each Lender, the Swingline Lender, and the Issuing Bank hereby
accepts such appointment) for the purpose of perfecting the Administrative
Agent’s Liens in assets which, in accordance with the UCC, can be perfected by
possession. Should any Lender, the Swingline Lender, or the Issuing Bank obtain
possession of any such Collateral, subject to the limitations set forth in the
Blocked Account Agreements, promptly upon the Administrative Agent’s request
therefor shall deliver such Collateral to the Administrative Agent or in
accordance with the Administrative Agent’s instructions.
Section 9.25.    Release of Collateral.
(a)    Each Lender, the Swingline Lender, and the Issuing Bank hereby directs,
in accordance with the terms of this Agreement, the Administrative Agent to
release any Lien held by the Administrative Agent for the benefit of the
Lenders:
(i)    against all of the Collateral, upon final and indefeasible payment in
full in cash of the Obligations and termination of all Commitments;
(ii)    against any part of the Collateral sold or disposed of by the Borrower
or any other Loan Party (to any Person other than a Loan Party) if such sale or
disposition is permitted by Section 7.6 or is otherwise consented to by the
Required Lenders for such release as set forth in Section 10.2, as certified to
the Administrative Agent in a certificate of a Responsible Officer of the
Borrower; or
(iii)    on (x) the Equity Interests of Scripps Spinco and Scripps NP Operating,
LLC and (y) the Scripps Newspaper Assets (as defined in the MTA).
(b)    Each Lender, the Swingline Lender, and the Issuing Bank hereby directs
the Administrative Agent, at the sole cost and expense of the Borrower, to
execute and deliver or file or authorize the filing of such termination, partial
release statements, mortgage releases or other instruments evidencing release of
a Lien, and do such other things as are necessary to release Liens to be
released pursuant to this Section 9.10 promptly upon the effectiveness of any
such release. Upon request by the Administrative Agent at any time, the Lenders,
the Swingline Lender, and the Issuing Bank will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 9.10.
Section 9.26.    No Other Duties, etc.. Each Lender hereby agrees that none of
the Joint Lead Arrangers, Joint Bookrunning Managers or the Syndication Agent
listed on the cover page of this Agreement, in their capacities as such, shall
have any duties or obligations under any Loan Documents to the Borrower or any
Lender.
Section 9.27.    Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the IRS or any authority
of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered, was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in

123



--------------------------------------------------------------------------------



circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.
Section 9.28.    Administrative Agent May File Proofs of Claim.
(k)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any other Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or any
Revolving Credit Exposure shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower or any other Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(ix)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or Revolving Credit Exposure
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank, the Swingline Lender and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Bank, the Swingline Lender and the
Administrative Agent and its agents and counsel and all other amounts due the
Lenders, the Issuing Bank, the Swingline Lender and the Administrative Agent
under Section 10.3) allowed in such judicial proceeding; and
(x)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and
(l)    Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swingline Lender and the Issuing Bank to make such payments to
the Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, the Swingline Lender and the
Issuing Bank, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
Section 9.29.    [Reserved].

124



--------------------------------------------------------------------------------



Section 9.30.    Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Security Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Security Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.
Section 9.31.    Secured Bank Products. No provider of any Bank Products that
obtains the benefits of Section 2.27, the Security Documents or any Collateral
by virtue of the provisions hereof or of any other Loan Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Bank Products unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable provider of such
Bank Products.
ARTICLE X
MISCELLANEOUS
Section 10.16.    Notices.
(m)    Except in the case of notices and other communications expressly
permitted to be given by telephone or by electronic transmission in accordance
with subsection (c) of this Section, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows:
To the Borrower:
The E.W. Scripps Company

312 Walnut Street
2800 Scripps Center
Cincinnati, Ohio 45202
Attention: Senior Vice President, Chief Financial Officer and Treasurer

125



--------------------------------------------------------------------------------



Facsimile Number: (513) 977-3024


With copies to:        The E.W. Scripps Company
312 Walnut Street
2800 Scripps Center
Cincinnati, Ohio 45202
Attention: Senior Vice President and General Counsel
Facsimile Number: (513) 977-3729
Email: appleton@scripps.com


and


Dickinson Wright PLLC
150 E. Gay Street
Suite 2400
Columbus, OH 43215
Attention: Harlan W. Robins
Facsimile Number: (248) 433-7274
Email: HRobins@dickinson-wright.com




To the Administrative Agent
or Swingline Lender:        SunTrust Bank
3333 Peachtree Street, N. E.
8th Floor, GA-Atlanta-2020
Atlanta, Georgia 30308
Attention: E.W. Scripps Portfolio Manager
Facsimile Number: (404) 439-7409
Email: brian.guffin@suntrust.com




With a copy to (for
informational purposes only):    SunTrust Bank
Agency Services
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention: Doug Weltz
Facsimile Number: (404) 495-2170
Email: agency.services@suntrust.com


and




Alston & Bird LLP

126



--------------------------------------------------------------------------------



1201 West Peachtree Street
Atlanta, Georgia 30309
Attention: Rick D. Blumen, Esq.
Facsimile Number: (404) 253-8366
Email: rick.blumen@alston.com


To the Issuing Bank:        SunTrust Bank
25 Park Place, N.E. / Mail Code 3706 / 16th Floor
Atlanta, GA 30303
Attn: Standby Letter of Credit Department
Facsimile Number: (404) 588-8129
Email: agency.services@suntrust.com


To any other Lender:
the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance executed by such Lender



Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.


(n)    Any agreement of the Administrative Agent, the Issuing Bank or any Lender
herein to receive certain notices by telephone or facsimile or other electronic
transmission is solely for the convenience and at the request of the Borrower.
The Administrative Agent, the Issuing Bank and each Lender shall be entitled to
rely on the authority of any Person purporting to be a Person authorized by the
Borrower to give such notice and the Administrative Agent, the Issuing Bank or
any Lender shall not have any liability to the Borrower or other Person on
account of any action taken or not taken by the Administrative Agent, the
Issuing Bank and the Lenders in reliance upon such telephonic or facsimile
notice. The obligation of the Borrower to repay the Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent, the Issuing Bank or any Lender to receive
written confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent, the Issuing Bank or any Lender of a confirmation which is
at variance with the terms understood by the Administrative Agent, the Issuing
Bank and such Lender to be contained in any such telephonic or facsimile notice.
(o)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
by e-mail to the e-mail addresses provided in subsection (a) of this Section
10.1 and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II unless such Lender, the
Issuing Bank, as applicable, and the Administrative Agent have agreed to receive
notices under any

127



--------------------------------------------------------------------------------



Section thereof by electronic communication and have agreed to the procedures
governing such communications. The Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (x)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (y) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (x) of notification that such notice or
communication is available and identifying the website address therefor.
(p)    The Borrower acknowledges and agrees that the DQ List shall be deemed
suitable for posting and may be posted by the Administrative Agent on SyndTrak
or other similar electronic transmission system used by the Administrative Agent
for posting of notices and other information to the Lenders.
Section 10.17.    Waiver; Amendments.
(h)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrower and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section 10.2, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or the issuance of a Letter of Credit shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent, any Lender or the Issuing Bank may have had
notice or knowledge of such Default or Event of Default at the time.
(i)    No amendment or waiver of any provision of this Agreement or the other
Loan Documents, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, that no amendment, waiver or consent shall:
(i) increase

128



--------------------------------------------------------------------------------



the Commitment of any Lender without the written consent of such Lender (it
being understood and agreed that a waiver of any Default or Event of Default or
modification of any of the defined terms contained herein (other than those
defined terms specifically addressed in this Section 10.2(b)) shall not
constitute a change in the terms of the Commitment of any Lender), (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby (it being understood and agreed
that a waiver of Default Interest or any change to the definition of Total Net
Leverage Ratio or in the component definitions thereof shall not constitute a
reduction in the rate of interest or fees, as applicable), (iii) other than with
respect to mandatory repayments under Section 2.12, postpone the date fixed for
any payment of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender directly
affected thereby, (iv) change Section 2.21(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender (except such changes as may be necessary to incorporate the addition
of New Term Loan Commitments or New Revolving Commitments (or Loans made with
respect thereto) pursuant to Section 2.24), (v) change any of the provisions of
this Section 10.2 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (except such
changes as may be necessary to incorporate the addition of New Term Loan
Commitments or New Revolving Commitments (or Loans made with respect thereto)
pursuant to Section 2.24), (vi) release all or substantially all of the
Guarantors or limit the liability of all or substantially all of the Guarantors
under any guaranty agreement, without the written consent of each Lender except
in accordance with the terms hereof, (vii) permit or allow any sale or release
of, or the subordination of the Administrative Agent’s Lien in, all or
substantially all of the Collateral except in conjunction with sales, transfers
or releases of Collateral permitted hereunder, including Section 9.10, without
the written consent of each Lender, (viii) change any of the provisions of
Section 2.27 without the written consent of each Lender; (ix) adversely affect
the rights of the Revolving Credit Lenders to an extent greater than any of the
other Lenders without the prior written consent of the Majority Revolving Credit
Lenders (including, without limitation, waiver of, or amendment to, any
condition to funding set forth in Section 3.2 hereof), or (x) adversely affect
the rights of the Term Loan Lenders to an extent greater than any of the other
Lenders without the prior written consent of the Majority Term Loan Lenders;
provided further, that no such agreement shall amend, modify or otherwise affect
the rights, duties or obligations of the Administrative Agent, the Swingline
Lender or the Issuing Bank without the prior written consent of such Person. In
addition to the required consents set forth above, if SunTrust Bank or any
Affiliate thereof has entered into a Hedging Transaction with the Borrower and
SunTrust Bank is no longer the Administrative Agent or a Lender, the consent of
SunTrust Bank or such Affiliate shall be required for any amendment to Section
2.27 or any amendment described in clause (vi) immediately above. Any amendment,
modification, waiver, consent, termination or release of any Bank Product
Documents may be effected by the parties thereto without the consent of the
Administrative Agent or any other Lender. Notwithstanding the foregoing or
anything to the contrary contained in this Agreement (w) changes to the
definition of “LC Commitment” shall require the approval of the Majority
Revolving Credit Lenders only, (x) amendments, waivers or modifications of the
Financial Covenant or Section 8.1

129



--------------------------------------------------------------------------------



(d) in respect of any breach of Section 6.1 (or the component financial
definitions for the Financial Covenant) shall require the approval of the
Majority Revolving Credit Lenders only, (y) this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Section 2.18,
Section 2.19, Section 2.20 and Section 10.3), such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement and (z) any Event of Default occurring hereunder shall
continue to exist (and shall be deemed to be continuing) until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section notwithstanding (i) any attempted cure or other action taken by the
Borrower or any other Person subsequent to the occurrence of such Event of
Default or (ii) any action taken or omitted to be taken by the Administrative
Agent or any Lender prior to or subsequent to the occurrence of such Event of
Default (other than the granting of a waiver in writing in accordance with the
terms of this Section). In addition, if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error, omission
or defect of a technical nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Borrower shall be permitted to
amend such provision.
Section 10.18.    Expenses; Indemnification.
(i)    The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and its Affiliates, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (iii) all
out-of-pocket costs and expenses of the Administrative Agent in connection with
permitted visits, inspections and/or examinations under Section 5.7, and all
out-of-pocket costs and expenses for each permitted visit, inspection and/or
examination of the Borrower and its Subsidiaries performed by personnel employed
by the Administrative Agent for no more than two such visits, inspections and/or
examinations unless an Event of Default is continuing, and (iv) all
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of outside counsel and the allocated cost of
inside counsel) incurred by the Administrative Agent, the Issuing Bank or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, and the other Loan Documents, including its
rights under this Section 10.3, or in connection with the Loans made or any
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, but limited to one counsel for all Lenders, the
Administrative Agent and the Issuing Bank, and, if necessary, of one local
counsel for all Lenders, the Administrative Agent and the Issuing Bank in each
applicable jurisdiction (which may include a single special counsel acting in
multiple jurisdictions for all Lenders, the

130



--------------------------------------------------------------------------------



Administrative Agent and the Issuing Bank), and, solely in the case of an actual
conflict of interest, one additional counsel in each applicable material
jurisdiction to the affected Persons.
(j)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, the Swingline Lender and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all reasonable fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Transaction
Document, any Bank Product Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) the use by any Person of any information or
materials obtained by or through SyndTrak or other internet web sites, (iv) any
actual or alleged presence or Release of Hazardous Substances on or from any
property owned or operated by the Borrower or any Subsidiary, or any
Environmental Liability related to the Borrower or any Subsidiary, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing (including any of the Transactions), whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the gross negligence or willful misconduct of
such Indemnitee or (y) in the case of the Administrative Agent or any Lender,
any unexcused breach by the Administrative Agent or such Lender of any of its
obligations under this Agreement.
(k)    The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.
(l)    To the extent that the Borrower fails to pay any amount required to be
paid to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s pro rata share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as

131



--------------------------------------------------------------------------------



the case may be, was incurred by or asserted against the Administrative Agent,
the Issuing Bank or the Swingline Lender in its capacity as such.
(m)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated therein, any Loan or any Letter
of Credit or the use of proceeds thereof. No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, except for any damages resulting from the
Indemnitee’s gross negligence or willful misconduct.
(n)    All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor.
(o)    Notwithstanding the foregoing, with respect to any Loan Party that has
entered into an Environmental Indemnity Agreement, which Environmental Indemnity
Agreement has not been terminated, released or otherwise modified, such
provisions in the Environmental Indemnity Agreement shall control with respect
to indemnification regarding Subsection 10.3(b)(iv) above.
Section 10.19.    Successors and Assigns.
(h)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(i)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitment, Loans and other Revolving Credit Exposure
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

132



--------------------------------------------------------------------------------



(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and the Loans at the time owing to it or in the
case of an assignment to a Lender, a Lender Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the any Commitment (which for this purpose includes Loans
and Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and, to the extent applicable, Revolving Credit Exposure of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as of
the Trade Date) shall not be less than $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, that the Borrower shall be deemed
to have consented to any such lower amount unless the Borrower shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitments assigned; provided that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, (y) such assignment is to a Lender, a
Lender Affiliate of a Lender or an Approved Fund or (z) such assignment is made
in connection with the primary syndication of the Commitments and Loans;
provided that the Borrower shall be deemed to have consented to such assignment
unless the Borrower shall object thereto by written notice to the Administrative
Agent within 5 Business Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is of
a Term Loan to a Lender, an Affiliate of such Lender or an Approved Fund of such
Lender; and

133



--------------------------------------------------------------------------------



(C)    the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.
(iv)    Assignment and Acceptance. The parties to each assignment shall
(A) execute and deliver to the Administrative Agent an Assignment and Acceptance
via an electronic settlement platform, or manually if previously confirmed,
together with a processing and recordation fee of $3,500 unless waived in the
sole discretion of the Administrative Agent, (B) deliver an Administrative
Questionnaire unless the assignee is already a Lender and (C) deliver the
documents required under Section 2.20 if such assignee is a Foreign Lender.
(v)    No Assignment to the Borrower; Defaulting Lenders. No such assignment
shall be made to (A) the Borrower or any Affiliates or Subsidiaries of the
Borrower or (B) any Defaulting Lender or any of its Subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B).
(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans and participations in Letters
of Credit and Swingline Loans. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance,

134



--------------------------------------------------------------------------------



the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 2.18,
Section 2.19, Section 2.20 and Section 10.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 10.4.
(j)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amount of the Loans and Revolving Credit Exposure
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). Information contained in the Register with respect to any Lender
shall be available for inspection by any Lender (with respect to its own
interests only) at any reasonable time and from time to time upon reasonable
prior notice; information contained in the Register shall also be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. In establishing and maintaining the Register, the
Administrative Agent shall serve as the Borrower’s agent solely for tax purposes
and solely with respect to the actions described in this Section 10.4, and the
Borrower hereby agrees that, to the extent SunTrust Bank serves in such
capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees”.
(k)    Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person), the Borrower or any Affiliates or Subsidiaries of
the Borrower) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, the Issuing Bank and the Swingline Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
(l)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided

135



--------------------------------------------------------------------------------



that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
with respect to the following to the extent affecting such Participant: (i)
increase the Revolving Commitment subject to such participation without the
written consent of the Participant, (ii) reduce the principal amount of any Loan
or LC Disbursement subject to such participation or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
any Participant directly affected thereby, (iii) postpone the date fixed for any
payment of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Revolving Commitment subject to such participation, without the
written consent of each Participant directly affected thereby, (iv) release any
Guarantor or limit the liability of any such Guarantor under any guaranty
agreement except in accordance with the terms hereof, or (v) release all or
substantially all collateral securing any of the Obligations. Subject to
paragraph (e) of this Section 10.4, the Borrower agrees that each Participant
shall be entitled to the benefits of Section 2.18, Section 2.19 and Section 2.20
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 10.4. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. The Borrower and the
Administrative Agent shall have inspection rights to such Participant Register
(upon reasonable prior notice to the applicable Lender) solely for purposes of
demonstrating that such Loans or other obligations under the Loan Documents are
in “registered form” for purposes of the Code.
(m)    A Participant shall not be entitled to receive any greater payment under
Section 2.18 and Section 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.20 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.20(g) as though it were a Lender.
(n)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

136



--------------------------------------------------------------------------------



(h)    (i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to Section 5.1(e)), (x) such assignee shall
not retroactively be disqualified from becoming a Lender and (y) the execution
by the Borrower of an Assignment and Acceptance with respect to such assignee
will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment in violation of this clause (h)(i)
shall not be void, but the other provisions of this clause (h) shall apply.


(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Revolving Commitment of such Disqualified Institution and
repay all obligations of the Borrower owing to such Disqualified Institution in
connection with such Revolving Commitment, (B) in the case of outstanding Term
Loans held by Disqualified Institutions, purchase or prepay such Term Loan by
paying the lesser of (x) the principal amount thereof and (y) the amount that
such Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 10.4), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such Term Loans, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.


(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (a “Plan”) Plan, each Disqualified Institution party hereto
hereby agrees (1) not to vote on such Plan, (2) if such Disqualified Institution
does vote on such Plan notwithstanding the restriction in the foregoing clause
(1), such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the

137



--------------------------------------------------------------------------------



Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Plan in accordance with Section 1126(c) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws) and
(3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).


(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the DQ List and any
updates thereto from time to time on SyndTrak or other similar electronic
transmission system, including that portion of such system that is designated
for “public side” Lenders and/or (B) provide the DQ List to each Lender
requesting the same.


Section 10.20.    Governing Law; Jurisdiction; Consent to Service of Process.
(f)    This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of New York.
(g)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of the United States
District Court of the Southern District of New York and of any state court of
the State of New York located in the city of New York, Borough of Manhattan and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York state court or, to the extent permitted by
applicable law, such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.
(h)    The Borrower irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 10.5 and brought in any
court referred to in paragraph (b) of this Section 10.5. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(i)    Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan

138



--------------------------------------------------------------------------------



Document will affect the right of any party hereto to serve process in any other
manner permitted by law.
Section 10.21.    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.22.    Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower or any other Loan Party, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, to set off and apply against all deposits (general or special, time or
demand, provisional or final) of the Borrower or any other Loan Party at any
time held or other obligations at any time owing by such Lender and the Issuing
Bank to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender or the Issuing Bank, as the case may be,
irrespective of whether such Lender or the Issuing Bank shall have made demand
hereunder and although such Obligations may be unmatured; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.23
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Bank, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender and the Issuing Bank agree promptly
to notify the Administrative Agent and the Borrower after any such set-off and
any application made by such Lender and the Issuing Bank, as the case may be;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application. Each Lender and the Issuing Bank agrees to apply
all amounts collected from any such set-off to the Obligations before applying
such amounts to any other Indebtedness or other obligations owed by the Borrower
and any Subsidiaries to such Lender or Issuing Bank.
Section 10.23.    Counterparts; Integration. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by facsimile), and all of said counterparts taken
together shall be deemed to constitute one and the

139



--------------------------------------------------------------------------------



same instrument. This Agreement, the Fee Letter, the other Loan Documents, and
any separate letter agreement(s) relating to any fees payable to the
Administrative Agent with respect to the facilities set forth herein constitute
the entire agreement among the parties hereto and thereto regarding the subject
matter hereof and thereof and supersede all prior agreements and understandings,
oral or written, regarding such subject matters. Delivery of an executed
counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf form shall be as effective as delivery
of an original executed counterpart hereof.
Section 10.24.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Revolving Commitments have
not expired or terminated. The provisions of Section 2.18, Section 2.19, Section
2.20 and Section 10.3 and Article IX shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof. All representations and warranties made herein, in the certificates,
reports, notices, and other documents delivered pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the other Loan
Documents, and the making of the Loans and the issuance of the Letters of
Credit.
Section 10.25.    Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
Section 10.26.    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower, its
Subsidiaries or any of their respective businesses, to the extent provided or
made available to it by or on behalf of the Borrower or any Subsidiary, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower or its Subsidiaries, except that such information may be disclosed (i)
on a need to know basis to any Related Party of the Administrative Agent, the
Issuing Bank or any such Lender including without limitation accountants, legal
counsel and other advisors, (ii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iii) to the extent
requested by any regulatory agency or authority purporting to have jurisdiction
over it (including any self-regulatory authority

140



--------------------------------------------------------------------------------



such as the National Association of Insurance Commissioners), (iv) to the extent
that such information becomes publicly available other than as a result of a
breach of this Section 10.11, or which becomes available to the Administrative
Agent, the Issuing Bank, any Lender or any Related Party of any of the foregoing
on a non-confidential basis from a source other than the Borrower or its
Subsidiaries, (v) in connection with the exercise of any remedy hereunder or
under any other Loan Documents or any suit, action or proceeding relating to
this Agreement or any other Loan Documents or the enforcement of rights
hereunder or thereunder, (vii) subject to an agreement containing provisions
substantially the same as those of this Section 10.11, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, or (B) any actual or prospective
party (or its Related Parties) to any swap or derivative or similar transaction
under which payments are to be made by reference to the Borrower, its
Subsidiaries and their obligations, this Agreement or payments hereunder, (viii)
to any rating agency, (ix) to the CUSIP Service Bureau or any similar
organization, or (x) with the consent of the Borrower. Any Person required to
maintain the confidentiality of any information as provided for in this Section
10.11 shall be considered to have complied with its obligation to do so if such
Person has exercised the same degree of care to maintain the confidentiality of
such information as such Person would accord its own confidential information.
Section 10.27.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.
Section 10.28.    Waiver of Effect of Corporate Seal. The Borrower represents
and warrants that it is not required to affix its corporate seal to this
Agreement or any other Loan Document pursuant to any requirement of law or
regulation, agrees that this Agreement is delivered by the Borrower under seal
and waives any shortening of the statute of limitations that may result from not
affixing the corporate seal to this Agreement or such other Loan Documents.
Section 10.29.    Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that, pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the Patriot Act.
Section 10.30.    Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants,

141



--------------------------------------------------------------------------------



the fact that it would be permitted by an exception to, or would otherwise be
within the limitations of, another covenant shall not avoid the occurrence of a
Default or an Event of Default if such action is taken or condition exists.
Section 10.31.    No Advisory or Fiduciary Relationship. In connection with all
aspects of the transactions contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lenders and
the sole lead arranger are arm’s-length commercial transactions between the
Borrower and its Subsidiaries, on the one hand, and the Administrative Agent,
the Lenders and the sole lead arranger, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Lenders and the sole lead arranger is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Subsidiaries, or any other
Person and (B) neither the Administrative Agent nor any Lender or the sole lead
arranger has any obligation to the Borrower or any of its Subsidiaries with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, each Lender and the sole lead arranger and their
respective Subsidiaries may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Subsidiaries,
and neither the Administrative Agent nor any Lender or the sole lead arranger
has any obligation to disclose any of such interests to the Borrower or any of
its Subsidiaries. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative Agent
or any Lender or the sole lead arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


[Signatures on Following Page]




IN WITNESS WHEREOF, the parties hereto have caused this Revolving Credit and
Term Loan Agreement to be duly executed under seal in the case of the Borrower
by their respective authorized officers as of the day and year first above
written.
THE E.W. SCRIPPS COMPANY






By: ________________________
Name:    ________________________
Title:    ________________________



142



--------------------------------------------------------------------------------



































































[Signatures Continue on Following Pages]










--------------------------------------------------------------------------------





SUNTRUST BANK, as Administrative Agent, as Issuing Bank, as Swingline Lender and
as a Lender






By                            
Name:
Title:








--------------------------------------------------------------------------------







_________________________________________






By                            
Name:
Title:




















    








    










--------------------------------------------------------------------------------




Schedule I


APPLICABLE MARGIN AND APPLICABLE PERCENTAGE












Pricing
Level






Total Net Leverage Ratio


Applicable Margin for LIBO Rate Revolving Loans, and Revolving LC Participation
Fees




Applicable Margin for Base Rate Revolving Loans




Applicable Percentage for Commitment Fee


I


Greater than or equal to 2.50 to 1.00






2.75%




1.75%




0.50%




II


Less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00






2.50%




1.50%




0.40%


III


Less than 2.00 to 1.00


2.25%


1.25%




0.30%







--------------------------------------------------------------------------------




SCHEDULE II
COMMITMENT AMOUNTS


Revolving Credit Lender
Revolving
Commitment Amount
SunTrust Bank
$27,500,000
Royal Bank of Canada
$20,000,000
Wells Fargo Bank, National Association


$15,000,000
JPMorgan Chase Bank, N.A.
$15,000,000
Fifth Third Bank
$7,500,000
PNC Bank, National Association
$7,500,000
U.S. Bank National Association
$7,500,000





2015 Term Loan Lender
Term Loan
Commitment Amount
SunTrust Bank
$200,000,000







